UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-7043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2011 – February 29, 2012 Item 1: Reports to Shareholders Semiannual Report | February 29, 2012 Vanguard Money Market Funds Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Admiral TM Treasury Money Market Fund > For the six months ended February 29, 2012, Vanguard Prime Money Market Fund earned a negligible return, and the Federal and Admiral Treasury Funds earned 0%. > The Federal Reserve indicated that it expects to keep short-term interest rates near zero until at least late in 2014. > Amid global economic and fiscal uncertainties, the funds’ advisor has enhanced its customary emphasis on the highest-quality, most liquid securities. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Prime Money Market Fund. 9 Federal Money Market Fund. 31 Admiral Treasury Money Market Fund. 41 About Your Fund’s Expenses. 50 Glossary. 52 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended February 29, 2012 7-Day Total SEC Yields Returns Vanguard Prime Money Market Fund Investor Shares 0.04% 0.01% Institutional Shares 0.10 0.05 Money Market Funds Average 0.00 Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Federal Money Market Fund 0.01% 0.00% Government Money Market Funds Average 0.00 Government Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Admiral Treasury Money Market Fund 0.01% 0.00% iMoneyNet Money Fund Report’s 100% Treasury Funds Average 0.00 iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairman’s Letter Dear Shareholder, Since their creation about 40 years ago, money market funds have played an important role in investors’ portfolios: as a source of liquidity, stability, and yield. As we know, the Federal Reserve’s response to the financial crisis and its slow-growth aftermath has virtually eliminated the yield, and the Fed has indicated that the low rates will continue for the next three years. But the funds continue to serve as a source of liquidity and stability. Although asset levels are down from pre-financial-crisis levels, investors have continued to entrust their money to these vehicles, which held more than $2 trillion as of February 29, 2012. Indeed, assets temporarily increased somewhat from the summer to the fall as events in the United States and Europe prompted many investors to seek safety. Vanguard Prime Money Market Fund experienced a similar pattern of cash flow. (The Vanguard Federal and Admiral Treasury Money Market Funds are closed to new investors.) The three funds recorded zero or near-zero returns for the semiannual period. As of February 29, the Prime Money Market Fund’s 7-day SEC yield was 0.04% for Investor Shares, up from 0.03% six months earlier. Because of their lower expense ratio, the yield for Institutional Shares was higher, 0.10%, down from 0.11%. Yields of the Federal and Admiral 2 Treasury funds remained at 0.01%. The three money market funds maintained a net asset value of $1 per share, as is expected but not guaranteed. As you may know, federal regulators are now considering proposals aimed at altering the way money market funds operate. Indeed, much progress has been made during the past few years as stronger regulations have benefited the industry. However, certain current proposals, such as those that would replace the funds’ $1 net asset value with a floating (i.e., variable) NAV or would require fund companies to temporarily “hold back,” a portion of redemptions could do irreparable damage to portfolios that have served savers and the U.S. economy well over the past 25 years. We understand the regulators’ concerns—indeed, Vanguard has supported enhancements aimed at improving transparency and quality—but we hope that federal policymakers will not overreact in seeking to achieve our common goals for the industry. Bonds’ strength confounded expectations As the yields offered by money market funds languished, bonds produced solid returns, to the surprise of many long-time observers of the fixed income markets. At the start of the period, the yield of the Market Barometer Total Returns Periods Ended February 29, 2012 Six One Five Years Months Year (Annualized) Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.73% 8.37% 6.36% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.67 12.42 5.50 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.06 1.20 Stocks Russell 1000 Index (Large-caps) 13.31% 4.86% 1.77% Russell 2000 Index (Small-caps) 12.40 -0.15 1.83 Dow Jones U.S. Total Stock Market Index 13.18 4.35 2.07 MSCI All Country World Index ex USA (International) 3.97 -6.10 -0.75 CPI Consumer Price Index 0.49% 2.87% 2.27% 3 10-year U.S. Treasury note stood at 2.22%, suggesting that returns would be very modest by historical standards. Over the next six months, however, yields moved lower still, boosting bond prices, which move in the opposite direction. At the end of February, the yield of the 10-year T-note stood at 1.97%. As yields decline, obviously, the scope for continued declines—and price increases—diminishes. Municipal bonds performed even more strongly than the broad taxable market. Notes of optimism propelled stock prices higher U.S. stocks produced a strong double-digit return of 13.18% over the period. That statement is true enough, but the headline figure obscures the volatility that has been perhaps the most prominent feature of the financial markets over the past six months and indeed the past few years. If the six-month period had started a month earlier, for example, the Dow Jones U.S. Total Stock Market Index would have returned just 1.97%. A start date two months earlier would have put the six-month return at –5.18%. In the six months through February, however, stock prices benefited from signs of acceleration in the U.S. economic expansion and hope that the European Union’s latest agreement on Greek debt would help contain a threat that has menaced global markets for much of the past two years. European stocks rallied on the news about Greece, but international stocks still trailed their U.S. counterparts for the full six months. Expense Ratios Your Fund Compared With Its Peer Group Investor Institutional Peer Group Shares Shares Average Prime Money Market Fund 0.20% 0.09% 0.28% Federal Money Market Fund 0.19 — 0.19 Admiral Treasury Money Market Fund 0.11 — 0.16 The fund expense ratios shown are from the prospectus dated December 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2012, the funds’ annualized expense ratios were: for the Prime Money Market Fund, 0.17% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.11%; for the Admiral Treasury Money Market Fund, 0.02%. The expense ratios for the six months ended February 29, 2012 for the Federal Money Market Fund and the Admiral Treasury Money Market Fund reflect a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratios were: for the Federal Money Market Fund, 0.17%; for the Admiral Treasury Money Market Fund, 0.11%. Peer groups are: for the Prime Money Market Fund, Money Market Funds; for the Federal Money Market Fund, Government Money Market Funds; for the Admiral Treasury Money Market Fund, U.S. Treasury Money Market Funds. 4 The Prime Money Market Fund sought to sidestep potential trouble Since December 2008, when the Fed cut its target for the “federal funds” rate, a benchmark for the shortest-term interest rates, to between 0% and 0.25%, money market fund investors have contended with unusually low returns. According to the Fed’s most recent statements, this environment could persist through 2014. The Fed’s hope is that low rates will eventually encourage enough new investment and hiring to accelerate the economic expansion. As the economy strengthens, the Fed may consider raising its target rate. In the meantime, short-term yields have hovered at the low end of the Fed’s very low target range, in part because of unease about the global economy. Investor demand for U.S. Treasury bills surged in the summer and fall as contentious negotiations continued over sovereign debt in Europe. Amid these formidable challenges, the approach of the Vanguard Money Market Funds’ advisor, Vanguard Fixed Income Group, hasn’t changed: It seeks to obtain the highest yields available in any market environment while maintaining high credit-quality standards. As its name implies, the Admiral Treasury Money Market Fund focuses on Treasury securities. The Federal Money Market Fund concentrates on obligations of the U.S. government, such as notes issued by the Federal National Mortgage Association Changes in Yields 7-Day SEC Yield February 29, August 31, February 28, Money Market Fund 2012 2011 2011 Prime Investor Shares 0.04% 0.03% 0.07% Institutional Shares 0.10 0.11 0.19 Federal 0.01 0.01 0.02 Admiral Treasury 0.01 0.01 0.02 5 (Fannie Mae) and the Federal Home Loan Mortgage Corporation (Freddie Mac); about 20% of its assets were in U.S. Treasury bills as of February 29. The Prime Money Market Fund invests in both government and corporate obligations. During the period, the advisor beefed up investments in U.S. Treasury bills and other U.S. government obligations, such as Fannie Mae and Freddie Mac securities. As of February 29, these accounted for almost 63% of assets in the fund, up from about 40% a year earlier. The fund’s foreign-bank exposure currently includes only commercial paper (a type of unsecured loan) and dollar-denominated certificates of deposit issued by banks in Australia and Canada, two countries with strong fiscal profiles. Together, these represented almost 20% of the portfolio as of February 29. Overall, domestic- and foreign-bank CDs declined to about 15% of portfolio assets, down from 33% a year earlier. Commercial paper, issued by banks and a variety of industrial and financial companies, remained roughly unchanged, in the neighborhood of 20% of assets. Rounding out the portfolio were “repurchase agreements” of U.S. government securities and municipal securities issued by state and local governments. Best to focus on what we can control One of the market’s surprises, as savers know only too well, is the unexpectedly low level of interest rates and the length of time they’ve been (and are expected to be) low. Savers face a dilemma: Hold tight and wait for better days. Or seek investments that produce higher yields—but inevitably come with higher volatility. Unfortunately, there’s no easy solution to this conundrum. The managers of the Vanguard Money Market Funds can’t control the markets. No one can. But they are very good at “controlling the controllables,” chief among them the credit quality, diversification, liquidity, and average maturity of the portfolios. In a similar way, you too can focus on the controllables when it comes to your portfolio. We recommend diversifying both among asset classes—stocks, bonds, and “cash,” such as money market funds—and within them. The exact mix of assets should be based on your unique tolerance for risk, so that you’re ready for the ups and downs of the market, as well as your goals and time horizon. And of course, it’s important to pay attention to costs, because lower costs allow you to keep more of a portfolio’s return. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 14, 2012 6 Advisor’s Report For the six months ended February 29, 2012, the Investor Shares of our Prime Money Market Fund returned 0.01% and the Institutional Shares returned 0.05%, a result of their lower expense ratio. The Federal and Admiral Treasury Money Market Funds returned 0%. The funds were in line with their peer-group averages—0% in each case. These zero or negligible returns are, of course, a consequence of the low-interest rate policy that the Federal Reserve has maintained since the end of 2008. The types of securities that money market funds invest in, such as U.S. Treasury bills, bank certificates of deposit, and commercial paper, are particularly sensitive to traditional Fed policy, both when the central bank seeks to push rates down, as now, and when it seeks to push rates up. (I refer to “traditional” policy because last September the Fed began a novel policy of buying bonds in an attempt to lower longer-term interest rates as well; the policy appears to be having an effect.) The outlook for interest rates The outlook for short-term interest rates is more of the same, according to the Federal Open Market Committee (FOMC), the Fed’s rate-setting arm. In yet another departure from historical policy, in January the FOMC began publishing its interest rate forecast. The committee said then that economic slack and a “subdued” inflation outlook suggested that short-term rates would remain at their record lows “at least through late 2014.” The FOMC also said that two-thirds of its members expected the Federal Reserve to begin tightening monetary policy—i.e., boosting interest rates—by the end of 2014. Roughly half of the committee members seemed to think that multiple rate hikes would be in order by then. Investing in a global market In making our investment decisions, we focus on the highest-quality securities and seek to mitigate risk wherever we can. Because the market for money market investments is global, we have paid special attention to the ongoing European debt crisis, which has put pressure on European banks and their ratings. For the Prime Money Market Fund, rather than trying to pick the “winners” among European banks, we have chosen to stay on the sidelines given the potential for negative market events. This hasn’t been an issue for the Admiral Treasury and Federal Money Market Funds because of their mandate to focus on high-quality Treasury and government debt obligations. 7 Recently, the central bank for the European Union took extraordinary measures to make liquidity available to European banks, which helped address their near-term funding needs. Yet, the fundamental issues in Europe remain largely unchanged by these operations. We will continue to monitor conditions and adjust our stance when appropriate. Domestically, we are encouraged by improving trends in employment, but the pace still leaves the financial markets vulnerable to market shocks. Managing the funds The uncertainties in Europe have broader market implications. Credit conditions are likely to remain under pressure, affecting not just European banks but also U.S. enterprises with global operations. The result has been fewer investment opportunities for the Prime Money Market Fund in traditional money market sectors. We had eliminated the fund’s exposure to banks in the most fiscally stressed European countries well before the current reporting period began, and over the past six months we removed our remaining exposure to European banks. We replaced those holdings with high concentrations in U.S. Treasury and agency securities. Our current bank-sector investments are commercial paper and dollar-denominated certificates of deposit of financially strong Australian and Canadian banking institutions. As always, our funds remain conservatively positioned. Given the heightened uncertainty in today’s market environment, we remain particularly cautious and watchful. David R. Glocke Vanguard Fixed Income Group March 20, 2012 8 Prime Money Market Fund Fund Profile As of February 29, 2012 Financial Attributes Investor Institutional Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.20% 0.09% 7-Day SEC Yield 0.04% 0.10% Average Weighted Maturity 58 days 58 days Sector Diversification (% of portfolio) Commercial Paper 11.6% Certificates of Deposit 6.2 Yankee/Foreign 15.4 Other 4.3 U.S. Treasury Bills 18.4 U.S. Government Agency Obligations 42.0 Repurchase Agreements 2.1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated December 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratios were 0.17% for Investor Shares and 0.09% for Institutional Shares. 9 Prime Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2001, Through February 29, 2012 Money Market Funds Investor Shares Average Fiscal Year Total Returns Total Returns 2002 2.09% 1.40% 2003 1.12 0.60 2004 0.83 0.39 2005 2.31 1.68 2006 4.38 3.69 2007 5.23 4.55 2008 3.60 3.02 2009 1.31 0.62 2010 0.08 0.02 2011 0.06 0.00 2012 0.01 0.00 7-day SEC yield (2/29/2012): 0.04% Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2012, performance data reflect the six months ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/4/1975 0.05% 1.69% 1.99% Institutional Shares 10/3/1989 0.14 1.83 2.17 See Financial Highlights for dividend information. 10 Prime Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (62.9%) 2 Fannie Mae Discount Notes 0.090% 3/1/12 1,000,000 1,000,000 2 Fannie Mae Discount Notes 0.090% 3/2/12 1,000,000 999,997 2 Fannie Mae Discount Notes 0.025%–0.105% 3/14/12 170,541 170,536 2 Fannie Mae Discount Notes 0.030%–0.100% 4/2/12 200,149 200,137 2 Fannie Mae Discount Notes 0.030%–0.100% 4/4/12 235,775 235,755 2 Fannie Mae Discount Notes 0.045%–0.100% 4/11/12 293,000 292,974 2 Fannie Mae Discount Notes 0.070% 4/16/12 20,000 19,998 2 Fannie Mae Discount Notes 0.045%–0.100% 4/18/12 337,500 337,458 2 Fannie Mae Discount Notes 0.070%–0.100% 4/25/12 133,379 133,363 2 Fannie Mae Discount Notes 0.070%–0.090% 5/2/12 327,800 327,754 2 Fannie Mae Discount Notes 0.070% 5/9/12 25,000 24,997 2 Fannie Mae Discount Notes 0.065% 5/21/12 1,495,000 1,494,781 2 Fannie Mae Discount Notes 0.070% 6/6/12 17,800 17,797 2 Fannie Mae Discount Notes 0.070% 6/13/12 55,000 54,989 2 Fannie Mae Discount Notes 0.080% 6/20/12 276,000 275,932 2 Fannie Mae Discount Notes 0.081% 6/25/12 95,793 95,768 2 Fannie Mae Discount Notes 0.081% 6/27/12 320,000 319,915 2 Fannie Mae Discount Notes 0.085% 7/18/12 250,000 249,918 3 Federal Home Loan Bank Discount Notes 0.025%–0.100% 3/2/12 447,655 447,654 3 Federal Home Loan Bank Discount Notes 0.025%–0.030% 3/9/12 908,766 908,761 3 Federal Home Loan Bank Discount Notes 0.020%–0.040% 3/14/12 672,558 672,552 3 Federal Home Loan Bank Discount Notes 0.025%–0.085% 3/16/12 700,000 699,983 3 Federal Home Loan Bank Discount Notes 0.030% 3/21/12 143,000 142,998 3 Federal Home Loan Bank Discount Notes 0.045% 3/28/12 456,000 455,985 3 Federal Home Loan Bank Discount Notes 0.030%–0.100% 4/4/12 808,802 808,776 3 Federal Home Loan Bank Discount Notes 0.030%–0.100% 4/9/12 863,000 862,957 3 Federal Home Loan Bank Discount Notes 0.050% 4/11/12 217,000 216,988 3 Federal Home Loan Bank Discount Notes 0.045%–0.050% 4/13/12 476,400 476,373 3 Federal Home Loan Bank Discount Notes 0.045%–0.100% 4/18/12 276,500 276,478 3 Federal Home Loan Bank Discount Notes 0.050% 4/20/12 1,633,100 1,632,987 3 Federal Home Loan Bank Discount Notes 0.050%–0.080% 4/25/12 269,439 269,411 3 Federal Home Loan Bank Discount Notes 0.070%–0.100% 4/27/12 406,931 406,877 3 Federal Home Loan Bank Discount Notes 0.080% 5/1/12 35,647 35,642 3 Federal Home Loan Bank Discount Notes 0.070%–0.090% 5/2/12 1,011,499 1,011,359 3 Federal Home Loan Bank Discount Notes 0.070%–0.100% 5/4/12 1,494,070 1,493,814 11 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 3 Federal Home Loan Bank Discount Notes 0.100% 5/9/12 79,000 78,985 3 Federal Home Loan Bank Discount Notes 0.070%–0.120% 5/11/12 436,618 436,548 3 Federal Home Loan Bank Discount Notes 0.070%–0.156% 5/16/12 668,200 668,020 3 Federal Home Loan Bank Discount Notes 0.080% 6/20/12 100,000 99,975 3 Federal Home Loan Bank Discount Notes 0.080% 6/22/12 216,805 216,750 Federal Home Loan Mortgage Corp. 0.185% 8/24/12 2,515,000 2,514,419 Federal Home Loan Mortgage Corp. 0.213% 2/4/13 1,000,000 999,526 Federal Home Loan Mortgage Corp. 0.205% 3/21/13 907,000 906,516 Federal Home Loan Mortgage Corp. 0.213% 5/6/13 980,000 979,443 Federal Home Loan Mortgage Corp. 0.214% 6/3/13 950,000 949,517 Federal Home Loan Mortgage Corp. 0.196% 6/17/13 83,000 82,946 Federal National Mortgage Assn. 0.266% 8/23/12 1,455,500 1,455,288 Federal National Mortgage Assn. 0.276% 9/17/12 988,000 987,891 Federal National Mortgage Assn. 0.266% 11/23/12 1,772,795 1,772,402 Federal National Mortgage Assn. 0.276% 12/20/12 494,500 494,419 Federal National Mortgage Assn. 0.274% 12/28/12 219,000 218,963 Federal National Mortgage Assn. 0.244% 8/12/13 1,000,000 999,560 Federal National Mortgage Assn. 0.230% 11/8/13 1,250,000 1,249,360 Federal National Mortgage Assn. 0.221% 11/14/13 1,000,000 999,494 2 Freddie Mac Discount Notes 0.094%–0.105% 3/5/12 959,315 959,305 2 Freddie Mac Discount Notes 0.105% 3/6/12 37,400 37,399 2 Freddie Mac Discount Notes 0.100%–0.105% 3/12/12 335,000 334,989 2 Freddie Mac Discount Notes 0.090% 3/19/12 200,000 199,991 2 Freddie Mac Discount Notes 0.045% 3/28/12 231,363 231,355 2 Freddie Mac Discount Notes 0.030%–0.100% 4/2/12 288,500 288,490 2 Freddie Mac Discount Notes 0.030% 4/3/12 180,355 180,350 2 Freddie Mac Discount Notes 0.050% 4/4/12 139,500 139,493 2 Freddie Mac Discount Notes 0.100% 4/9/12 502,150 502,096 2 Freddie Mac Discount Notes 0.030%–0.100% 4/10/12 222,010 221,994 2 Freddie Mac Discount Notes 0.100% 4/16/12 198,500 198,475 2 Freddie Mac Discount Notes 0.050%–0.070% 4/23/12 389,065 389,032 2 Freddie Mac Discount Notes 0.070%–0.080% 4/30/12 673,502 673,415 2 Freddie Mac Discount Notes 0.070% 5/7/12 253,200 253,167 2 Freddie Mac Discount Notes 0.120% 5/14/12 303,041 302,966 2 Freddie Mac Discount Notes 0.070% 5/16/12 90,000 89,987 2 Freddie Mac Discount Notes 0.070% 6/4/12 77,990 77,976 2 Freddie Mac Discount Notes 0.070% 6/11/12 49,000 48,990 2 Freddie Mac Discount Notes 0.080% 6/18/12 167,500 167,459 2 Freddie Mac Discount Notes 0.085% 7/23/12 53,847 53,829 United States Treasury Bill 0.015% 3/8/12 285,801 285,800 United States Treasury Bill 0.113% 3/15/12 1,000,000 999,956 United States Treasury Bill 0.060% 3/22/12 300,000 299,989 United States Treasury Bill 0.026%–0.100% 3/29/12 2,880,000 2,879,832 United States Treasury Bill 0.032% 4/19/12 500,000 499,979 United States Treasury Bill 0.043%–0.050% 4/26/12 1,020,000 1,019,931 United States Treasury Bill 0.040%–0.068% 5/3/12 2,046,000 2,045,792 United States Treasury Bill 0.080%–0.081% 5/10/12 1,392,000 1,391,782 United States Treasury Bill 0.095% 5/17/12 1,190,000 1,189,758 United States Treasury Bill 0.065%–0.090% 5/24/12 2,350,000 2,349,617 United States Treasury Bill 0.108%–0.111% 5/31/12 4,013,000 4,011,886 United States Treasury Bill 0.105%–0.115% 6/7/12 1,055,000 1,054,687 United States Treasury Bill 0.095% 7/12/12 500,000 499,824 United States Treasury Bill 0.118% 8/2/12 500,000 499,749 United States Treasury Bill 0.121% 8/9/12 500,000 499,729 United States Treasury Bill 0.125%–0.130% 8/16/12 1,250,000 1,249,247 United States Treasury Bill 0.123%–0.125% 8/23/12 950,000 949,425 12 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) United States Treasury Note/Bond 1.375% 3/15/12 847,000 847,420 United States Treasury Note/Bond 1.000% 3/31/12 940,000 940,710 United States Treasury Note/Bond 4.500% 3/31/12 200,000 200,724 United States Treasury Note/Bond 1.375% 4/15/12 2,232,000 2,235,535 United States Treasury Note/Bond 1.375% 5/15/12 904,000 906,415 United States Treasury Note/Bond 0.750% 5/31/12 110,000 110,182 United States Treasury Note/Bond 1.875% 6/15/12 100,000 100,517 United States Treasury Note/Bond 1.500% 7/15/12 1,983,000 1,993,405 United States Treasury Note/Bond 1.750% 8/15/12 2,650,000 2,670,199 United States Treasury Note/Bond 4.375% 8/15/12 1,100,000 1,121,601 United States Treasury Note/Bond 4.125% 8/31/12 100,000 102,005 Total U.S. Government and Agency Obligations (Cost $71,488,140) 71,488,140 Commercial Paper (18.9%) Finance—Auto (1.5%) American Honda Finance Corp. 0.240%–0.250% 3/2/12 74,800 74,800 American Honda Finance Corp. 0.250% 3/6/12 98,000 97,997 American Honda Finance Corp. 0.190%–0.210% 4/3/12 139,000 138,975 American Honda Finance Corp. 0.180% 4/4/12 51,000 50,991 American Honda Finance Corp. 0.160% 4/16/12 146,628 146,598 American Honda Finance Corp. 0.190%–0.210% 4/17/12 91,500 91,476 American Honda Finance Corp. 0.160% 4/18/12 20,900 20,896 American Honda Finance Corp. 0.190% 5/2/12 29,000 28,991 Toyota Credit Canada Inc. 0.531% 3/20/12 49,500 49,486 Toyota Motor Credit Corp. 0.542% 4/5/12 26,000 25,986 Toyota Motor Credit Corp. 0.542% 4/9/12 169,000 168,901 Toyota Motor Credit Corp. 0.552% 4/17/12 31,500 31,477 Toyota Motor Credit Corp. 0.582% 5/15/12 51,000 50,938 Toyota Motor Credit Corp. 0.572% 5/16/12 137,500 137,335 Toyota Motor Credit Corp. 0.552% 6/1/12 207,000 206,709 Toyota Motor Credit Corp. 0.552% 6/4/12 109,000 108,842 Toyota Motor Credit Corp. 0.481% 6/11/12 99,000 98,865 Toyota Motor Credit Corp. 0.431% 8/24/12 45,750 45,654 Toyota Motor Credit Corp. 0.431% 8/27/12 112,500 112,259 1,687,176 Finance—Other (6.5%) 5 Chariot Funding LLC 0.220% 4/5/12 42,000 41,991 5 Chariot Funding LLC 0.210% 4/9/12 80,000 79,982 5 Chariot Funding LLC 0.210% 4/10/12 72,000 71,983 5 Chariot Funding LLC 0.210% 4/11/12 40,300 40,290 5 Chariot Funding LLC 0.190% 5/7/12 60,000 59,979 5 Chariot Funding LLC 0.190% 5/8/12 78,800 78,772 5 Chariot Funding LLC 0.200% 5/10/12 30,500 30,488 5 Chariot Funding LLC 0.190% 5/14/12 99,000 98,961 5 Chariot Funding LLC 0.190% 5/18/12 55,000 54,977 General Electric Capital Corp. 0.341% 3/19/12 500,000 499,915 General Electric Capital Corp. 0.371% 4/10/12 149,000 148,939 General Electric Capital Corp. 0.371% 4/11/12 371,000 370,844 General Electric Capital Corp. 0.371% 4/12/12 371,000 370,840 General Electric Capital Corp. 0.391% 5/16/12 495,000 494,593 General Electric Capital Corp. 0.381% 6/11/12 150,000 149,839 General Electric Capital Corp. 0.381% 6/18/12 253,000 252,709 General Electric Capital Corp. 0.381% 6/19/12 250,000 249,710 General Electric Capital Corp. 0.310% 7/9/12 200,000 199,776 General Electric Capital Services Inc. 0.381% 4/10/12 396,000 395,833 13 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) General Electric Capital Services Inc. 0.401% 5/7/12 99,000 98,926 5 Govco LLC 0.441% 3/6/12 75,000 74,996 5 Govco LLC 0.431% 3/12/12 82,000 81,989 5 Govco LLC 0.431% 3/14/12 82,000 81,987 5 Govco LLC 0.400% 3/15/12 100,000 99,985 5 Govco LLC 0.410% 3/16/12 123,000 122,979 5 Govco LLC 0.400% 3/19/12 100,000 99,980 5 Govco LLC 0.370% 3/20/12 247,400 247,352 5 Govco LLC 0.400% 3/22/12 12,000 11,997 5 Govco LLC 0.320% 4/9/12 34,000 33,988 5 Govco LLC 0.290% 5/1/12 100,000 99,951 5 Govco LLC 0.300% 5/7/12 130,000 129,927 5 Govco LLC 0.300% 5/8/12 100,000 99,943 5 Govco LLC 0.300% 5/9/12 60,000 59,966 5 Govco LLC 0.300% 5/15/12 200,000 199,875 5 Jupiter Securitization Co. LLC 0.220% 4/5/12 42,000 41,991 5 Jupiter Securitization Co. LLC 0.210% 4/10/12 50,000 49,988 5 Jupiter Securitization Co. LLC 0.190% 5/8/12 92,000 91,967 5 Jupiter Securitization Co. LLC 0.190% 5/9/12 19,750 19,743 5 Old Line Funding LLC 0.220% 3/1/12 74,000 74,000 5 Old Line Funding LLC 0.220% 3/5/12 266,000 265,994 5 Old Line Funding LLC 0.220% 3/6/12 60,000 59,998 5 Old Line Funding LLC 0.220% 3/7/12 62,492 62,490 5 Old Line Funding LLC 0.220%–0.230% 3/12/12 213,600 213,585 5 Old Line Funding LLC 0.220% 3/13/12 41,000 40,997 5 Old Line Funding LLC 0.220% 3/15/12 149,000 148,987 5 Old Line Funding LLC 0.220% 3/19/12 198,000 197,978 5 Old Line Funding LLC 0.220% 3/28/12 41,000 40,993 5 Old Line Funding LLC 0.220% 4/2/12 39,600 39,592 5 Old Line Funding LLC 0.210% 4/4/12 24,000 23,995 5 Old Line Funding LLC 0.210% 4/9/12 38,000 37,991 5 Old Line Funding LLC 0.210% 4/16/12 51,000 50,986 5 Old Line Funding LLC 0.210% 4/17/12 120,300 120,267 5 Old Line Funding LLC 0.210% 4/18/12 93,700 93,674 5 Old Line Funding LLC 0.210% 4/26/12 39,000 38,987 5 Old Line Funding LLC 0.200% 5/3/12 120,000 119,958 5 Old Line Funding LLC 0.190% 5/7/12 31,000 30,989 5 Old Line Funding LLC 0.200% 5/10/12 65,000 64,975 5 Old Line Funding LLC 0.200% 5/14/12 56,044 56,021 5 Old Line Funding LLC 0.200% 5/18/12 51,000 50,978 5 Old Line Funding LLC 0.200% 5/25/12 86,059 86,018 5 Straight-A Funding LLC 0.180% 5/25/12 26,500 26,489 7,383,893 Foreign Banks (4.2%) Australia & New Zealand Banking Group, Ltd. 0.326% 8/17/12 138,000 137,988 5 Australia & New Zealand Banking Group, Ltd. 0.456% 3/27/12 297,000 296,902 5 Australia & New Zealand Banking Group, Ltd. 0.451% 4/4/12 298,250 298,123 5 Australia & New Zealand Banking Group, Ltd. 0.456% 4/5/12 500,000 499,777 5 Australia & New Zealand Banking Group, Ltd. 0.461% 4/10/12 150,000 149,923 5 Australia & New Zealand Banking Group, Ltd. 0.501% 5/10/12 316,000 315,693 5 Australia & New Zealand Banking Group, Ltd. 0.351% 8/27/12 198,000 197,655 5 Australia & New Zealand Banking Group, Ltd. 0.351% 8/29/12 56,000 55,902 5 Australia & New Zealand Banking Group, Ltd. 0.351% 8/30/12 189,600 189,265 5 Commonwealth Bank of Australia 0.461% 3/15/12 500,000 499,911 5 Commonwealth Bank of Australia 0.486% 3/19/12 500,000 499,879 14 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 5 Commonwealth Bank of Australia 0.341% 9/4/12 225,000 224,603 Westpac Banking Corp. 0.404% 4/11/12 500,000 500,000 Westpac Banking Corp. 0.398% 7/16/12 404,000 404,000 5 Westpac Banking Corp. 0.401% 8/7/12 494,000 493,127 4,762,748 Foreign Governments (0.2%) Province of Ontario 0.150% 5/22/12 30,000 29,990 5 Quebec 0.100% 3/13/12 50,000 49,998 5 Quebec 0.100% 3/16/12 45,600 45,598 5 Quebec 0.100% 3/19/12 38,000 37,998 5 Quebec 0.080% 3/21/12 27,500 27,499 191,083 Foreign Industrial (2.5%) 5 Nestle Capital Corp. 0.090% 3/13/12 41,000 40,999 5 Nestle Capital Corp. 0.170% 4/11/12 49,000 48,991 5 Nestle Capital Corp. 0.170% 4/13/12 49,500 49,490 5 Nestle Capital Corp. 0.170% 4/16/12 99,000 98,978 5 Nestle Capital Corp. 0.230% 5/17/12 49,500 49,476 5 Nestle Capital Corp. 0.331% 7/16/12 98,000 97,877 5 Nestle Capital Corp. 0.281% 7/23/12 39,000 38,956 5 Nestle Capital Corp. 0.291% 10/9/12 742,000 740,673 5 Nestle Capital Corp. 0.291% 10/16/12 50,000 49,908 5 Nestle Capital Corp. 0.291% 10/17/12 98,000 97,818 5 Nestle Capital Corp. 0.301% 10/26/12 247,500 247,007 Nestle Finance International Ltd. 0.291% 10/12/12 153,000 152,723 Nestle Finance International Ltd. 0.291% 10/15/12 150,000 149,724 Nestle Finance International Ltd. 0.301% 10/26/12 45,000 44,910 Nestle Finance International Ltd. 0.301% 11/1/12 97,000 96,802 5 Texas Instruments International Management Co Sarl. 0.110% 3/12/12 245,000 244,992 5 Total Capital Canada, Ltd. 0.110% 3/9/12 250,000 249,994 5 Total Capital Canada, Ltd. 0.090% 3/15/12 128,800 128,795 5 Total Capital Canada, Ltd. 0.100% 3/23/12 18,000 17,999 5 Total Capital Canada, Ltd. 0.150%–0.155% 5/17/12 192,000 191,938 2,838,050 Industrial (4.0%) General Electric Co. 0.110% 3/6/12 250,000 249,996 General Electric Co. 0.110% 3/7/12 500,000 499,991 5 Google Inc. 0.120% 6/8/12 75,000 74,975 5 Johnson & Johnson 0.060% 3/21/12 199,000 198,993 5 Johnson & Johnson 0.070% 4/2/12 16,000 15,999 5 Procter & Gamble Co. 0.110% 3/1/12 81,500 81,500 5 Procter & Gamble Co. 0.120% 3/2/12 65,000 65,000 5 Procter & Gamble Co. 0.130% 3/12/12 197,800 197,792 5 Procter & Gamble Co. 0.140% 3/13/12 445,000 444,979 5 Procter & Gamble Co. 0.140% 3/14/12 99,000 98,995 5 Procter & Gamble Co. 0.080% 3/19/12 196,511 196,503 5 Procter & Gamble Co. 0.130% 5/11/12 543,700 543,561 5 The Coca-Cola Co. 0.115% 3/14/12 96,500 96,496 5 The Coca-Cola Co. 0.120% 3/21/12 82,000 81,995 5 The Coca-Cola Co. 0.120% 3/22/12 185,000 184,987 5 The Coca-Cola Co. 0.120% 4/17/12 167,000 166,974 5 The Coca-Cola Co. 0.120% 4/18/12 200,000 199,968 5 The Coca-Cola Co. 0.120% 4/19/12 99,000 98,984 15 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 5 The Coca-Cola Co. 0.120% 4/24/12 150,000 149,973 5 The Coca-Cola Co. 0.120% 4/25/12 100,000 99,982 5 The Coca-Cola Co. 0.170% 5/17/12 49,500 49,482 5 The Coca-Cola Co. 0.160% 5/24/12 39,000 38,985 5 The Coca-Cola Co. 0.160% 5/25/12 78,000 77,971 5 The Coca-Cola Co. 0.170% 6/1/12 175,000 174,924 5 The Coca-Cola Co. 0.170% 6/5/12 99,000 98,955 5 Wal-Mart Stores, Inc. 0.070% 3/26/12 29,299 29,298 5 Wal-Mart Stores, Inc. 0.090% 4/25/12 41,500 41,494 5 Wal-Mart Stores, Inc. 0.140% 4/27/12 73,000 72,984 5 Wal-Mart Stores, Inc. 0.160% 5/17/12 116,000 115,960 5 Wal-Mart Stores, Inc. 0.160% 5/18/12 140,000 139,951 4,587,647 Total Commercial Paper (Cost $21,450,597) 21,450,597 Certificates of Deposit (15.5%) Domestic Banks (1.1%) Branch Banking & Trust Co. 0.240% 4/2/12 162,000 162,000 Branch Banking & Trust Co. 0.200% 4/9/12 120,000 120,000 Branch Banking & Trust Co. 0.200% 4/10/12 242,000 242,000 Branch Banking & Trust Co. 0.200% 4/17/12 156,300 156,300 Branch Banking & Trust Co. 0.200% 4/18/12 200,000 200,000 Branch Banking & Trust Co. 0.200% 4/19/12 113,000 113,000 Branch Banking & Trust Co. 0.190% 4/26/12 80,000 80,000 Branch Banking & Trust Co. 0.190% 4/26/12 80,000 80,000 Branch Banking & Trust Co. 0.190% 4/27/12 156,000 156,000 1,309,300 Eurodollar Certificates of Deposit (5.3%) Australia & New Zealand Banking Group, Ltd. 0.455% 4/5/12 500,000 500,000 Australia & New Zealand Banking Group, Ltd. 0.470% 4/25/12 265,000 265,000 Australia & New Zealand Banking Group, Ltd. 0.500% 5/2/12 148,000 148,000 Australia & New Zealand Banking Group, Ltd. 0.500% 5/4/12 100,000 100,000 Australia & New Zealand Banking Group, Ltd. 0.360% 8/9/12 250,000 250,000 Commonwealth Bank of Australia 0.310% 3/6/12 155,000 155,000 Commonwealth Bank of Australia 0.310% 3/12/12 200,000 200,000 Commonwealth Bank of Australia 0.500% 5/18/12 500,000 500,000 Commonwealth Bank of Australia 0.390% 8/8/12 180,000 180,000 Commonwealth Bank of Australia 0.390% 8/9/12 400,000 400,000 Commonwealth Bank of Australia 0.380% 8/17/12 248,000 248,000 Commonwealth Bank of Australia 0.370% 8/23/12 495,000 495,000 National Australia Bank Ltd. 0.380% 3/13/12 145,000 145,000 4 National Australia Bank Ltd. 0.390% 8/14/12 745,000 745,000 4 National Australia Bank Ltd. 0.389% 8/15/12 445,000 445,000 National Australia Bank Ltd. 0.230% 4/10/12 1,000,000 1,000,000 National Australia Bank Ltd. 0.400% 8/1/12 200,000 200,000 5,976,000 Yankee Certificates of Deposit (9.1%) Bank of Montreal (Chicago Branch) 0.230% 3/1/12 475,000 475,000 Bank of Montreal (Chicago Branch) 0.230% 3/5/12 500,000 500,000 Bank of Montreal (Chicago Branch) 0.190% 5/7/12 399,000 399,000 Bank of Montreal (Chicago Branch) 0.200% 5/17/12 500,000 500,000 Bank of Nova Scotia (Houston Branch) 0.260% 3/5/12 8,000 8,000 Bank of Nova Scotia (Houston Branch) 0.280% 3/19/12 440,000 440,000 Bank of Nova Scotia (Houston Branch) 0.460% 5/2/12 400,000 400,000 16 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Bank of Nova Scotia (Houston Branch) 0.460% 5/8/12 1,000,000 1,000,000 Bank of Nova Scotia (Houston Branch) 0.490% 5/15/12 600,000 600,000 Bank of Nova Scotia (Houston Branch) 0.480% 5/18/12 450,000 450,000 Bank of Nova Scotia (Houston Branch) 0.520% 5/29/12 64,000 64,000 Bank of Nova Scotia (Houston Branch) 0.360% 8/24/12 450,000 450,000 4 National Australia Bank (New York Branch) 0.395% 4/20/12 880,000 880,000 Toronto Dominion Bank (New York Branch) 0.200% 3/26/12 250,000 250,000 Toronto Dominion Bank (New York Branch) 0.380% 4/3/12 495,000 495,000 Toronto Dominion Bank (New York Branch) 0.380% 4/4/12 247,000 247,000 Toronto Dominion Bank (New York Branch) 0.370% 4/17/12 495,000 495,000 Toronto Dominion Bank (New York Branch) 0.380% 5/1/12 495,000 495,000 Toronto Dominion Bank (New York Branch) 0.210% 5/8/12 42,500 42,502 Toronto Dominion Bank (New York Branch) 0.390% 5/8/12 500,000 500,000 Toronto Dominion Bank (New York Branch) 0.280% 8/23/12 344,000 344,000 Toronto Dominion Bank (New York Branch) 0.280% 8/24/12 500,000 500,000 Westpac Banking Corp. (New York Branch) 0.470% 3/16/12 500,000 500,000 4 Westpac Banking Corp. (New York Branch) 0.414% 5/3/12 350,000 350,000 10,384,502 Total Certificates of Deposit (Cost $17,669,802) 17,669,802 Repurchase Agreements (2.1%) Goldman Sachs & Co. (Dated 2/29/12, Repurchase Value $55,000,000, collateralized by U.S. Treasury Inflation Indexed Note/Bond 2.625%–3.375%, 7/15/17–4/15/32) 0.160% 3/1/12 55,000 55,000 JP Morgan Securities LLC (Dated 2/29/12, Repurchase Value $300,001,000, collateralized by U.S. Treasury Note/Bond 1.375%–2.375%, 6/30/18–9/30/18) 0.120% 3/1/12 300,000 300,000 JP Morgan Securities LLC (Dated 2/29/12, Repurchase Value $300,001,000, collateralized by U.S. Treasury Note/Bond 2.000%–2.375%, 6/30/18–2/15/22) 0.120% 3/1/12 300,000 300,000 Merrill Lynch Pierce Fenner & Smith Inc. (Dated 2/29/12, Repurchase Value $541,139,000, collateralized by U.S. Treasury Note/Bond 0.750%–2.875%, 9/15/13–3/31/18) 0.150% 3/1/12 541,137 541,137 RBC Capital Markets LLC (Dated 2/29/12, Repurchase Value $1,245,004,000, collateralized by U.S. Treasury Inflation Indexed Note/Bond 1.250%–3.875%, 7/15/15–4/15/29 and U.S. Treasury Note/Bond 0.750%–4.375%, 3/31/13–5/15/41) 0.110% 3/1/12 1,245,000 1,245,000 Total Repurchase Agreements (Cost $2,441,137) 2,441,137 Shares Money Market Fund (1.5%) 6 Vanguard Municipal Cash Management Fund (Cost $1,649,381) 0.133% 1,649,381,011 1,649,381 17 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Tax-Exempt Municipal Bonds (2.7%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.110% 3/7/12 19,500 19,500 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.120% 3/7/12 35,955 35,955 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.130% 3/7/12 38,715 38,715 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.130% 3/7/12 79,000 79,000 Bi-State Development Agency of the Missouri-Illinois Metropolitan District Revenue VRDO 0.150% 3/7/12 29,800 29,800 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.160% 3/7/12 16,575 16,575 Buffalo NY Municipal Water System Revenue VRDO 0.120% 3/7/12 12,000 12,000 California Housing Finance Agency Home Mortgage Revenue VRDO 0.100% 3/7/12 9,265 9,265 California Housing Finance Agency Home Mortgage Revenue VRDO 0.120% 3/7/12 18,900 18,900 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.140% 3/7/12 22,100 22,100 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.110% 3/7/12 9,700 9,700 Clark County NV Industrial Development Revenue (Southwest Gas Corp.) VRDO 0.130% 3/7/12 27,500 27,500 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.130% 3/7/12 23,500 23,500 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.160% 3/7/12 11,200 11,200 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.120% 3/7/12 10,000 10,000 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.170% 3/7/12 18,355 18,355 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.100% 3/7/12 35,000 35,000 Curators of the University of Missouri System Facilities Revenue VRDO 0.130% 3/7/12 62,150 62,150 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.140% 3/7/12 76,100 76,100 District of Columbia Revenue (Georgetown University) VRDO 0.160% 3/7/12 7,575 7,575 District of Columbia Revenue (Georgetown University) VRDO 0.160% 3/7/12 17,200 17,200 District of Columbia Revenue (Washington Drama Society) VRDO 0.210% 3/7/12 20,375 20,375 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.150% 3/7/12 10,600 10,600 18 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Greenville County SC Hospital System Revenue VRDO 0.130% 3/7/12 13,000 13,000 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.140% 3/7/12 12,255 12,255 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.160% 3/7/12 42,000 42,000 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) VRDO 0.130% 3/7/12 42,500 42,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.130% 3/7/12 15,500 15,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.150% 3/7/12 29,205 29,205 Illinois Development Finance Authority Revenue (Chicago Horticultural Society) VRDO 0.150% 3/7/12 16,300 16,300 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.130% 3/7/12 31,905 31,905 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.110% 3/7/12 43,000 43,000 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.120% 3/7/12 17,815 17,815 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.140% 3/7/12 13,000 13,000 Indiana Development Finance Authority EducationalFacilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.130% 3/7/12 14,400 14,400 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.160% 3/7/12 22,790 22,790 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.130% 3/7/12 39,340 39,340 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.130% 3/7/12 15,075 15,075 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.100% 3/7/12 25,035 25,035 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.140% 3/7/12 17,200 17,200 Los Angeles CA Wastewater System Revenue VRDO 0.120% 3/7/12 20,400 20,400 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.100% 3/7/12 49,365 49,365 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.110% 3/7/12 18,855 18,855 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.160% 3/7/12 11,650 11,650 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.130% 3/7/12 15,130 15,130 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.130% 3/7/12 30,160 30,160 19 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.140% 3/7/12 40,000 40,000 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.110% 3/7/12 21,900 21,900 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.150% 3/7/12 9,015 9,015 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.110% 3/7/12 19,320 19,320 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.120% 3/7/12 43,100 43,100 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.120% 3/7/12 25,350 25,350 Michigan Higher Education Facilities Authority Revenue (Albion College) VRDO 0.150% 3/7/12 12,700 12,700 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.130% 3/7/12 32,595 32,595 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.120% 3/7/12 21,800 21,800 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.120% 3/7/12 15,000 15,000 Mississippi Business Finance Corp. Health Care Facilities Revenue (Rush Medical Foundation Project) VRDO 0.130% 3/7/12 7,500 7,500 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.130% 3/7/12 18,000 18,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.120% 3/7/12 83,775 83,775 Nassau NY Health Care Corp. VRDO 0.120% 3/7/12 15,000 15,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.120% 3/7/12 19,600 19,600 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.110% 3/7/12 32,800 32,800 New York City NY GO VRDO 0.110% 3/7/12 21,000 21,000 New York City NY GO VRDO 0.130% 3/7/12 10,175 10,175 New York City NY GO VRDO 0.130% 3/7/12 29,825 29,825 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.100% 3/7/12 39,505 39,505 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.100% 3/7/12 21,980 21,980 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.130% 3/7/12 8,100 8,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.130% 3/7/12 31,300 31,300 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.150% 3/7/12 14,885 14,885 20 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.100% 3/7/12 48,500 48,500 New York State Dormitory Authority Revenue (St. John’s University) VRDO 0.130% 3/7/12 18,000 18,000 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.100% 3/7/12 20,500 20,500 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.130% 3/7/12 42,300 42,300 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.110% 3/7/12 37,000 37,000 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.130% 3/7/12 17,300 17,300 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.110% 3/7/12 31,500 31,500 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.130% 3/7/12 12,800 12,800 New York State Housing Finance Agency Housing Revenue (Clinton Green–South) VRDO 0.130% 3/7/12 11,625 11,625 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.130% 3/7/12 31,845 31,845 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.140% 3/7/12 24,500 24,500 New York State Housing Finance Agency Housing Revenue (West 38th Street) VRDO 0.110% 3/7/12 37,935 37,935 New York State Housing Finance Agency Revenue (Gotham West Housing) VRDO 0.110% 3/7/12 25,000 25,000 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.130% 3/7/12 10,375 10,375 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.140% 3/7/12 11,750 11,750 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.160% 3/7/12 11,470 11,470 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.150% 3/7/12 27,500 27,500 North Texas Tollway Authority System Revenue VRDO 0.140% 3/7/12 35,100 35,100 Oakland University of Michigan Revenue VRDO 0.140% 3/7/12 8,900 8,900 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.140% 3/7/12 11,100 11,100 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.110% 3/7/12 25,000 25,000 Ohio State University General Receipts Revenue VRDO 0.100% 3/7/12 115,300 115,300 Ohio State University General Receipts Revenue VRDO 0.110% 3/7/12 6,600 6,600 21 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Oregon Health Sciences University Revenue VRDO 0.140% 3/7/12 13,000 13,000 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.100% 3/7/12 9,530 9,530 Salem OH Hospital Facilities Revenue (Salem Community Hospital Project) VRDO 0.130% 3/7/12 13,400 13,400 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.130% 3/7/12 16,500 16,500 South Dakota Health & Educational Facilities Authority Revenue (Avera Health) VRDO 0.130% 3/7/12 31,000 31,000 South Placer CA Wastewater Authority Revenue VRDO 0.110% 3/7/12 13,000 13,000 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.130% 3/7/12 14,000 14,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.150% 3/7/12 68,000 68,000 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.140% 3/7/12 28,900 28,900 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.140% 3/7/12 42,400 42,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.160% 3/7/12 22,430 22,430 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.170% 3/7/12 34,620 34,620 Texas Department of Housing & Community Affairs Single Mortgage Revenue VRDO 0.160% 3/7/12 67,475 67,475 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.110% 3/7/12 19,600 19,600 University of South Florida Financing Corp. COP VRDO 0.140% 3/7/12 40,700 40,700 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.140% 3/7/12 15,100 15,100 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.140% 3/7/12 19,250 19,250 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.120% 3/7/12 7,200 7,200 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.160% 3/7/12 13,500 13,500 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.160% 3/7/12 19,500 19,500 7 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.160% 3/7/12 10,490 10,490 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.130% 3/7/12 24,975 24,975 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.110% 3/7/12 43,500 43,500 Washington Higher Education Facilities Authority Revenue (Bastyr University Project) VRDO 0.140% 3/7/12 7,800 7,800 22 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Washington Housing Finance Commission Non-profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.140% 3/7/12 6,100 6,100 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.110% 3/7/12 30,045 30,045 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.090% 3/7/12 20,500 20,500 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.120% 3/7/12 31,200 31,200 Total Tax-Exempt Municipal Bonds (Cost $3,066,785) 3,066,785 Taxable Municipal Bonds (0.3%) 7 BlackRock Municipal Income Trust TOB VRDO 0.350% 3/1/12 207,000 207,000 7 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.350% 3/1/12 100,000 100,000 7 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.290% 3/7/12 13,000 13,000 7 Massachusetts Transportation Fund Revenue TOB VRDO 0.290% 3/7/12 13,100 13,100 7 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.290% 3/7/12 6,400 6,400 Total Taxable Municipal Bonds (Cost $339,500) 339,500 Total Investments (103.9%) (Cost $118,105,342) 118,105,342 Other Assets and Liabilities (-3.9%) Other Assets 2,559,929 Liabilities (7,015,535) (4,455,606) Net Assets (100%) 113,649,736 Statement of Assets and Liabilities Assets Investments in Securities, at Value 118,105,342 Receivables for Investment Securities Sold 1,996,138 Receivables for Capital Shares Issued 403,923 Other Assets 159,868 Total Assets 120,665,271 Liabilities Payables for Investment Securities Purchased 6,714,190 Payables for Capital Shares Redeemed 258,456 Other Liabilities 42,889 Total Liabilities 7,015,535 Net Assets 113,649,736 23 Prime Money Market Fund At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 113,640,679 Undistributed Net Investment Income — Accumulated Net Realized Gains 9,057 Net Assets 113,649,736 Investor Shares—Net Assets Applicable to 90,628,168,975 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 90,644,944 Net Asset Value Per Share—Investor Shares $1.00 Institutional Shares—Net Assets Applicable to 23,001,866,873 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 23,004,792 Net Asset Value Per Share—Institutional Shares $1.00 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other “accredited investors.” At February 29, 2012, the aggregate value of these securities was $15,307,361,000, representing 13.5% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, the aggregate value of these securities was $349,990,000, representing 0.3% of net assets. COP—Certificate of Participation. GO—General Obligation Bond. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. 24 Prime Money Market Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Interest 1 111,516 Total Income 111,516 Expenses The Vanguard Group—Note B Investment Advisory Services 2,205 Management and Administrative—Investor Shares 59,909 Management and Administrative—Institutional Shares 6,479 Marketing and Distribution—Investor Shares 12,804 Marketing and Distribution—Institutional Shares 3,091 Custodian Fees 973 Shareholders’ Reports—Investor Shares 512 Shareholders’ Reports—Institutional Shares 68 Trustees’ Fees and Expenses 60 Total Expenses 86,101 Net Investment Income 25,415 Realized Net Gain (Loss) on Investment Securities Sold 751 Net Increase (Decrease) in Net Assets Resulting from Operations 26,166 1 Interest income from an affiliated company of the fund was $837,000. See accompanying Notes, which are an integral part of the Financial Statements. 25 Prime Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 25,415 90,513 Realized Net Gain (Loss) 751 1,676 Net Increase (Decrease) in Net Assets Resulting from Operations 26,166 92,189 Distributions Net Investment Income Investor Shares (13,410) (55,253) Institutional Shares (12,005) (35,260) Realized Capital Gain Investor Shares — — Institutional Shares — — Return of Capital Total Distributions (25,415) (90,513) Capital Share Transactions Investor Shares (1,759,338) 3,718,120 Institutional Shares 1,265,399 2,631,581 Net Increase (Decrease) from Capital Share Transactions (493,939) 6,349,701 Total Increase (Decrease) (493,188) 6,351,377 Net Assets Beginning of Period 114,142,924 107,791,547 End of Period 113,649,736 114,142,924 See accompanying Notes, which are an integral part of the Financial Statements. 26 Prime Money Market Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding February 29, Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0001 .001 .001 .013 .035 .051 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .001 .001 .013 .035 .051 Distributions Dividends from Net Investment Income (.0001) (.001) (.001) (.013) (.035) (.051) Distributions from Realized Capital Gains — Total Distributions (.0001) (.001) (.001) (.013) (.035) (.051) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.01% 0.06% 0.08% 1.31% 3.60% 5.23% Ratios/Supplemental Data Net Assets, End of Period (Millions) $90,645 $92,404 $88,684 $96,078 $92,483 $84,052 Ratio of Total Expenses to Average Net Assets 0.17% 0.20% 0.23% 0.28% 2 0.23% 0.24% Ratio of Net Investment Income to Average Net Assets 0.03% 0.06% 0.08% 1.25% 3.49% 5.10% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 27 Prime Money Market Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding February 29, Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0005 .002 .002 .015 .037 .053 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0005 .002 .002 .015 .037 .053 Distributions Dividends from Net Investment Income (.0005) (.002) (.002) (.015) (.037) (.053) Distributions from Realized Capital Gains — Total Distributions (.0005) (.002) (.002) (.015) (.037) (.053) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.05% 0.17% 0.22% 1.47% 3.75% 5.39% Ratios/Supplemental Data Net Assets, End of Period (Millions) $23,005 $21,739 $19,107 $18,323 $13,844 $10,022 Ratio of Total Expenses to Average Net Assets 0.09% 0.09% 0.09% 0.13% 1 0.08% 0.08% Ratio of Net Investment Income to Average Net Assets 0.11% 0.17% 0.22% 1.40% 3.64% 5.26% The expense ratio and net income ratio for the current period have been annualized. 1 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 28 Prime Money Market Fund Notes to Financial Statements Vanguard Prime Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. The fund offers two classes of shares, Investor Shares and Institutional Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Institutional Shares are designed for institutional investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2008–2011), and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $17,629,000 29 Prime Money Market Fund to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 7.05% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the portfolio’s daily yield so as to maintain a zero or positive yield for the portfolio. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The fund’s investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund’s other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. Capital share transactions for each class of shares were: Six Months Ended Year Ended February 29, 2012 August 31, 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 51,757,814 51,757,814 119,751,906 119,751,906 Issued in Lieu of Cash Distributions 13,130 13,130 53,993 53,993 Redeemed (53,530,282) (53,530,282) (116,087,779) (116,087,779) Net Increase (Decrease)—Investor Shares (1,759,338) (1,759,338) 3,718,120 3,718,120 Institutional Shares Issued 9,415,745 9,415,745 20,303,805 20,303,805 Issued in Lieu of Cash Distributions 11,707 11,707 34,248 34,248 Redeemed (8,162,053) (8,162,053) (17,706,472) (17,706,472) Net Increase (Decrease)—Institutional Shares 1,265,399 1,265,399 2,631,581 2,631,581 E. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 30 Federal Money Market Fund Fund Profile As of February 29, 2012 Financial Attributes Ticker Symbol VMFXX Expense Ratio 1 0.19% 7-Day SEC Yield 0.01% Average Weighted Maturity 57 days Sector Diversification (% of portfolio) U.S. Treasury Bills 13.5% U.S. Government Agency Obligations 81.5 Repurchase Agreements 5.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 27, 2011, and represents estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratio was 0.11%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.17%. Federal Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2001, Through February 29, 2012 Gov’t Money Market Funds Average Fiscal Year Total Returns Total Returns 2002 2.12% 1.48% 2003 1.11 0.64 2004 0.82 0.40 2005 2.26 1.73 2006 4.31 3.78 2007 5.17 4.58 2008 3.46 2.71 2009 1.06 0.43 2010 0.04 0.00 2011 0.02 0.00 2012 0.00 0.00 7-day SEC yield (2/29/2012): 0.01% Government Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2012, performance data reflect the six months ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Federal Money Market Fund 7/13/1981 0.01% 1.59% 1.93% See Financial Highlights for dividend information. 32 Federal Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (98.7%) 2 Fannie Mae Discount Notes 0.060% 3/1/12 5,359 5,359 2 Fannie Mae Discount Notes 0.025%–0.035% 3/7/12 25,600 25,600 2 Fannie Mae Discount Notes 0.060% 3/19/12 29,500 29,499 2 Fannie Mae Discount Notes 0.100% 3/21/12 10,000 9,999 2 Fannie Mae Discount Notes 0.040%–0.050% 4/2/12 24,245 24,244 2 Fannie Mae Discount Notes 0.040% 4/3/12 13,000 13,000 2 Fannie Mae Discount Notes 0.040%–0.100% 4/4/12 95,030 95,021 2 Fannie Mae Discount Notes 0.045% 4/11/12 3,000 3,000 2 Fannie Mae Discount Notes 0.080%–0.100% 4/18/12 69,900 69,891 2 Fannie Mae Discount Notes 0.050%–0.100% 4/25/12 117,565 117,553 2 Fannie Mae Discount Notes 0.090%–0.095% 5/2/12 115,000 114,982 2 Fannie Mae Discount Notes 0.050%–0.080% 5/9/12 89,400 89,391 2 Fannie Mae Discount Notes 0.100% 5/14/12 37,000 36,992 2 Fannie Mae Discount Notes 0.055% 5/21/12 19,500 19,498 3 Federal Home Loan Bank Discount Notes 0.025% 3/7/12 15,000 15,000 3 Federal Home Loan Bank Discount Notes 0.100% 3/28/12 25,398 25,396 3 Federal Home Loan Bank Discount Notes 0.050%–0.060% 4/4/12 10,200 10,200 3 Federal Home Loan Bank Discount Notes 0.030% 4/9/12 75,000 74,998 3 Federal Home Loan Bank Discount Notes 0.045%–0.100% 4/18/12 86,000 85,994 3 Federal Home Loan Bank Discount Notes 0.060% 4/20/12 5,380 5,380 3 Federal Home Loan Bank Discount Notes 0.070%–0.080% 4/27/12 126,000 125,985 3 Federal Home Loan Bank Discount Notes 0.070% 5/2/12 30,000 29,996 3 Federal Home Loan Bank Discount Notes 0.100% 5/4/12 104,000 103,982 3 Federal Home Loan Bank Discount Notes 0.150% 5/9/12 4,000 3,999 3 Federal Home Loan Bank Discount Notes 0.156% 5/11/12 5,000 4,998 33 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 3 Federal Home Loan Bank Discount Notes 0.080%–0.153% 5/16/12 118,000 117,972 3 Federal Home Loan Bank Discount Notes 0.060% 5/18/12 5,000 4,999 3 Federal Home Loan Bank Discount Notes 0.175%–0.180% 8/15/12 79,000 78,935 Federal Home Loan Mortgage Corp. 0.185% 8/24/12 60,000 59,986 Federal Home Loan Mortgage Corp. 0.205% 3/21/13 13,000 12,993 Federal Home Loan Mortgage Corp. 0.213% 5/6/13 48,000 47,973 Federal Home Loan Mortgage Corp. 0.214% 6/3/13 60,000 59,970 Federal Home Loan Mortgage Corp. 0.196% 6/17/13 123,200 123,243 Federal National Mortgage Assn. 0.266% 8/23/12 160,000 160,009 Federal National Mortgage Assn. 0.276% 9/17/12 40,000 39,996 Federal National Mortgage Assn. 0.266% 11/23/12 70,000 69,984 Federal National Mortgage Assn. 0.244% 8/12/13 30,000 29,987 Federal National Mortgage Assn. 0.230% 11/8/13 50,000 49,974 Federal National Mortgage Assn. 0.221% 11/14/13 65,000 64,967 2 Freddie Mac Discount Notes 0.020%–0.095% 3/5/12 144,338 144,338 2 Freddie Mac Discount Notes 0.025%–0.090% 3/12/12 22,200 22,200 2 Freddie Mac Discount Notes 0.025% 3/19/12 43,444 43,443 2 Freddie Mac Discount Notes 0.040%–0.090% 3/20/12 17,279 17,278 2 Freddie Mac Discount Notes 0.100% 3/26/12 15,000 14,999 2 Freddie Mac Discount Notes 0.040%–0.100% 4/2/12 35,300 35,297 2 Freddie Mac Discount Notes 0.040% 4/4/12 35,780 35,779 2 Freddie Mac Discount Notes 0.050% 4/5/12 6,500 6,500 2 Freddie Mac Discount Notes 0.100% 4/9/12 50,000 49,995 2 Freddie Mac Discount Notes 0.050%–0.100% 4/16/12 116,780 116,765 2 Freddie Mac Discount Notes 0.050% 4/23/12 69,400 69,395 2 Freddie Mac Discount Notes 0.080% 4/30/12 100,000 99,987 2 Freddie Mac Discount Notes 0.085%–0.100% 5/7/12 78,647 78,633 2 Freddie Mac Discount Notes 0.080% 5/14/12 25,000 24,996 2 Freddie Mac Discount Notes 0.050%–0.070% 5/16/12 185,000 184,976 2 Freddie Mac Discount Notes 0.100% 6/4/12 109,531 109,502 United States Treasury Bill 0.010% 3/15/12 23,724 23,724 United States Treasury Bill 0.020%–0.026% 3/29/12 105,000 104,998 United States Treasury Bill 0.070%–0.115% 5/31/12 275,000 274,938 United States Treasury Bill 0.065% 7/5/12 75,000 74,983 United States Treasury Bill 0.125%–0.130% 8/16/12 90,000 89,947 United States Treasury Bill 0.145% 8/30/12 50,000 49,963 United States Treasury Note/Bond 1.375% 3/15/12 175,000 175,088 United States Treasury Note/Bond 1.375% 4/15/12 25,000 25,040 United States Treasury Note/Bond 4.500% 4/30/12 15,000 15,109 United States Treasury Note/Bond 1.000% 4/30/12 20,000 20,031 United States Treasury Note/Bond 1.375% 5/15/12 75,000 75,200 United States Treasury Note/Bond 4.750% 5/31/12 15,000 15,174 United States Treasury Note/Bond 1.875% 6/15/12 85,000 85,426 United States Treasury Note/Bond 4.875% 6/30/12 80,000 81,254 United States Treasury Note/Bond 1.500% 7/15/12 90,000 90,458 United States Treasury Note/Bond 4.625% 7/31/12 40,000 40,744 Total U.S. Government and Agency Obligations (Cost $4,357,105) 4,357,105 34 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Repurchase Agreements (5.2%) Goldman Sachs & Co. (Dated 2/29/12, Repurchase Value $25,000,000, collateralized by U.S. Treasury Note 2.650%, 7/15/17) 0.160% 3/1/12 25,000 25,000 JPMorgan Securities LLC (Dated 2/29/12, Repurchase Value $112,000,000, collateralized by U.S. Treasury Note 1.250%, 4/15/14) 0.120% 3/1/12 112,000 112,000 RBC Capital Markets LLC (Dated 2/29/12, Repurchase Value $92,935,000, collateralized by U.S. Treasury Note 1.375%, 11/30/15) 0.110% 3/1/12 92,935 92,935 Total Repurchase Agreements (Cost $229,935) 229,935 Total Investments (103.9%) (Cost $4,587,040) 4,587,040 Other Assets and Liabilities (-3.9%) Other Assets 10,267 Liabilities (180,771) (170,504) Net Assets (100%) Applicable to 4,415,903,142 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,416,536 Net Asset Value Per Share $1.00 At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 4,416,422 Undistributed Net Investment Income — Accumulated Net Realized Gains 114 Net Assets 4,416,536 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. See accompanying Notes, which are an integral part of the Financial Statements. 35 Federal Money Market Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Interest 2,761 Total Income 2,761 Expenses The Vanguard Group—Note B Investment Advisory Services 91 Management and Administrative 3,185 Marketing and Distribution 491 Custodian Fees 38 Shareholders’ Reports 28 Trustees’ Fees and Expenses 3 Total Expenses 3,836 Expense Reduction—Note B (1,305) Net Expenses 2,531 Net Investment Income 230 Realized Net Gain (Loss) on Investment Securities Sold 6 Net Increase (Decrease) in Net Assets Resulting from Operations 236 See accompanying Notes, which are an integral part of the Financial Statements. 36 Federal Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 230 903 Realized Net Gain (Loss) 6 45 Net Increase (Decrease) in Net Assets Resulting from Operations 236 948 Distributions Net Investment Income (230) (903) Realized Capital Gain — — Total Distributions (230) (903) Capital Share Transactions (at $1.00) Issued 208,391 474,221 Issued in Lieu of Cash Distributions 225 881 Redeemed (585,987) (1,729,232) Net Increase (Decrease) from Capital Share Transactions (377,371) (1,254,130) Total Increase (Decrease) (377,365) (1,254,085) Net Assets Beginning of Period 4,793,901 6,047,986 End of Period 4,416,536 4,793,901 See accompanying Notes, which are an integral part of the Financial Statements. 37 Federal Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding February 29, Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .00005 .0002 .0004 .011 .034 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .00005 .0002 .0004 .011 .034 Distributions Dividends from Net Investment Income (.00005) (.0002) (.0004) (.011) (.034) Distributions from Realized Capital Gains — Total Distributions (.00005) (.0002) (.0004) (.011) (.034) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.00% 0.02% 0.04% 1.06% 3.46% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,417 $4,794 $6,048 $9,386 $8,982 Ratio of Expenses to Average Net Assets 0.11% 2 0.19% 0.22% 0.27% 3 0.23% Ratio of Net Investment Income to Average Net Assets 0.01% 0.02% 0.04% 1.03% 3.33% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.17%. See Note B in the Notes to Financial Statements. 3 Includes 0.02% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 38 Federal Money Market Fund Notes to Financial Statements Vanguard Federal Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments issued by the U.S. government or its agencies and instrumentalities, and repurchase agreements collateralized by such instruments. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2008–2011), and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $692,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.28% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended February 29, 2012, Vanguard’s management and administrative expenses were reduced by $1,305,000 (an effective annual rate of 0.06% of the fund’s average net assets). 39 Federal Money Market Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 29, 2012, 100% of the market value of the fund’s investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 40 Admiral Treasury Money Market Fund Fund Profile As of February 29, 2012 Financial Attributes Ticker Symbol VUSXX Expense Ratio 1 0.11% 7-Day SEC Yield 0.01% Average Weighted Maturity 55 days Sector Diversification (% of portfolio) U.S. Treasury Bills 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 27, 2011, and represents estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratio was 0.02%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.11%. 41 Admiral Treasury Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2001, Through February 29, 2012 iMoneyNet Average Fiscal Year Total Returns Total Returns 2002 2.15% 1.58% 2003 1.20 0.67 2004 0.91 0.39 2005 2.29 1.61 2006 4.22 3.54 2007 5.01 4.34 2008 3.08 2.08 2009 0.70 0.17 2010 0.03 0.00 2011 0.02 0.00 2012 0.00 0.00 7-day SEC yield (2/29/2012): 0.01% iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. Note: For 2012, performance data reflect the six months ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Admiral Treasury Money Market Fund 12/14/1992 0.02% 1.41% 1.85% See Financial Highlights for dividend information. 42 Admiral Treasury Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (108.1%) United States Treasury Bill 0.030% 3/1/12 1,154,228 1,154,228 United States Treasury Bill 0.013%–0.015% 3/8/12 1,135,414 1,135,411 United States Treasury Bill 0.010% 3/15/12 766,455 766,452 United States Treasury Bill 0.005% 3/22/12 1,090,000 1,089,997 United States Treasury Bill 0.025% 3/29/12 830,000 829,984 United States Treasury Bill 0.060% 4/5/12 525,000 524,969 United States Treasury Bill 0.010%–0.020% 4/12/12 733,000 732,986 United States Treasury Bill 0.030% 4/19/12 930,000 929,962 United States Treasury Bill 0.043%–0.044% 4/26/12 1,210,000 1,209,918 United States Treasury Bill 0.055%–0.060% 5/3/12 760,000 759,923 United States Treasury Bill 0.080%–0.095% 5/10/12 550,079 549,993 United States Treasury Bill 0.040%–0.095% 5/17/12 1,264,000 1,263,797 United States Treasury Bill 0.090% 5/24/12 1,150,000 1,149,759 United States Treasury Bill 0.108%–0.113% 5/31/12 1,154,000 1,153,679 United States Treasury Bill 0.055% 6/28/12 300,000 299,946 United States Treasury Bill 0.061% 7/5/12 390,000 389,917 United States Treasury Bill 0.055% 7/12/12 300,000 299,939 United States Treasury Bill 0.125% 8/16/12 250,000 249,854 United States Treasury Note/Bond 1.375% 3/15/12 418,000 418,207 United States Treasury Note/Bond 4.500% 3/31/12 100,000 100,362 United States Treasury Note/Bond 1.875% 6/15/12 400,000 402,067 Total U.S. Government and Agency Obligations (Cost $15,411,350) 15,411,350 Total Investments (108.1%) (Cost $15,411,350) 15,411,350 Other Assets and Liabilities (-8.1%) Other Assets 17,247 Liabilities (1,165,618) (1,148,371) Net Assets (100%) Applicable to 14,259,762,291 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 14,262,979 Net Asset Value Per Share $1.00 43 Admiral Treasury Money Market Fund Market Value ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value 15,411,350 Accrued Income 6,112 Other Assets 11,135 Total Assets 15,428,597 Liabilities Payables for Investment Securities Purchased 1,153,679 Other Liabilities 11,939 Total Liabilities 1,165,618 Net Assets 14,262,979 At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 14,262,813 Undistributed Net Investment Income — Accumulated Net Realized Gains 166 Net Assets 14,262,979 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. See accompanying Notes, which are an integral part of the Financial Statements. 44 Admiral Treasury Money Market Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Interest 2,403 Total Income 2,403 Expenses The Vanguard Group—Note B Investment Advisory Services 290 Management and Administrative 6,061 Marketing and Distribution 1,364 Custodian Fees 111 Shareholders’ Reports 45 Trustees’ Fees and Expenses 7 Total Expenses 7,878 Expense Reduction—Note B (6,211) Net Expenses 1,667 Net Investment Income 736 Realized Net Gain (Loss) on Investment Securities Sold 23 Net Increase (Decrease) in Net Assets Resulting from Operations 759 See accompanying Notes, which are an integral part of the Financial Statements. 45 Admiral Treasury Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 736 2,726 Realized Net Gain (Loss) 23 110 Net Increase (Decrease) in Net Assets Resulting from Operations 759 2,836 Distributions Net Investment Income (736) (2,726) Realized Capital Gain — — Total Distributions (736) (2,726) Capital Share Transactions (at $1.00) Issued 498,547 976,384 Issued in Lieu of Cash Distributions 714 2,643 Redeemed (1,550,187) (4,391,653) Net Increase (Decrease) from Capital Share Transactions (1,050,926) (3,412,626) Total Increase (Decrease) (1,050,903) (3,412,516) Net Assets Beginning of Period 15,313,882 18,726,398 End of Period 14,262,979 15,313,882 See accompanying Notes, which are an integral part of the Financial Statements. 46 Admiral Treasury Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding February 29, Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .00005 .0002 .0003 .007 .030 .049 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .00005 .0002 .0003 .007 .030 .049 Distributions Dividends from Net Investment Income (.00005) (.0002) (.0003) (.007) (.030) (.049) Distributions from Realized Capital Gains — Total Distributions (.00005) (.0002) (.0003) (.007) (.030) (.049) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.00% 0.02% 0.03% 0.70% 3.08% 5.02% Ratios/Supplemental Data Net Assets, End of Period (Millions) $14,263 $15,314 $18,726 $25,435 $23,289 $20,064 Ratio of Expenses to Average Net Assets 0.02% 2 0.11% 2 0.14% 0.15% 3 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 0.01% 0.02% 0.03% 0.74% 2.98% 4.90% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratios of total expenses to average net assets before expense reductions were 0.11% and 0.12%. See Note B in Notes to Financial Statements. 3 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 47 Admiral Treasury Money Market Fund Notes to Financial Statements Vanguard Admiral Treasury Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments backed by the full faith and credit of the U.S. government. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2008–2011), and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $2,223,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.89% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended February 29, 2012, Vanguard’s expenses were reduced by $6,211,000 (an effective annual rate of 0.09% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 48 Admiral Treasury Money Market Fund At February 29, 2012, 100% of the market value of the fund’s investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 49 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 50 Six Months Ended February 29, 2012 Beginning Ending Expenses Account Value Account Value Paid During 8/31/2011 2/29/2012 Period Based on Actual Fund Return Prime Money Market Fund Investor Shares $1,000.00 $1,000.15 $0.85 Institutional Shares 1,000.00 1,000.52 0.45 Federal Money Market Fund $1,000.00 $1,000.05 $0.55 Admiral Treasury Money Market Fund $1,000.00 $1,000.05 $0.10 Based on Hypothetical 5% Yearly Return Prime Money Market Fund Investor Shares $1,000.00 $1,024.02 $0.86 Institutional Shares 1,000.00 1,024.42 0.45 Federal Money Market Fund $1,000.00 $1,024.32 $0.55 Admiral Treasury Money Market Fund $1,000.00 $1,024.76 $0.10 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for the period are: for the Prime Money Market Fund, 0.17% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.11%; and for the Admiral Treasury Money Market Fund, 0.02%. The annualized six-month expense ratios for the Federal Money Market Fund and the Admiral Treasury Money Market Fund reflect a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the annualized six-month expense ratios were: for the Federal Money Market Fund, 0.17%; for the Admiral Treasury Money Market Fund, 0.11%. 51 Glossary SEC Yields. A money market fund’s 7-day SEC yield is calculated by annualizing its income distributions for the previous seven days, as required by the U.S. Securities and Exchange Commission. Average Weighted Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid. The figure reflects the proportion of fund assets represented by each security. Credit Quality. For Vanguard money market funds, the Distribution by Credit Quality table includes tier ratings for consistency with SEC Rule 2a-7 under the Investment Company Act of 1940, which governs money market funds. A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by the requisite nationally recognized statistical rating organizations. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. 52 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (2006–2008) of Rohm Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services), Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing), Board. Principal Occupation(s) During the Past Five and Delphi Automotive LLP (automotive components); Years: Chairman of the Board of The Vanguard Group, Senior Advisor at New Mountain Capital; Trustee of Inc., and of each of the investment companies served The Conference Board. by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Amy Gutmann Officer and President of The Vanguard Group and of Born 1949. Trustee Since June 2006. Principal each of the investment companies served by The Occupation(s) During the Past Five Years: President Vanguard Group since 2008; Director of Vanguard of the University of Pennsylvania; Christopher H. Marketing Corporation; Managing Director of The Browne Distinguished Professor of Political Science Vanguard Group (1995–2008). in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- nication and the Graduate School of Education Independent Trustees of the University of Pennsylvania; Director of Carnegie Corporation of New York, Schuylkill River Emerson U. Fullwood Development Corporation, and Greater Philadelphia Born 1948. Trustee Since January 2008. Principal Chamber of Commerce; Trustee of the National Occupation(s) During the Past Five Years: Executive Constitution Center; Chair of the Presidential Chief Staff and Marketing Officer for North America Commission for the Study of Bioethical Issues. and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and JoAnn Heffernan Heisen services); Executive in Residence and 2010 Born 1950. Trustee Since July 1998. Principal Distinguished Minett Professor at the Rochester Occupation(s) During the Past Five Years: Corporate Institute of Technology; Director of SPX Corporation Vice President and Chief Global Diversity Officer (multi-industry manufacturing), the United Way of (retired 2008) and Member of the Executive Rochester, Amerigroup Corporation (managed health Committee (1997–2008) of Johnson & Johnson care), the University of Rochester Medical Center, (pharmaceuticals/medical devices/consumer Monroe Community College Foundation, and North products); Director of Skytop Lodge Corporation Carolina A&T University. (hotels), the University Medical Center at Princeton, the Robert Wood Johnson Foundation, and the Center Rajiv L. Gupta for Talent Innovation; Member of the Advisory Board Born 1945. Trustee Since December 2001. 2 of the Maxwell School of Citizenship and Public Affairs Principal Occupation(s) During the Past Five Years: at Syracuse University. Chairman and Chief Executive Officer (retired 2009) F. Joseph Loughrey Group since 2010; Assistant Controller of each of Born 1949. Trustee Since October 2009. Principal the investment companies served by The Vanguard Occupation(s) During the Past Five Years: President Group (2001–2010). and Chief Operating Officer (retired 2009) and Vice Chairman of the Board (2008–2009) of Cummins Inc. Thomas J. Higgins (industrial machinery); Director of SKF AB (industrial Born 1957. Chief Financial Officer Since September machinery), Hillenbrand, Inc. (specialized consumer 2008. Principal Occupation(s) During the Past Five services), the Lumina Foundation for Education, and Years: Principal of The Vanguard Group, Inc.; Chief Oxfam America; Chairman of the Advisory Council Financial Officer of each of the investment companies for the College of Arts and Letters and Member served by The Vanguard Group since 2008; Treasurer of the Advisory Board to the Kellogg Institute for of each of the investment companies served by The International Studies at the University of Notre Dame. Vanguard Group (1998–2008). André F. Perold Kathryn J. Hyatt Born 1952. Trustee Since December 2004. Principal Born 1955. Treasurer Since November 2008. Principal Occupation(s) During the Past Five Years: George Occupation(s) During the Past Five Years: Principal Gund Professor of Finance and Banking at the Harvard of The Vanguard Group, Inc.; Treasurer of each of Business School (retired 2011); Chief Investment the investment companies served by The Vanguard Officer and Managing Partner of HighVista Strategies Group since 2008; Assistant Treasurer of each of the LLC (private investment firm); Director of Rand investment companies served by The Vanguard Group Merchant Bank; Overseer of the Museum of Fine (1988–2008). Arts Boston. Heidi Stam Alfred M. Rankin, Jr. Born 1956. Secretary Since July 2005. Principal Born 1941. Trustee Since January 1993. Principal Occupation(s) During the Past Five Years: Managing Occupation(s) During the Past Five Years: Chairman, Director of The Vanguard Group, Inc., since 2006; President, and Chief Executive Officer of NACCO General Counsel of The Vanguard Group since 2005; Industries, Inc. (forklift trucks/housewares/lignite); Secretary of The Vanguard Group and of each of the Director of Goodrich Corporation (industrial products/ investment companies served by The Vanguard Group aircraft systems and services) and the National since 2005; Director and Senior Vice President of Association of Manufacturers; Chairman of the Board Vanguard Marketing Corporation since 2005; of the Federal Reserve Bank of Cleveland and of Principal of The Vanguard Group (1997–2006). University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Vanguard Senior Management Team Peter F. Volanakis Mortimer J. Buckley Michael S. Miller Born 1955. Trustee Since July 2009. Principal Kathleen C. Gubanich James M. Norris Occupation(s) During the Past Five Years: President Paul A. Heller Glenn W. Reed and Chief Operating Officer (retired 2010) of Corning Martha G. King George U. Sauter Incorporated (communications equipment); Director of Chris D. McIsaac Corning Incorporated (2000-2010) and Dow Corning (2001–2010); Director of SPX Corporation (multi- industry manufacturing); Overseer of the Amos Tuck Chairman Emeritus and Senior Advisor School of Business Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Executive Officers Glenn Booraem Born 1967. Controller Since July 2010. Principal Founder Occupation(s) During the Past Five Years: Principal John C. Bogle of The Vanguard Group, Inc.; Controller of each of Chairman and Chief Executive Officer, 1974–1996 the investment companies served by The Vanguard 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q302 042012 Semiannual Report | February 29, 2012 Vanguard S&P Mid-Cap 400 Index Funds Vanguard S&P Mid-Cap 400 Index Fund Vanguard S&P Mid-Cap 400 Value Index Fund Vanguard S&P Mid-Cap 400 Growth Index Fund > All three Vanguard S&P 400 Mid-Cap Index Funds posted double-digit returns for the six months ended February 29, 2012. > The ETF Shares of all three funds closely tracked the returns of their benchmark indexes and were close to or bested the average returns of their peer funds. > Industrial and information technology stocks were notably strong performers for all three funds. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 S&P Mid-Cap 400 Index Fund. 8 S&P Mid-Cap 400 Value Index Fund. 23 S&P Mid-Cap 400 Growth Index Fund. 36 About Your Funds Expenses. 49 Glossary. 51 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A shipwhose performance and safety depend on the work of all handshas served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended February 29, 2012 Total Returns Vanguard S&P Mid-Cap 400 Index Fund Institutional Shares 12.50% ETF Shares Market Price 12.45 Net Asset Value 12.47 S&P MidCap 400 Index 12.54 Mid-Cap Core Funds Average 11.45 Mid-Cap Core Funds Average: Derived from data provided by Lipper Inc. Vanguard S&P Mid-Cap 400 Value Index Fund Institutional Shares 13.90% ETF Shares Market Price 14.22 Net Asset Value 13.82 S&P MidCap 400 Value Index 13.95 Mid-Cap Value Funds Average 11.88 Mid-Cap Value Funds Average: Derived from data provided by Lipper Inc. Vanguard S&P Mid-Cap 400 Growth Index Fund Institutional Shares 11.13% ETF Shares Market Price 10.96 Net Asset Value 11.06 S&P MidCap 400 Growth Index 11.17 Mid-Cap Growth Funds Average 11.46 Mid-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 1 Chairman’s Letter Dear Shareholder, It was largely macroeconomic developments, notably the European debt crisis and improvements in the U.S. economy, that moved the stock market during the six months ended February 29, 2012, while factors such as market capitalization or growth versus value style had relatively muted influence. The three Vanguard S&P Mid-Cap 400 Index Funds posted double-digit returns that were within three percentage points of one another and not far from the returns of the large-cap S&P 500 Index (+13.3%) and the S&P SmallCap 600 Index (+14.4%). With a return of 13.82% for ETF Shares, Vanguard S&P 400 Mid-Cap Value Index Fund slightly outpaced its counterpart Growth Index Fund, at 11.06%. The return of Vanguard S&P 400 Mid-Cap Index Fund, which includes both growth and value stocks, fell in between at 12.47%. (These returns are based on the change in the net asset value of the funds’ ETF Shares once adjusted for dividend distributions during the period.) Thanks to the skill and experience in index management of the funds’ advisor, Vanguard Equity Investment Group, all three funds very closely tracked the performance of their benchmarks. 2 Notes of economic optimism propelled stock prices higher U.S. stocks produced a strong return of 13.18% over the period. That statement is true enough, but the headline figure obscures the volatility that has been perhaps the most prominent feature of the financial markets over the past six months, and indeed the past few years. If our semiannual reporting period had started a month earlier, for example, the Dow Jones U.S. Total Stock Market Index would have returned just 1.98%. A start date two months earlier would have produced a return of –5.18%. In the six months through February, however, stock prices benefited from signs of acceleration in the U.S. economic expansion and from hope that the European Union’s latest agreement on Greek debt would help to contain a threat that has menaced global markets for much of the past two years. European stocks rallied on the news about Greece, but international stocks still trailed their U.S. counterparts for the full six months. The bond market’s strength confounded expectations Bonds produced solid returns, to the surprise of many long-time observers of the fixed income market. At the start Market Barometer Total Returns Periods Ended February 29, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 13.31% 4.86% 1.77% Russell 2000 Index (Small-caps) 12.40 -0.15 1.83 Dow Jones U.S. Total Stock Market Index 13.18 4.35 2.07 MSCI All Country World Index ex USA (International) 3.97 -6.10 -0.75 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.73% 8.37% 6.36% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.67 12.42 5.50 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.06 1.20 CPI Consumer Price Index 0.49% 2.87% 2.27% 3 of the period, the yield of the 10-year U.S. Treasury note stood at 2.22%, suggesting that returns would be very modest by historical standards. Over the next six months, however, yields moved lower still, boosting bond prices, which move in the opposite direction. At the end of February, the yield of the 10-year T-note stood at 1.97%. As yields decline, obviously, the scope for continued declines—and price increases—diminishes. Municipal bonds performed even more strongly than the broad taxable market. The returns for 3-month Treasury bills and other money market instruments remained near 0%, consistent with the Federal Reserve’s policy on interest rates. Mid-cap stocks shared in the broad market surge Like the rest of the stock market, the three S&P 400 Mid-Cap Index funds suffered from an unpromising start to the fiscal half-year. Investors’ anxiety, which crested in September over the prospect of a disorderly Greek default, drove the broad U.S. stock market down by about 8%, and the funds by even more. But as the wider market began to rebound toward its return of just over 13%, the funds rose as well. Vanguard S&P 400 Mid-Cap Value Index Fund ended the half-year a bit ahead of the broad market return, while the S&P 400 Mid-Cap Index Fund and Mid-Cap Growth Index Fund trailed by about one and two percentage points, respectively. Expense Ratios Your Fund Compared With Its Peer Group Institutional ETF Peer Group Shares Shares Average S&P Mid-Cap 400 Index Fund 0.10% 0.17% 1.28% S&P Mid-Cap 400 Value Index Fund 0.12 0.24 1.31 S&P Mid-Cap 400 Growth Index Fund 0.08 0.20 1.40 The fund expense ratios shown are from the prospectus dated December 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratios were: for the S&P Mid-Cap 400 Index Fund, 0.08% for Institutional Shares and 0.15% for ETF Shares; for the S&P Mid-Cap 400 Value Index Fund, 0.08% for Institutional Shares and 0.20% for ETF Shares; and for the S&P Mid-Cap 400 Growth Index Fund, 0.08% for Institutional Shares and 0.20% for ETF Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer groups: For the S&P Mid-Cap 400 Index Fund, Mid-Cap Core Funds; for the S&P Mid-Cap 400 Value Index Fund, Mid-Cap Value Funds; and for the S&P Mid-Cap 400 Growth Index Fund, Mid-Cap Growth Funds. 4 All three funds benefited from the returns of certain cyclical sectors that were boosted by better economic data, including a drop in unemployment, an upturn in consumer confidence, and signs of resilience in manufacturing. Within the industrial sector, which accounted for more than 16% of each fund’s assets at the end of the period, machinery and electrical equipment manufacturers in particular benefited from expanding factory activity and robust capital spending. Stocks in this sector added a hefty three to four percentage points to the return of each fund. Information technology stocks contributed notably as well. Although this sector is much larger in the Growth Fund, the tech stocks in the Value Fund performed better; the result was that this sector contributed about two and a half percentage points to the return of each fund. A strong sector for the Growth Fund was consumer discretionary, especially apparel and specialty retailer stocks, which climbed as consumers showed greater willingness to spend despite rising energy costs. For the Value Fund, financials performed well. Insurance stocks made good gains, and more than a handful of regional banks surged upward of 20% over the six months, aided by improving credit trends, loan growth, and profit margins. In contrast, all three funds saw very modest or even negative returns from more defensive sectors, including consumer staples and telecommunication services. A note on expense ratios The Expense Ratios table in each report’s Chairman’s Letter displays fund expense ratios from the most recent prospectus. These figures include the funds’ actual operating expenses. For some funds, the figures also include “acquired fund fees and expenses,” which result from the funds’ holdings in business development companies (BDCs). Although the Securities and Exchange Commission requires that BDC costs be included in a fund’s expense ratio, these fees are not incurred by the fund. They have no impact on a fund’s total return or on its tracking error relative to an index. A footnote to the Expense Ratios table reports an annualized calculation of the fund’s actual expenses for the period, a more relevant tally of the operating costs incurred by shareholders. 5 The skill of the funds’ advisor, Vanguard Equity Investment Group, was evident again as each fund came within a tiny margin of the return of its target index. The gaps ranged from just 7 to 13 basis points (0.07 to 0.13 percentage point). A choice of building blocks to broaden your portfolio One of our core beliefs at Vanguard is that investors should hold a portfolio that is broadly diversified across stocks, bonds, and money market instruments in proportions consistent with their investment goals and tolerance for risk. Any of the Vanguard S&P Mid-Cap 400 Index Funds can play an important part in such an investment plan, as they afford investors an efficient way to add complementary exposure to the whole U.S. mid-cap segment or to focus more narrowly on the growth or value stocks within it. And regardless of which fund you’re invested in, there’s a stable and seasoned index management team on your side, and very low fund management fees as well. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 21, 2012 6 Your Fund’s Performance at a Glance August 31, 2011, Through February 29, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard S&P Mid-Cap 400 Index Fund Institutional Shares $116.52 $129.95 $1.019 $0.000 ETF Shares 58.37 65.12 0.475 0.000 Vanguard S&P Mid-Cap 400 Value Index Fund Institutional Shares $111.20 $124.83 $1.648 $0.000 ETF Shares 55.69 62.51 0.795 0.000 Vanguard S&P Mid-Cap 400 Growth Index Fund Institutional Shares $121.54 $134.21 $0.761 $0.000 ETF Shares 61.13 67.52 0.331 0.000 7 S&P Mid-Cap 400 Index Fund Fund Profile As of February 29, 2012 Share-Class Characteristics Institutional ETF Shares Shares Ticker Symbol VSPMX IVOO Expense Ratio 1 0.10% 0.17% 30-Day SEC Yield 1.33% 1.26% Portfolio Characteristics DJ S&P U.S. Total MidCap 400 Market Fund Index Index Number of Stocks 400 400 3,733 Median Market Cap $3.6B $3.6B $33.9B Price/Earnings Ratio 20.7x 20.7x 16.5x Price/Book Ratio 2.1x 2.1x 2.2x Return on Equity 13.1% 13.1% 18.2% Earnings Growth Rate 5.1% 5.1% 7.6% Dividend Yield 1.4% 1.4% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 18% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) DJ S&P U.S. Total MidCap Market Fund 400 Index Index Consumer Discretionary 13.2% 13.2% 11.9% Consumer Staples 4.2 4.2 9.4 Energy 7.0 7.0 11.2 Financials 20.2 20.2 15.4 Health Care 10.3 10.3 11.4 Industrials 16.9 16.9 11.2 Information Technology 16.2 16.2 19.4 Materials 6.4 6.4 4.1 Telecommunication Services 0.5 0.5 2.5 Utilities 5.1 5.1 3.5 Ten Largest Holdings (% of total net assets) Monster Beverage Corp. Soft Drinks 0.7% Green Mountain Coffee Packaged Foods & Roasters Inc. Meats 0.7 Vertex Pharmaceuticals Inc. Biotechnology 0.7 Regeneron Pharmaceuticals Inc. Biotechnology 0.7 Kansas City Southern Railroads 0.7 AMETEK Inc. Electrical Components & Equipment 0.7 Macerich Co. Retail REITs 0.6 Cimarex Energy Co. Oil & Gas Exploration & Production 0.6 Church & Dwight Co. Household Inc. Products 0.6 HollyFrontier Corp. Oil & Gas Refining & Marketing 0.6 Top Ten 6.6% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratios were 0.08% for Institutional Shares and 0.15% for ETF Shares. 8 S&P Mid-Cap 400 Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 7, 2010, Through February 29, 2012 Note: For 2012, performance data reflect the six months ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Institutional Shares 3/28/2011 1 — -8.06% ETF Shares 9/7/2010 Market Price -2.59% 13.63 Net Asset Value -1.89 13.67 1 Institutional Shares were first issued on December 15, 2010, and the sole shareholder redeemed shortly thereafter. Institutional Shares were next issued on March 28, 2011. The total returns shown are based on the period beginning March 28, 2011. See Financial Highlights for dividend and capital gains information. 9 S&P Mid-Cap 400 Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (13.2%) * Fossil Inc. 4,376 534 PetSmart Inc. 9,291 518 Advance Auto Parts Inc. 6,029 515 Tractor Supply Co. 5,910 505 PVH Corp. 5,622 478 * LKQ Corp. 12,197 389 * Panera Bread Co. Class A 2,466 381 Polaris Industries Inc. 5,747 380 Foot Locker Inc. 12,735 371 Dick’s Sporting Goods Inc. 8,042 360 Signet Jewelers Ltd. 7,236 339 Williams-Sonoma Inc. 8,625 333 * Mohawk Industries Inc. 4,753 302 Tupperware Brands Corp. 4,771 299 * Toll Brothers Inc. 12,248 287 * NVR Inc. 414 287 Gentex Corp. 11,947 283 * Under Armour Inc. Class A 3,051 272 * Deckers Outdoor Corp. 3,209 240 American Eagle Outfitters Inc. 16,097 234 * Hanesbrands Inc. 8,104 233 Sotheby’s 5,635 222 * AMC Networks Inc. Class A 4,795 218 * Ascena Retail Group Inc. 5,611 217 Service Corp. International 19,018 216 Chico’s FAS Inc. 13,994 210 * Carter’s Inc. 4,235 206 * Warnaco Group Inc. 3,377 198 Guess? Inc. 5,574 193 Brinker International Inc. 6,717 185 John Wiley & Sons Inc. Class A 3,964 180 Aaron’s Inc. 6,302 176 * Life Time Fitness Inc. 3,534 175 Rent-A-Center Inc. 4,902 174 * Lamar Advertising Co. Class A 4,888 160 * Bally Technologies Inc. 3,618 155 * Saks Inc. 13,292 155 * Cheesecake Factory Inc. 4,544 135 Wendy’s Co. 24,610 125 HSN Inc. 3,342 124 * Aeropostale Inc. 6,719 121 Thor Industries Inc. 3,637 118 * ITT Educational Services Inc. 1,660 114 * ANN Inc. 4,358 104 * DreamWorks Animation SKG Inc. Class A 5,930 102 Meredith Corp. 3,108 102 * WMS Industries Inc. 4,640 102 Strayer Education Inc. 967 100 * Valassis Communications Inc. 3,725 93 * Collective Brands Inc. 5,042 91 Bob Evans Farms Inc. 2,449 90 Regis Corp. 4,805 83 * Office Depot Inc. 23,349 77 MDC Holdings Inc. 3,122 77 Matthews International Corp. Class A 2,368 73 KB Home 5,979 68 * New York Times Co. Class A 10,065 66 Scholastic Corp. 2,105 64 International Speedway Corp. Class A 2,358 59 RadioShack Corp. 8,311 59 * Scientific Games Corp. Class A 4,803 50 American Greetings Corp. Class A 3,322 50 * Barnes & Noble Inc. 3,408 45 12,872 Consumer Staples (4.2%) * Monster Beverage Corp. 12,616 721 * Green Mountain Coffee Roasters Inc. 10,813 703 10 S&P Mid-Cap 400 Index Fund Market Value Shares ($000) Church & Dwight Co. Inc. 11,907 568 * Energizer Holdings Inc. 5,568 426 Corn Products International Inc. 6,306 362 * Ralcorp Holdings Inc. 4,587 342 * Smithfield Foods Inc. 13,587 318 Flowers Foods Inc. 9,418 180 Ruddick Corp. 4,112 168 Lancaster Colony Corp. 1,654 108 Universal Corp. 1,935 89 * Post Holdings Inc. 2,298 72 Tootsie Roll Industries Inc. 2,054 48 4,105 Energy (7.0%) Cimarex Energy Co. 7,136 576 HollyFrontier Corp. 17,320 565 * Plains Exploration & Production Co. 11,737 517 Oceaneering International Inc. 8,997 488 Southern Union Co. 10,382 456 SM Energy Co. 5,326 419 * Superior Energy Services Inc. 12,889 378 * Oil States International Inc. 4,266 347 * Dresser-Rand Group Inc. 6,265 329 Energen Corp. 6,003 320 Tidewater Inc. 4,318 257 Patterson-UTI Energy Inc. 12,823 249 World Fuel Services Corp. 5,925 247 Arch Coal Inc. 17,589 239 * Atwood Oceanics Inc. 4,713 224 * Dril-Quip Inc. 2,875 201 * Helix Energy Solutions Group Inc. 8,803 169 * Unit Corp. 3,456 164 CARBO Ceramics Inc. 1,653 152 * Northern Oil and Gas Inc. 5,254 125 * Forest Oil Corp. 9,304 120 * Bill Barrett Corp. 3,895 114 * Quicksilver Resources Inc. 9,985 55 * Patriot Coal Corp. 7,607 55 6,766 Financials (20.2%) Macerich Co. 10,984 593 SL Green Realty Corp. 7,171 545 Federal Realty Investment Trust 5,285 504 New York Community Bancorp Inc. 36,407 474 * Affiliated Managers Group Inc. 4,432 471 UDR Inc. 18,232 456 Rayonier Inc. 10,061 448 Realty Income Corp. 11,085 409 Camden Property Trust 6,417 398 Essex Property Trust Inc. 2,842 398 Everest Re Group Ltd. 4,468 392 Alexandria Real Estate Equities Inc. 5,155 370 * MSCI Inc. Class A 10,031 355 Reinsurance Group of America Inc. Class A 6,102 352 Taubman Centers Inc. 4,823 333 WR Berkley Corp. 9,248 331 Liberty Property Trust 9,663 328 Raymond James Financial Inc. 9,146 323 Arthur J Gallagher & Co. 9,429 322 Regency Centers Corp. 7,487 320 Fidelity National Financial Inc. Class A 18,250 315 BRE Properties Inc. 6,271 304 Jones Lang LaSalle Inc. 3,616 294 Duke Realty Corp. 21,060 292 Transatlantic Holdings Inc. 4,780 290 Senior Housing Properties Trust 13,530 290 HCC Insurance Holdings Inc. 9,467 289 Cullen/Frost Bankers Inc. 5,096 288 First Niagara Financial Group Inc. 28,929 277 Eaton Vance Corp. 9,561 275 East West Bancorp Inc. 12,412 275 Commerce Bancshares Inc. 6,584 254 Hospitality Properties Trust 10,272 254 Weingarten Realty Investors 10,042 250 American Campus Communities Inc. 5,889 242 SEI Investments Co. 12,182 241 American Financial Group Inc. 6,421 240 Hancock Holding Co. 7,062 240 Home Properties Inc. 4,010 231 Old Republic International Corp. 21,232 231 National Retail Properties Inc. 8,584 229 * Signature Bank 3,850 229 Brown & Brown Inc. 9,651 228 Waddell & Reed Financial Inc. Class A 7,115 225 * SVB Financial Group 3,615 214 Mack-Cali Realty Corp. 7,268 208 Jefferies Group Inc. 12,163 203 CBOE Holdings Inc. 7,211 199 Valley National Bancorp 15,557 195 Highwoods Properties Inc. 6,055 194 Protective Life Corp. 6,909 192 Associated Banc-Corp 14,477 192 City National Corp. 3,905 184 Bank of Hawaii Corp. 3,876 178 11 S&P Mid-Cap 400 Index Fund Market Value Shares ($000) Omega Healthcare Investors Inc. 8,563 174 Prosperity Bancshares Inc. 3,914 171 Fulton Financial Corp. 16,696 164 Aspen Insurance Holdings Ltd. 5,893 156 Hanover Insurance Group Inc. 3,734 152 Corporate Office Properties Trust 5,989 147 StanCorp Financial Group Inc. 3,677 146 FirstMerit Corp. 9,090 146 Washington Federal Inc. 8,945 145 TCF Financial Corp. 13,118 141 Synovus Financial Corp. 65,369 139 Janus Capital Group Inc. 15,529 137 First American Financial Corp. 8,773 135 Webster Financial Corp. 6,137 134 Mercury General Corp. 3,013 129 Trustmark Corp. 5,334 126 Kemper Corp. 4,176 119 Apollo Investment Corp. 16,452 115 Westamerica Bancorporation 2,369 112 Cathay General Bancorp 6,548 107 Greenhill & Co. Inc. 2,406 106 Potlatch Corp. 3,344 103 Equity One Inc. 4,964 94 International Bancshares Corp. 4,425 84 BancorpSouth Inc. 6,728 80 Astoria Financial Corp. 6,973 61 19,687 Health Care (10.3%) * Vertex Pharmaceuticals Inc. 17,364 676 * Regeneron Pharmaceuticals Inc. 6,320 662 * Henry Schein Inc. 7,521 557 * Mettler-Toledo International Inc. 2,629 474 * Hologic Inc. 21,900 454 * IDEXX Laboratories Inc. 4,673 401 * Endo Pharmaceuticals Holdings Inc. 9,728 361 * ResMed Inc. 12,238 359 Universal Health Services Inc. Class B 8,037 358 Omnicare Inc. 9,512 335 Cooper Cos. Inc. 3,972 316 * Allscripts Healthcare Solutions Inc. 15,785 305 * Mednax Inc. 4,073 303 * AMERIGROUP Corp. 3,980 270 * Gen-Probe Inc. 3,869 264 * Health Net Inc. 6,903 260 * Catalyst Health Solutions Inc. 4,171 259 * WellCare Health Plans Inc. 3,552 241 * Covance Inc. 5,049 241 * HMS Holdings Corp. 7,062 228 Techne Corp. 3,087 221 * United Therapeutics Corp. 4,330 207 Teleflex Inc. 3,387 201 Lincare Holdings Inc. 7,387 198 * Community Health Systems Inc. 7,537 190 Medicis Pharmaceutical Corp. Class A 5,264 184 Hill-Rom Holdings Inc. 5,150 175 * Thoratec Corp. 4,988 172 * Bio-Rad Laboratories Inc. Class A 1,643 167 * VCA Antech Inc. 7,237 159 Owens & Minor Inc. 5,294 159 * LifePoint Hospitals Inc. 4,008 156 * Health Management Associates Inc. Class A 21,145 156 STERIS Corp. 4,823 151 * Charles River Laboratories International Inc. 4,114 144 * Masimo Corp. 4,996 109 10,073 Industrials (16.9%) * Kansas City Southern 9,144 636 AMETEK Inc. 13,329 634 Donaldson Co. Inc. 6,201 455 KBR Inc. 12,388 450 * AGCO Corp. 8,088 418 * BE Aerospace Inc. 8,583 393 JB Hunt Transport Services Inc. 7,480 383 Hubbell Inc. Class B 4,904 369 Timken Co. 6,993 366 Waste Connections Inc. 10,309 335 Lincoln Electric Holdings Inc. 6,978 322 * Kirby Corp. 4,636 318 Pentair Inc. 8,208 316 * Thomas & Betts Corp. 4,331 313 SPX Corp. 4,245 311 Kennametal Inc. 6,617 305 MSC Industrial Direct Co. Inc. Class A 3,810 303 Wabtec Corp. 3,994 299 Manpower Inc. 6,795 293 IDEX Corp. 6,947 290 * URS Corp. 6,629 289 Gardner Denver Inc. 4,213 289 Towers Watson & Co. Class A 4,290 274 Nordson Corp. 4,972 273 * Clean Harbors Inc. 3,932 264 Graco Inc. 4,977 255 * Fortune Brands Home & Security Inc. 12,956 251 12 S&P Mid-Cap 400 Index Fund Market Value Shares ($000) Carlisle Cos. Inc. 5,089 248 Regal-Beloit Corp. 3,462 234 Trinity Industries Inc. 6,684 232 * Terex Corp. 9,120 232 Triumph Group Inc. 3,601 230 * AECOM Technology Corp. 9,619 225 * Copart Inc. 4,449 222 Woodward Inc. 4,987 218 Acuity Brands Inc. 3,509 218 * United Rentals Inc. 5,225 218 Landstar System Inc. 3,912 212 CLARCOR Inc. 4,190 211 * Corrections Corp. of America 8,300 208 Valmont Industries Inc. 1,865 207 * Alaska Air Group Inc. 2,962 203 Crane Co. 4,076 198 ITT Corp. 7,740 193 * Oshkosh Corp. 7,627 178 GATX Corp. 3,889 169 Watsco Inc. 2,369 169 Lennox International Inc. 4,303 168 * Esterline Technologies Corp. 2,555 166 Alliant Techsystems Inc. 2,751 165 Exelis Inc. 15,406 162 Alexander & Baldwin Inc. 3,479 161 * Shaw Group Inc. 5,438 157 Harsco Corp. 6,737 150 * Huntington Ingalls Industries Inc. 4,075 146 UTi Worldwide Inc. 8,543 138 Con-way Inc. 4,624 137 * FTI Consulting Inc. 3,409 137 * General Cable Corp. 4,342 135 Corporate Executive Board Co. 2,771 115 Rollins Inc. 5,356 109 Deluxe Corp. 4,230 104 Herman Miller Inc. 4,845 102 Brink’s Co. 3,896 98 Mine Safety Appliances Co. 2,563 95 HNI Corp. 3,734 94 Werner Enterprises Inc. 3,699 90 * JetBlue Airways Corp. 17,009 87 Granite Construction Inc. 2,898 83 * Korn/Ferry International 3,974 63 16,491 Information Technology (16.2%) * Equinix Inc. 3,946 553 * Trimble Navigation Ltd. 10,266 516 * Alliance Data Systems Corp. 4,159 505 * ANSYS Inc. 7,690 486 * Rackspace Hosting Inc. 8,617 450 * Avnet Inc. 12,348 441 * Informatica Corp. 8,849 435 * Skyworks Solutions Inc. 15,645 422 * VeriFone Systems Inc. 8,759 419 * Lam Research Corp. 9,949 415 * Atmel Corp. 38,496 389 * TIBCO Software Inc. 13,422 389 * Arrow Electronics Inc. 9,305 374 * Riverbed Technology Inc. 12,898 367 * Synopsys Inc. 11,924 363 * MICROS Systems Inc. 6,673 347 Global Payments Inc. 6,522 337 Factset Research Systems Inc. 3,761 329 * Rovi Corp. 9,161 325 * Gartner Inc. 7,902 318 * Polycom Inc. 14,751 305 * Cree Inc. 9,602 291 * NCR Corp. 13,096 284 Solera Holdings Inc. 5,904 283 * Cadence Design Systems Inc. 22,679 267 * Parametric Technology Corp. 9,723 260 Broadridge Financial Solutions Inc. 10,327 251 * Ingram Micro Inc. 12,748 244 Jack Henry & Associates Inc. 7,196 243 * Concur Technologies Inc. 3,862 228 Cypress Semiconductor Corp. 12,913 223 National Instruments Corp. 7,733 206 Diebold Inc. 5,227 205 * NeuStar Inc. Class A 5,455 191 ADTRAN Inc. 5,284 186 * Tech Data Corp. 3,444 184 * Zebra Technologies Corp. 4,312 166 * Compuware Corp. 18,150 164 * Vishay Intertechnology Inc. 13,065 160 * Semtech Corp. 5,532 159 * Silicon Laboratories Inc. 3,493 157 Lender Processing Services Inc. 7,044 155 * Fairchild Semiconductor International Inc. Class A 10,508 153 * Itron Inc. 3,401 151 DST Systems Inc. 2,796 148 * AOL Inc. 8,099 145 * QLogic Corp. 8,373 144 * ValueClick Inc. 6,871 143 * CoreLogic Inc. 8,861 136 Plantronics Inc. 3,621 135 * International Rectifier Corp. 5,737 129 * Convergys Corp. 9,998 129 * ACI Worldwide Inc. 3,266 123 * Ciena Corp. 8,065 120 Fair Isaac Corp. 2,970 120 Tellabs Inc. 30,322 120 Intersil Corp. Class A 10,507 119 * Mentor Graphics Corp. 7,765 118 13 S&P Mid-Cap 400 Index Fund Market Value Shares ($000) * RF Micro Devices Inc. 23,105 110 * Quest Software Inc. 4,703 94 * Acxiom Corp. 6,516 91 * Integrated Device Technology Inc. 11,826 82 * MEMC Electronic Materials Inc. 19,185 75 * Monster Worldwide Inc. 10,724 74 * Advent Software Inc. 2,665 69 Mantech International Corp. Class A 1,930 65 15,785 Materials (6.4%) Albemarle Corp. 7,388 491 Rock-Tenn Co. Class A 5,868 414 Ashland Inc. 6,500 413 Valspar Corp. 7,783 361 Reliance Steel & Aluminum Co. 6,237 335 Martin Marietta Materials Inc. 3,805 327 Domtar Corp. 3,031 290 Aptargroup Inc. 5,493 290 Sonoco Products Co. 8,311 273 Steel Dynamics Inc. 18,211 270 RPM International Inc. 10,911 260 Cytec Industries Inc. 4,117 245 Packaging Corp. of America 8,152 242 Cabot Corp. 5,330 216 Compass Minerals International Inc. 2,746 198 Carpenter Technology Corp. 3,686 189 Silgan Holdings Inc. 4,136 176 Scotts Miracle-Gro Co. Class A 3,611 169 NewMarket Corp. 880 160 Sensient Technologies Corp. 4,168 154 Olin Corp. 6,692 141 Greif Inc. Class A 2,559 131 Commercial Metals Co. 9,611 128 * Intrepid Potash Inc. 4,379 111 Minerals Technologies Inc. 1,463 94 * Louisiana-Pacific Corp. 11,345 93 Worthington Industries Inc. 4,467 75 6,246 Telecommunication Services (0.5%) * tw telecom inc Class A 12,437 269 * Telephone & Data Systems Inc. 8,039 203 472 Utilities (5.1%) OGE Energy Corp. 8,159 428 NSTAR 8,620 404 Alliant Energy Corp. 9,241 394 National Fuel Gas Co. 6,893 347 MDU Resources Group Inc. 15,708 341 NV Energy Inc. 19,633 308 Questar Corp. 14,770 284 UGI Corp. 9,614 272 Westar Energy Inc. 9,758 268 Aqua America Inc. 11,516 256 Atmos Energy Corp. 7,509 231 Great Plains Energy Inc. 11,275 223 Hawaiian Electric Industries Inc. 8,006 201 Vectren Corp. 6,828 199 Cleco Corp. 5,061 195 WGL Holdings Inc. 4,292 175 IDACORP Inc. 4,154 168 PNM Resources Inc. 6,629 119 Black Hills Corp. 3,284 108 4,921 Total Common Stocks (Cost $92,019) 97,418 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.111% ( Cost $41) 41,000 41 Total Investments (100.0%) (Cost $92,060) 97,459 Other Assets and Liabilities (0.0%) Other Assets 103 Liabilities (147) (44) Net Assets (100%) 97,415 14 S&P Mid-Cap 400 Index Fund At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 94,243 Undistributed Net Investment Income 61 Accumulated Net Realized Losses (2,288) Unrealized Appreciation (Depreciation) 5,399 Net Assets 97,415 Institutional Shares—Net Assets Applicable to 474,012 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 61,599 Net Asset Value Per Share— Institutional Shares $129.95 ETF Shares—Net Assets Applicable to 550,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 35,816 Net Asset Value Per Share— ETF Shares $65.12 See Note A in Notes to Financial Statements. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 15 S&P Mid-Cap 400 Index Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Dividends 558 Interest 1 1 Total Income 559 Expenses The Vanguard Group—Note B Management and Administrative—Institutional Shares 7 Management and Administrative—ETF Shares 15 Custodian Fees 20 Shareholders’ Reports—Institutional Shares — Shareholders’ Reports—ETF Shares 1 Total Expenses 43 Net Investment Income 516 Realized Net Gain (Loss) on Investment Securities Sold 969 Change in Unrealized Appreciation (Depreciation) of Investment Securities 8,830 Net Increase (Decrease) in Net Assets Resulting from Operations 10,315 1 Interest income from an affiliated company of the fund was $1,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 S&P Mid-Cap 400 Index Fund Statement of Changes in Net Assets September 7, Six Months Ended 2010 1 to February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 516 287 Realized Net Gain (Loss) 969 (1,007) Change in Unrealized Appreciation (Depreciation) 8,830 (3,431) Net Increase (Decrease) in Net Assets Resulting from Operations 10,315 (4,151) Distributions Net Investment Income Institutional Shares (478) — ETF Shares (214) (27) Realized Capital Gain Institutional Shares — — ETF Shares — — Total Distributions (692) (27) Capital Share Transactions Institutional Shares 15,088 42,228 ETF Shares 996 33,658 Net Increase (Decrease) from Capital Share Transactions 16,084 75,886 Total Increase (Decrease) 25,707 71,708 Net Assets Beginning of Period 71,708 — End of Period 2 97,415 71,708 1 Inception. 2 Net Assets—End of Period includes undistributed net investment income of $61,000 and $237,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 S&P Mid-Cap 400 Index Fund Financial Highlights Institutional Shares Six Months March 28, Ended 2011 1 to February 29, Aug. 31, For a Share Outstanding Throughout Each Period 2012 2011 Net Asset Value, Beginning of Period $116.52 $128.01 Investment Operations Net Investment Income .706 .240 Net Realized and Unrealized Gain (Loss) on Investments 13.743 (11.730) Total from Investment Operations 14.449 (11.490) Distributions Dividends from Net Investment Income (1.019) — Distributions from Realized Capital Gains — — Total Distributions (1.019) — Net Asset Value, End of Period $129.95 $116.52 Total Return 12.50% -8.98% Ratios/Supplemental Data Net Assets, End of Period (Millions) $62 $40 Ratio of Total Expenses to Average Net Assets 0.08% 0.08% 2 Ratio of Net Investment Income to Average Net Assets 1.31% 1.28% 2 Portfolio Turnover Rate 3 18% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception—See Notes to Financial Statements. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 18 S&P Mid-Cap 400 Index Fund Financial Highlights ETF Shares Six Months Sept. 7, Ended 2010 1 to February 29, Aug. 31, For a Share Outstanding Throughout Each Period 2012 2011 Net Asset Value, Beginning of Period $58.37 $49.95 Investment Operations Net Investment Income .327 .383 Net Realized and Unrealized Gain (Loss) on Investments 6.898 8.217 Total from Investment Operations 7.225 8.600 Distributions Dividends from Net Investment Income (.475) (.180) Distributions from Realized Capital Gains — — Total Distributions (.475) (.180) Net Asset Value, End of Period $65.12 $58.37 Total Return 12.47% 17.21% Ratios/Supplemental Data Net Assets, End of Period (Millions) $36 $32 Ratio of Total Expenses to Average Net Assets 0.15% 0.15% 2 Ratio of Net Investment Income to Average Net Assets 1.24% 1.21% 2 Portfolio Turnover Rate 3 18% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception—See Notes to Financial Statements. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 19 S&P Mid-Cap 400 Index Fund Notes to Financial Statements Vanguard S&P Mid-Cap 400 Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. Institutional Shares were first issued on December 15, 2010; the sole shareholder redeemed shortly thereafter. Institutional Shares were next issued on March 28, 2011. The Financial Highlights included in these financial statements are based on the activity of the Institutional Shares since March 28, 2011. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for its open federal income tax year ended August 31, 2011, and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $14,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.01% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 20 S&P Mid-Cap 400 Index Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 29, 2012, 100% of the market value of the fund’s investments was based on Level 1 inputs. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. The fund realized losses of $1,816,000 during the period from November 1, 2010, through August 31, 2011, which are deferred and will be treated as realized for tax purposes in fiscal 2012. The fund will use these capital losses to offset net taxable gains, if any, realized during the year ending August, 31, 2012; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. During the six months ended February 29, 2012, the fund realized $1,438,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. At February 29, 2012, the cost of investment securities for tax purposes was $92,060,000. Net unrealized appreciation of investment securities for tax purposes was $5,399,000, consisting of unrealized gains of $8,209,000 on securities that had risen in value since their purchase and $2,810,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the six months ended February 29, 2012, the fund purchased $44,988,000 of investment securities and sold $28,719,000 of investment securities, other than temporary cash investments. 21 S&P Mid-Cap 400 Index Fund F. Capital share transactions for each class of shares were: Six Months Ended Inception 1 to February 29, 2012 August 31, 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Institutional Shares Issued 17,386 153 42,839 345 Issued in Lieu of Cash Distributions 387 3 — — Redeemed (2,685) (22) (611) (5) Net Increase (Decrease)—Institutional Shares 15,088 134 42,228 340 ETF Shares Issued 23,718 400 39,233 650 Issued in Lieu of Cash Distributions — Redeemed (22,722) (400) (5,575) (100) Net Increase (Decrease)—ETF Shares 996 — 33,658 550 1 Inception was September 7, 2010, for ETF Shares. Institutional Shares were first issued on December 15, 2010; the sole shareholder redeemed shortly thereafter. Institutional Shares were next issued on March 28, 2011. The table reflects all Institutional Shares transactions beginning December 15, 2010. G. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 22 S&P Mid-Cap 400 Value Index Fund Fund Profile As of February 29, 2012 Share-Class Characteristics Institutional ETF Shares Shares Ticker Symbol VMFVX IVOV Expense Ratio 1 0.12% 0.24% 30-Day SEC Yield 1.80% 1.68% Portfolio Characteristics S&P DJ MidCap U.S. Total 400 Value Market Fund Index Index Number of Stocks 299 299 3,733 Median Market Cap $3.1B $3.1B $33.9B Price/Earnings Ratio 18.8x 18.8x 16.5x Price/Book Ratio 1.5x 1.5x 2.2x Return on Equity 10.2% 10.2% 18.2% Earnings Growth Rate -1.5% -1.5% 7.6% Dividend Yield 1.9% 1.9% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 37% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) S&P DJ MidCap U.S. Total 400 Value Market Fund Index Index Consumer Discretionary 11.9% 11.9% 11.9% Consumer Staples 2.4 2.4 9.4 Energy 6.5 6.5 11.2 Financials 28.0 28.0 15.4 Health Care 5.8 5.8 11.4 Industrials 17.6 17.6 11.2 Information Technology 12.3 12.3 19.4 Materials 7.5 7.5 4.1 Telecommunication Services 0.7 0.7 2.5 Utilities 7.3 7.3 3.5 Ten Largest Holdings (% of total net assets) HollyFrontier Corp. Oil & Gas Refining & Marketing 1.2% New York Community Thrifts & Mortgage Bancorp Inc. Finance 1.0 KBR Inc. Construction & Engineering 1.0 Avnet Inc. Technology Distributors 0.9 AGCO Corp. Construction & Farm Machinery & Heavy Trucks 0.9 Ashland Inc. Specialty Chemicals 0.9 Everest Re Group Ltd. Reinsurance 0.8 Arrow Electronics Inc. Technology Distributors 0.8 Foot Locker Inc. Apparel Retail 0.8 Timken Co. Industrial Machinery 0.8 Top Ten 9.1% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratios were 0.08% for Institutional Shares and 0.20% for ETF Shares. 23 S&P Mid-Cap 400 Value Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 7, 2010, Through February 29, 2012 Note: For 2012, performance data reflect the six months ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Institutional Shares 11/2/2010 -2.52% 4.51% ETF Shares 9/7/2010 Market Price -3.23 11.55 Net Asset Value -2.65 11.60 See Financial Highlights for dividend and capital gains information. 24 S&P Mid-Cap 400 Value Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (11.9%) Foot Locker Inc. 14,105 411 * Mohawk Industries Inc. 5,264 334 * Toll Brothers Inc. 13,563 318 * NVR Inc. 459 318 American Eagle Outfitters Inc. 17,867 260 * Hanesbrands Inc. 8,961 257 Service Corp. International 21,026 238 Chico’s FAS Inc. 15,465 232 Brinker International Inc. 7,424 205 Rent-A-Center Inc. 5,419 192 Williams-Sonoma Inc. 4,590 177 Signet Jewelers Ltd. 3,768 177 * Saks Inc. 14,746 172 Sotheby’s 3,801 150 * AMC Networks Inc. Class A 3,235 147 Wendy’s Co. 27,278 138 Thor Industries Inc. 4,047 132 Dick’s Sporting Goods Inc. 2,575 115 * ANN Inc. 4,814 115 * WMS Industries Inc. 5,145 113 * DreamWorks Animation SKG Inc. Class A 6,555 113 Meredith Corp. 3,431 113 * Valassis Communications Inc. 4,115 103 * Collective Brands Inc. 5,570 100 Bob Evans Farms Inc. 2,704 100 * Lamar Advertising Co. Class A 2,918 95 Regis Corp. 5,308 92 * Ascena Retail Group Inc. 2,229 86 * Office Depot Inc. 25,876 85 MDC Holdings Inc. 3,460 85 Aaron’s Inc. 2,988 84 KB Home 6,662 76 * Bally Technologies Inc. 1,755 75 * New York Times Co. Class A 11,125 73 Scholastic Corp. 2,333 71 Guess? Inc. 2,034 71 HSN Inc. 1,853 69 International Speedway Corp. Class A 2,613 66 RadioShack Corp. 9,212 65 John Wiley & Sons Inc. Class A 1,228 56 American Greetings Corp. Class A 3,670 55 * Aeropostale Inc. 2,811 51 * Barnes & Noble Inc. 3,781 50 * Cheesecake Factory Inc. 1,614 48 Matthews International Corp. Class A 1,276 40 * Scientific Games Corp. Class A 3,509 37 6,160 Consumer Staples (2.4%) * Smithfield Foods Inc. 15,062 353 * Ralcorp Holdings Inc. 2,797 209 * Energizer Holdings Inc. 2,715 208 Ruddick Corp. 4,545 186 Universal Corp. 2,136 98 Flowers Foods Inc. 5,084 97 * Post Holdings Inc. 1,394 43 Tootsie Roll Industries Inc. 1,159 27 1,221 Energy (6.5%) HollyFrontier Corp. 19,183 626 * Plains Exploration & Production Co. 8,452 373 Tidewater Inc. 4,786 285 Patterson-UTI Energy Inc. 14,232 276 World Fuel Services Corp. 6,561 273 Arch Coal Inc. 19,515 265 * Superior Energy Services Inc. 8,993 264 Southern Union Co. 5,177 227 * Unit Corp. 3,820 182 25 S&P Mid-Cap 400 Value Index Fund Market Value Shares ($000) * Helix Energy Solutions Group Inc. 7,199 139 * Forest Oil Corp. 10,316 133 Energen Corp. 1,989 106 * Atwood Oceanics Inc. 1,617 77 * Quicksilver Resources Inc. 11,069 61 * Patriot Coal Corp. 8,432 61 3,348 Financials (28.0%) New York Community Bancorp Inc. 40,333 525 Everest Re Group Ltd. 4,953 435 Reinsurance Group of America Inc. Class A 6,757 390 WR Berkley Corp. 10,241 366 Raymond James Financial Inc. 10,131 358 Fidelity National Financial Inc. Class A 20,211 349 Macerich Co. 6,084 328 Jones Lang LaSalle Inc. 4,009 326 Duke Realty Corp. 23,323 324 Transatlantic Holdings Inc. 5,298 321 HCC Insurance Holdings Inc. 10,483 320 First Niagara Financial Group Inc. 32,076 307 East West Bancorp Inc. 13,745 304 SL Green Realty Corp. 3,814 290 Hospitality Properties Trust 11,391 282 Weingarten Realty Investors 11,144 277 American Financial Group Inc. 7,102 266 Hancock Holding Co. 7,812 265 * Affiliated Managers Group Inc. 2,456 261 Old Republic International Corp. 23,565 256 UDR Inc. 9,696 243 Mack-Cali Realty Corp. 8,037 230 Jefferies Group Inc. 13,446 225 Liberty Property Trust 6,421 218 Valley National Bancorp 17,261 216 Protective Life Corp. 7,638 212 Associated Banc-Corp 16,002 212 City National Corp. 4,317 203 Regency Centers Corp. 4,395 188 Alexandria Real Estate Equities Inc. 2,572 184 Fulton Financial Corp. 18,447 181 Realty Income Corp. 4,792 177 Senior Housing Properties Trust 8,250 177 SEI Investments Co. 8,924 176 Aspen Insurance Holdings Ltd. 6,512 173 Hanover Insurance Group Inc. 4,139 169 Arthur J Gallagher & Co. 4,909 167 Commerce Bancshares Inc. 4,234 163 Corporate Office Properties Trust 6,640 163 StanCorp Financial Group Inc. 4,076 162 FirstMerit Corp. 10,076 162 Washington Federal Inc. 9,926 161 TCF Financial Corp. 14,542 157 Rayonier Inc. 3,457 154 Synovus Financial Corp. 72,429 154 Brown & Brown Inc. 6,427 152 Janus Capital Group Inc. 17,210 152 First American Financial Corp. 9,726 150 Webster Financial Corp. 6,780 148 Mercury General Corp. 3,339 143 Camden Property Trust 2,276 141 Cullen/Frost Bankers Inc. 2,486 140 Trustmark Corp. 5,914 139 Eaton Vance Corp. 4,663 134 Kemper Corp. 4,629 132 National Retail Properties Inc. 4,960 132 BRE Properties Inc. 2,709 131 Apollo Investment Corp. 18,175 128 Highwoods Properties Inc. 3,816 122 * SVB Financial Group 2,041 121 Cathay General Bancorp 7,259 119 Omega Healthcare Investors Inc. 5,311 108 Equity One Inc. 5,481 104 Waddell & Reed Financial Inc. Class A 3,139 99 Bank of Hawaii Corp. 2,136 98 American Campus Communities Inc. 2,345 97 International Bancshares Corp. 4,887 93 BancorpSouth Inc. 7,466 88 Prosperity Bancshares Inc. 1,856 81 CBOE Holdings Inc. 2,636 73 Potlatch Corp. 2,225 69 Greenhill & Co. Inc. 1,547 68 Astoria Financial Corp. 7,729 68 Westamerica Bancorporation 965 46 14,453 Health Care (5.8%) Omnicare Inc. 10,544 371 * Vertex Pharmaceuticals Inc. 9,040 352 * Health Net Inc. 7,651 289 * WellCare Health Plans Inc. 3,947 268 * Hologic Inc. 10,434 216 * Community Health Systems Inc. 8,354 211 * VCA Antech Inc. 7,997 176 Owens & Minor Inc. 5,850 175 * LifePoint Hospitals Inc. 4,442 173 * Health Management Associates Inc. Class A 23,436 173 26 S&P Mid-Cap 400 Value Index Fund Market Value Shares ($000) Universal Health Services Inc. Class B 3,206 143 Lincare Holdings Inc. 3,421 92 Hill-Rom Holdings Inc. 2,668 91 * Charles River Laboratories International Inc. 2,456 86 STERIS Corp. 2,614 82 Teleflex Inc. 1,203 71 * Masimo Corp. 1,593 35 3,004 Industrials (17.6%) KBR Inc. 13,726 499 * AGCO Corp. 8,962 463 Timken Co. 7,744 406 Kennametal Inc. 7,328 338 Manpower Inc. 7,524 324 * URS Corp. 7,342 320 Trinity Industries Inc. 7,390 257 * Terex Corp. 10,117 257 * AECOM Technology Corp. 10,638 248 * Kansas City Southern 3,546 247 * Corrections Corp. of America 9,177 230 ITT Corp. 8,554 213 Pentair Inc. 5,364 207 * Oshkosh Corp. 8,432 197 Lennox International Inc. 4,756 186 * Fortune Brands Home & Security Inc. 9,471 183 Exelis Inc. 17,023 179 Alexander & Baldwin Inc. 3,846 179 * Shaw Group Inc. 6,009 174 Lincoln Electric Holdings Inc. 3,710 171 * BE Aerospace Inc. 3,710 170 Harsco Corp. 7,444 165 * Huntington Ingalls Industries Inc. 4,502 162 SPX Corp. 2,165 158 UTi Worldwide Inc. 9,482 153 Con-way Inc. 5,127 152 Carlisle Cos. Inc. 3,096 151 * General Cable Corp. 4,814 149 * United Rentals Inc. 3,525 147 IDEX Corp. 2,925 122 Deluxe Corp. 4,688 116 Waste Connections Inc. 3,540 115 Regal-Beloit Corp. 1,680 113 Herman Miller Inc. 5,353 112 Brink’s Co. 4,305 109 Hubbell Inc. Class B 1,409 106 Acuity Brands Inc. 1,702 106 HNI Corp. 4,121 104 * Thomas & Betts Corp. 1,436 104 Graco Inc. 1,976 101 Werner Enterprises Inc. 4,084 99 GATX Corp. 2,228 97 * JetBlue Airways Corp. 18,783 96 Granite Construction Inc. 3,201 92 * Kirby Corp. 1,331 91 Alliant Techsystems Inc. 1,485 89 * Esterline Technologies Corp. 1,323 86 Nordson Corp. 1,537 84 Towers Watson & Co. Class A 1,189 76 * Korn/Ferry International 4,403 70 CLARCOR Inc. 1,298 66 Landstar System Inc. 1,169 63 Crane Co. 1,173 57 Corporate Executive Board Co. 1,352 56 Mine Safety Appliances Co. 1,478 54 Rollins Inc. 2,083 42 9,111 Information Technology (12.3%) * Avnet Inc. 13,681 489 * Arrow Electronics Inc. 10,303 414 * NCR Corp. 14,515 315 * Ingram Micro Inc. 14,146 271 * Atmel Corp. 24,317 246 Diebold Inc. 5,777 226 * Tech Data Corp. 3,807 204 * Synopsys Inc. 6,476 197 * Cadence Design Systems Inc. 16,577 195 * Compuware Corp. 20,142 181 * Vishay Intertechnology Inc. 14,496 178 * Fairchild Semiconductor International Inc. Class A 11,660 170 * Itron Inc. 3,757 167 Cypress Semiconductor Corp. 9,570 165 DST Systems Inc. 3,090 164 * AOL Inc. 8,978 161 Broadridge Financial Solutions Inc. 6,411 156 * Skyworks Solutions Inc. 5,719 154 * Parametric Technology Corp. 5,712 153 * CoreLogic Inc. 9,823 151 * International Rectifier Corp. 6,369 143 * Convergys Corp. 11,083 143 * Polycom Inc. 6,536 135 Tellabs Inc. 33,662 133 Intersil Corp. Class A 11,661 132 * Mentor Graphics Corp. 8,613 131 * RF Micro Devices Inc. 25,638 122 * ValueClick Inc. 4,862 101 * Acxiom Corp. 7,196 101 * Integrated Device Technology Inc. 13,069 90 National Instruments Corp. 3,326 88 * Cree Inc. 2,875 87 * MEMC Electronic Materials Inc. 21,185 83 * Monster Worldwide Inc. 11,854 82 27 S&P Mid-Cap 400 Value Index Fund Market Value Shares ($000) Plantronics Inc. 2,162 81 Lender Processing Services Inc. 3,349 74 * QLogic Corp. 4,271 73 * Ciena Corp. 4,202 63 Fair Isaac Corp. 1,318 53 * Quest Software Inc. 2,277 46 Mantech International Corp. Class A 976 33 6,351 Materials (7.5%) Ashland Inc. 7,203 458 Reliance Steel & Aluminum Co. 6,914 371 Sonoco Products Co. 9,220 303 Steel Dynamics Inc. 20,167 299 RPM International Inc. 12,084 288 Cytec Industries Inc. 4,573 272 Cabot Corp. 5,894 239 Valspar Corp. 4,999 232 Martin Marietta Materials Inc. 2,023 174 Olin Corp. 7,394 156 Domtar Corp. 1,614 155 Packaging Corp. of America 5,140 152 Greif Inc. Class A 2,838 145 Commercial Metals Co. 10,657 142 * Louisiana-Pacific Corp. 12,527 102 Worthington Industries Inc. 4,934 83 Carpenter Technology Corp. 1,463 75 Silgan Holdings Inc. 1,738 74 Sensient Technologies Corp. 1,982 73 Scotts Miracle-Gro Co. Class A 1,318 62 Minerals Technologies Inc. 533 34 3,889 Telecommunication Services (0.7%) * Telephone & Data Systems Inc. 8,889 224 * tw telecom inc Class A 5,080 110 334 Utilities (7.3%) MDU Resources Group Inc. 17,409 378 NV Energy Inc. 21,762 341 UGI Corp. 10,647 301 Westar Energy Inc. 10,806 297 Atmos Energy Corp. 8,334 256 Great Plains Energy Inc. 12,513 247 Alliant Energy Corp. 5,425 231 Hawaiian Electric Industries Inc. 8,851 222 Vectren Corp. 7,549 221 Questar Corp. 11,464 220 NSTAR 3,822 179 National Fuel Gas Co. 3,210 161 OGE Energy Corp. 2,985 157 PNM Resources Inc. 7,347 132 Aqua America Inc. 5,880 131 Cleco Corp. 2,510 97 WGL Holdings Inc. 2,364 96 IDACORP Inc. 1,923 78 Black Hills Corp. 1,422 47 3,792 Total Investments (100.0%) (Cost $48,079) 51,663 Other Assets and Liabilities (0.0%) Other Assets 67 Liabilities (77) (10) Net Assets (100%) 51,653 At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 50,787 Undistributed Net Investment Income 85 Accumulated Net Realized Losses (2,803) Unrealized Appreciation (Depreciation) 3,584 Net Assets 51,653 Institutional Shares—Net Assets Applicable to 313,649 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 39,152 Net Asset Value Per Share— Institutional Shares $124.83 ETF Shares—Net Assets Applicable to 200,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 12,501 Net Asset Value Per Share— ETF Shares $62.51 See Note A in Notes to Financial Statements. * Non-income-producing security. See accompanying Notes, which are an integral part of the Financial Statements. 28 S&P Mid-Cap 400 Value Index Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Dividends 426 Total Income 426 Expenses The Vanguard Group—Note B Management and Administrative—Institutional Shares 6 Management and Administrative—ETF Shares 7 Custodian Fees 11 Total Expenses 24 Net Investment Income 402 Realized Net Gain (Loss) on Investment Securities Sold (516) Change in Unrealized Appreciation (Depreciation) of Investment Securities 6,640 Net Increase (Decrease) in Net Assets Resulting from Operations 6,526 See accompanying Notes, which are an integral part of the Financial Statements. 29 S&P Mid-Cap 400 Value Index Fund Statement of Changes in Net Assets September 7, Six Months Ended 2010 1 to February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 402 436 Realized Net Gain (Loss) (516) (457) Change in Unrealized Appreciation (Depreciation) 6,640 (3,056) Net Increase (Decrease) in Net Assets Resulting from Operations 6,526 (3,077) Distributions Net Investment Income Institutional Shares (535) (46) ETF Shares (159) (13) Realized Capital Gain Institutional Shares — — ETF Shares — — Total Distributions (694) (59) Capital Share Transactions Institutional Shares (22) 37,945 ETF Shares 5,561 5,473 Net Increase (Decrease) from Capital Share Transactions 5,539 43,418 Total Increase (Decrease) 11,371 40,282 Net Assets Beginning of Period 40,282 — End of Period 2 51,653 40,282 1 Inception. 2 Net Assets—End of Period includes undistributed net investment income of $85,000 and $377,000. See accompanying Notes, which are an integral part of the Financial Statements. 30 S&P Mid-Cap 400 Value Index Fund Financial Highlights Institutional Shares Six Months Nov. 2, Ended 2010 1 to February 29, Aug. 31, For a Share Outstanding Throughout Each Period 2012 2011 Net Asset Value, Beginning of Period $111.20 $109.35 Investment Operations Net Investment Income 1.017 2 1.146 Net Realized and Unrealized Gain (Loss) on Investments 14.261 1.233 Total from Investment Operations 15.278 2.379 Distributions Dividends from Net Investment Income (1.648) (.529) Distributions from Realized Capital Gains — — Total Distributions (1.648) (.529) Net Asset Value, End of Period $124.83 $111.20 Total Return 13.90% 2.15% Ratios/Supplemental Data Net Assets, End of Period (Millions) $39 $35 Ratio of Total Expenses to Average Net Assets 0.08% 0.08% 3 Ratio of Net Investment Income to Average Net Assets 1.81% 1.94% 3 Portfolio Turnover Rate 4 37% 48% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Annualized. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 31 S&P Mid-Cap 400 Value Index Fund Financial Highlights ETF Shares Six Months Sept. 7, Ended 2010 1 to February 29, Aug. 31, For a Share Outstanding Throughout Each Period 2012 2011 Net Asset Value, Beginning of Period $55.69 $49.86 Investment Operations Net Investment Income .489 2 .746 Net Realized and Unrealized Gain (Loss) on Investments 7.126 5.340 Total from Investment Operations 7.615 6.086 Distributions Dividends from Net Investment Income (.795) (.256) Distributions from Realized Capital Gains — — Total Distributions (.795) (.256) Net Asset Value, End of Period $62.51 $55.69 Total Return 13.82% 12.18% Ratios/Supplemental Data Net Assets, End of Period (Millions) $13 $6 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 3 Ratio of Net Investment Income to Average Net Assets 1.69% 1.82% 3 Portfolio Turnover Rate 4 37% 48% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Annualized. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 32 S&P Mid-Cap 400 Value Index Fund Notes to Financial Statements Vanguard S&P Mid-Cap 400 Value Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for its open federal income tax year ended August 31, 2011, and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $8,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.00% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 33 S&P Mid-Cap 400 Value Index Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 29, 2012, 100% of the market value of the fund’s investments was based on Level 1 inputs. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. The fund realized losses of $1,272,000 during the period from November 1, 2010, through August 31, 2011, which are deferred and will be treated as realized for tax purposes in fiscal 2012. The fund will use these capital losses to offset net taxable gains, if any, realized during the year ending August, 31, 2012; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. During the six months ended February 29, 2012, the fund realized $1,006,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. At February 29, 2012, the cost of investment securities for tax purposes was $48,079,000. Net unrealized appreciation of investment securities for tax purposes was $3,584,000, consisting of unrealized gains of $4,781,000 on securities that had risen in value since their purchase and $1,197,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the six months ended February 29, 2012, the fund purchased $26,434,000 of investment securities and sold $21,134,000 of investment securities, other than temporary cash investments. 34 S&P Mid-Cap 400 Value Index Fund F. Capital share transactions for each class of shares were: Six Months Ended Inception 1 to February 29, 2012 August 31, 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Institutional Shares Issued 1,634 15 39,075 322 Issued in Lieu of Cash Distributions 535 5 46 — Redeemed (2,191) (19) (1,176) (10) Net Increase (Decrease)—Institutional Shares (22) 1 37,945 312 ETF Shares Issued 13,970 250 13,747 250 Issued in Lieu of Cash Distributions — Redeemed (8,409) (150) (8,274) (150) Net Increase (Decrease)—ETF Shares 5,561 100 5,473 100 1 Inception was September 7, 2010, for ETF Shares and November 2, 2010, for Institutional Shares. At February 29, 2012, one shareholder was the record or beneficial owner of 37% of the fund’s net assets. If the shareholder were to redeem its total investment in the fund, the redemption might result in an increase in the fund’s expense ratio, cause the fund to incur higher transaction costs, or result in the realization of taxable capital gains. G. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. S&P Mid-Cap 400 Growth Index Fund Fund Profile As of February 29, 2012 Share-Class Characteristics Institutional ETF Shares Shares Ticker Symbol VMFGX IVOG Expense Ratio 1 0.08% 0.20% 30-Day SEC Yield 0.90% 0.78% Portfolio Characteristics S&P DJ MidCap U.S. Total 400 Growth Market Fund Index Index Number of Stocks 232 232 3,733 Median Market Cap $4.3B $4.3B $33.9B Price/Earnings Ratio 22.8x 22.8x 16.5x Price/Book Ratio 3.1x 3.1x 2.2x Return on Equity 15.8% 15.8% 18.2% Earnings Growth Rate 10.6% 10.6% 7.6% Dividend Yield 1.0% 1.0% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 32% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) S&P MidCap DJ 400 U.S. Total Growth Market Fund Index Index Consumer Discretionary 14.4% 14.4% 11.9% Consumer Staples 5.9 5.9 9.4 Energy 7.4 7.4 11.2 Financials 13.1 13.1 15.4 Health Care 14.5 14.5 11.4 Industrials 16.3 16.2 11.2 Information Technology 19.8 19.8 19.4 Materials 5.4 5.4 4.1 Telecommunication Services 0.3 0.3 2.5 Utilities 2.9 3.0 3.5 Ten Largest Holdings (% of total net assets) Monster Beverage Corp. Soft Drinks 1.4% Green Mountain Coffee Packaged Foods & Roasters Inc. Meats 1.4 Regeneron Pharmaceuticals Inc. Biotechnology 1.3 AMETEK Inc. Electrical Components & Equipment 1.3 Cimarex Energy Co. Oil & Gas Exploration & Production 1.1 Church & Dwight Co. Household Inc. Products 1.1 Henry Schein Inc. Health Care Distributors 1.1 Equinix Inc. Internet Software & Services 1.1 Fossil Inc. Apparel, Accessories & Luxury Goods 1.1 PetSmart Inc. Specialty Stores 1.0 Top Ten 11.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratios were 0.08% for Institutional Shares and 0.20% for ETF Shares. 36 S&P Mid-Cap 400 Growth Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 7, 2010, Through February 29, 2012 Note: For 2012, performance data reflect the six months ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Institutional Shares 3/28/2011 1 — -7.46% ETF Shares 9/7/2010 Market Price -1.17% 15.70 Net Asset Value -1.15 15.70 1 Institutional Shares were first issued on December 15, 2010, and the sole shareholder redeemed shortly thereafter. Institutional Shares were next issued on March 28, 2011. The total returns shown are based on the period beginning March 28, 2011. See Financial Highlights for dividend and capital gains information. 37 S&P Mid-Cap 400 Growth Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (14.4%) * Fossil Inc. 4,993 609 PetSmart Inc. 10,600 591 Advance Auto Parts Inc. 6,879 587 Tractor Supply Co. 6,744 576 PVH Corp. 6,415 545 * LKQ Corp. 13,918 443 * Panera Bread Co. Class A 2,815 435 Polaris Industries Inc. 6,555 433 Tupperware Brands Corp. 5,447 342 Gentex Corp. 13,623 322 * Under Armour Inc. Class A 3,486 311 Dick’s Sporting Goods Inc. 6,510 291 * Deckers Outdoor Corp. 3,666 274 * Carter’s Inc. 4,840 235 * Warnaco Group Inc. 3,843 226 Signet Jewelers Ltd. 4,373 205 * Life Time Fitness Inc. 4,020 199 Williams-Sonoma Inc. 5,117 198 * Ascena Retail Group Inc. 4,097 158 Guess? Inc. 4,260 148 John Wiley & Sons Inc. Class A 3,247 147 * ITT Educational Services Inc. 1,903 131 Aaron’s Inc. 4,097 114 Strayer Education Inc. 1,106 114 * Cheesecake Factory Inc. 3,533 105 * Bally Technologies Inc. 2,304 99 Sotheby’s 2,499 98 * AMC Networks Inc. Class A 2,127 97 * Aeropostale Inc. 4,776 86 * Lamar Advertising Co. Class A 2,570 84 HSN Inc. 1,915 71 Matthews International Corp. Class A 1,379 43 * Scientific Games Corp. Class A 1,898 20 8,337 Consumer Staples (5.9%) * Monster Beverage Corp. 14,388 823 * Green Mountain Coffee Roasters Inc. 12,334 801 Church & Dwight Co. Inc. 13,584 648 Corn Products International Inc. 7,196 413 * Energizer Holdings Inc. 3,557 272 * Ralcorp Holdings Inc. 2,355 176 Lancaster Colony Corp. 1,893 123 Flowers Foods Inc. 5,477 105 * Post Holdings Inc. 1,190 37 Tootsie Roll Industries Inc. 1,164 27 3,425 Energy (7.4%) Cimarex Energy Co. 8,142 657 Oceaneering International Inc. 10,259 557 SM Energy Co. 6,077 478 * Oil States International Inc. 4,865 395 * Dresser-Rand Group Inc. 7,144 375 Southern Union Co. 6,514 286 Energen Corp. 4,791 255 * Dril-Quip Inc. 3,272 229 * Plains Exploration & Production Co. 4,685 207 * Atwood Oceanics Inc. 3,702 176 CARBO Ceramics Inc. 1,886 173 * Superior Energy Services Inc. 5,451 160 * Northern Oil and Gas Inc. 5,996 142 * Bill Barrett Corp. 4,445 130 * Helix Energy Solutions Group Inc. 2,608 50 4,270 Financials (13.1%) Federal Realty Investment Trust 6,029 575 Essex Property Trust Inc. 3,240 453 * MSCI Inc. Class A 11,449 405 Taubman Centers Inc. 5,499 380 Rayonier Inc. 7,920 353 38 S&P Mid-Cap 400 Growth Index Fund Market Value Shares ($000) Macerich Co. 6,264 338 SL Green Realty Corp. 4,253 323 Camden Property Trust 4,978 309 Realty Income Corp. 7,715 285 UDR Inc. 10,815 271 * Affiliated Managers Group Inc. 2,528 269 Home Properties Inc. 4,583 264 * Signature Bank 4,384 260 Alexandria Real Estate Equities Inc. 3,235 232 BRE Properties Inc. 4,361 211 Arthur J Gallagher & Co. 5,697 194 Cullen/Frost Bankers Inc. 3,256 184 American Campus Communities Inc. 4,304 177 Eaton Vance Corp. 6,104 176 Regency Centers Corp. 4,012 172 CBOE Holdings Inc. 5,821 160 Waddell & Reed Financial Inc. Class A 4,871 154 Liberty Property Trust 4,406 149 Senior Housing Properties Trust 6,948 149 National Retail Properties Inc. 4,723 126 Commerce Bancshares Inc. 3,163 122 * SVB Financial Group 2,021 120 Prosperity Bancshares Inc. 2,543 111 Brown & Brown Inc. 4,421 104 Bank of Hawaii Corp. 2,210 102 Highwoods Properties Inc. 2,961 95 SEI Investments Co. 4,729 93 Omega Healthcare Investors Inc. 4,307 88 Westamerica Bancorporation 1,711 81 Greenhill & Co. Inc. 1,154 51 Potlatch Corp. 1,528 47 7,583 Health Care (14.5%) * Regeneron Pharmaceuticals Inc. 7,209 755 * Henry Schein Inc. 8,581 635 * Mettler-Toledo International Inc. 2,999 541 * IDEXX Laboratories Inc. 5,332 457 * Endo Pharmaceuticals Holdings Inc. 11,094 411 * ResMed Inc. 13,967 409 * Vertex Pharmaceuticals Inc. 10,496 409 Cooper Cos. Inc. 4,532 360 * Allscripts Healthcare Solutions Inc. 18,001 348 * Mednax Inc. 4,644 345 * AMERIGROUP Corp. 4,542 309 * Gen-Probe Inc. 4,416 302 * Hologic Inc. 14,241 295 * Catalyst Health Solutions Inc. 4,750 295 * Covance Inc. 5,769 275 Universal Health Services Inc. Class B 5,866 262 * HMS Holdings Corp. 8,076 260 Techne Corp. 3,513 252 * United Therapeutics Corp. 4,929 235 Medicis Pharmaceutical Corp. Class A 5,990 209 * Thoratec Corp. 5,689 196 * Bio-Rad Laboratories Inc. Class A 1,869 191 Teleflex Inc. 2,628 156 Lincare Holdings Inc. 4,887 131 Hill-Rom Holdings Inc. 3,112 106 * Masimo Corp. 4,040 88 STERIS Corp. 2,804 88 * Charles River Laboratories International Inc. 2,169 76 8,396 Industrials (16.3%) AMETEK Inc. 15,204 724 Donaldson Co. Inc. 7,076 520 * Kansas City Southern 6,780 472 JB Hunt Transport Services Inc. 8,535 437 MSC Industrial Direct Co. Inc. Class A 4,350 345 Wabtec Corp. 4,555 340 Gardner Denver Inc. 4,803 330 Hubbell Inc. Class B 4,141 311 * Clean Harbors Inc. 4,484 301 * BE Aerospace Inc. 5,974 274 * Kirby Corp. 3,911 268 Waste Connections Inc. 8,114 264 Triumph Group Inc. 4,100 262 * Copart Inc. 5,065 252 * Thomas & Betts Corp. 3,459 250 Woodward Inc. 5,691 249 Valmont Industries Inc. 2,134 237 Towers Watson & Co. Class A 3,669 235 * Alaska Air Group Inc. 3,372 231 Nordson Corp. 4,076 224 IDEX Corp. 4,911 205 Watsco Inc. 2,694 192 SPX Corp. 2,615 191 Lincoln Electric Holdings Inc. 4,136 191 Graco Inc. 3,626 186 Landstar System Inc. 3,250 176 CLARCOR Inc. 3,433 173 Crane Co. 3,432 167 * FTI Consulting Inc. 3,889 156 Regal-Beloit Corp. 2,213 149 Pentair Inc. 3,846 148 39 S&P Mid-Cap 400 Growth Index Fund Market Value Shares ($000) Acuity Brands Inc. 2,242 139 Carlisle Cos. Inc. 2,613 128 * Esterline Technologies Corp. 1,540 100 * Fortune Brands Home & Security Inc. 5,033 97 * United Rentals Inc. 2,318 97 Alliant Techsystems Inc. 1,594 96 GATX Corp. 2,123 92 Rollins Inc. 3,991 81 Corporate Executive Board Co. 1,778 74 Mine Safety Appliances Co. 1,405 52 9,416 Information Technology (19.8%) * Equinix Inc. 4,502 631 * Trimble Navigation Ltd. 11,710 589 * Alliance Data Systems Corp. 4,745 576 * ANSYS Inc. 8,772 554 * Rackspace Hosting Inc. 9,833 514 * Informatica Corp. 10,098 496 * VeriFone Systems Inc. 9,995 479 * Lam Research Corp. 11,352 473 * TIBCO Software Inc. 15,309 443 * Riverbed Technology Inc. 14,720 419 * MICROS Systems Inc. 7,609 395 Global Payments Inc. 7,436 384 Factset Research Systems Inc. 4,288 375 * Rovi Corp. 10,445 371 * Gartner Inc. 9,010 363 Solera Holdings Inc. 6,732 323 * Skyworks Solutions Inc. 11,953 322 Jack Henry & Associates Inc. 8,221 277 * Concur Technologies Inc. 4,416 260 * Cree Inc. 7,997 242 * NeuStar Inc. Class A 6,207 218 ADTRAN Inc. 6,044 213 * Synopsys Inc. 6,939 211 * Polycom Inc. 10,091 208 * Atmel Corp. 18,881 191 * Zebra Technologies Corp. 4,933 190 * Semtech Corp. 6,293 181 * Silicon Laboratories Inc. 3,973 178 National Instruments Corp. 5,382 143 * ACI Worldwide Inc. 3,726 141 * Parametric Technology Corp. 5,227 140 Broadridge Financial Solutions Inc. 5,197 126 * Cadence Design Systems Inc. 8,789 103 Lender Processing Services Inc. 4,563 101 * QLogic Corp. 5,155 89 Cypress Semiconductor Corp. 4,847 84 Fair Isaac Corp. 2,043 83 * Advent Software Inc. 3,053 78 * Ciena Corp. 4,898 73 Plantronics Inc. 1,909 71 * Quest Software Inc. 3,017 60 * ValueClick Inc. 2,827 59 Mantech International Corp. Class A 1,187 40 11,467 Materials (5.4%) Albemarle Corp. 8,429 561 Rock-Tenn Co. Class A 6,696 472 Aptargroup Inc. 6,273 331 Compass Minerals International Inc. 3,125 225 Martin Marietta Materials Inc. 2,256 194 NewMarket Corp. 1,005 183 Domtar Corp. 1,803 173 Valspar Corp. 3,726 173 Carpenter Technology Corp. 2,691 138 Scotts Miracle-Gro Co. Class A 2,759 129 * Intrepid Potash Inc. 5,010 127 Silgan Holdings Inc. 2,924 124 Packaging Corp. of America 4,000 119 Sensient Technologies Corp. 2,716 100 Minerals Technologies Inc. 1,128 73 3,122 Telecommunication Services (0.3%) * tw telecom inc Class A 8,932 193 Utilities (3.0%) OGE Energy Corp. 6,238 327 NSTAR 5,901 277 National Fuel Gas Co. 4,562 230 Alliant Energy Corp. 4,952 211 Aqua America Inc. 7,104 158 Cleco Corp. 3,175 122 IDACORP Inc. 2,747 111 WGL Holdings Inc. 2,447 100 Questar Corp. 5,070 98 Black Hills Corp. 2,296 75 1,709 Total Investments (100.1%) (Cost $51,691) 57,918 Other Assets and Liabilities (-0.1%) Other Assets 52 Liabilities (125) (73) Net Assets (100%) 57,845 40 S&P Mid-Cap 400 Growth Index Fund At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 55,770 Undistributed Net Investment Income 16 Accumulated Net Realized Losses (4,168) Unrealized Appreciation (Depreciation) 6,227 Net Assets 57,845 Institutional Shares—Net Assets Applicable to 179,452 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 24,084 Net Asset Value Per Share— Institutional Shares $134.21 ETF Shares—Net Assets Applicable to 500,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 33,761 Net Asset Value Per Share— ETF Shares $67.52 See Note A in Notes to Financial Statements. * Non-income-producing security. See accompanying Notes, which are an integral part of the Financial Statements. 41 S&P Mid-Cap 400 Growth Index Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Dividends 205 Total Income 205 Expenses The Vanguard Group—Note B Management and Administrative—Institutional Shares 3 Management and Administrative—ETF Shares 20 Custodian Fees 14 Shareholders’ Reports—Institutional Shares — Shareholders’ Reports—ETF Shares 3 Total Expenses 40 Net Investment Income 165 Realized Net Gain (Loss) on Investment Securities Sold (2,068) Change in Unrealized Appreciation (Depreciation) of Investment Securities 7,677 Net Increase (Decrease) in Net Assets Resulting from Operations 5,774 See accompanying Notes, which are an integral part of the Financial Statements. 42 S&P Mid-Cap 400 Growth Index Fund Statement of Changes in Net Assets September 7, Six Months Ended 2010 1 to February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 165 187 Realized Net Gain (Loss) (2,068) (457) Change in Unrealized Appreciation (Depreciation) 7,677 (1,450) Net Increase (Decrease) in Net Assets Resulting from Operations 5,774 (1,720) Distributions Net Investment Income Institutional Shares (137) — ETF Shares (166) (20) Realized Capital Gain Institutional Shares — — ETF Shares — — Total Distributions (303) (20) Capital Share Transactions Institutional Shares (641) 24,410 ETF Shares 8 30,337 Net Increase (Decrease) from Capital Share Transactions (633) 54,747 Total Increase (Decrease) 4,838 53,007 Net Assets Beginning of Period 53,007 — End of Period 2 57,845 53,007 1 Inception. 2 Net Assets—End of Period includes undistributed net investment income of $16,000 and $154,000. See accompanying Notes, which are an integral part of the Financial Statements. 43 S&P Mid-Cap 400 Growth Index Fund Financial Highlights Institutional Shares Six Months March 28, Ended 2011 1 to February 29, Aug. 31, For a Share Outstanding Throughout Each Period 2012 2011 Net Asset Value, Beginning of Period $121.54 $130.08 Investment Operations Net Investment Income .427 .304 Net Realized and Unrealized Gain (Loss) on Investments 13.004 (8.844) Total from Investment Operations 13.431 (8.540) Distributions Dividends from Net Investment Income (.761) — Distributions from Realized Capital Gains — — Total Distributions (.761) — Net Asset Value, End of Period $134.21 $121.54 Total Return 11.13% -6.57% Ratios/Supplemental Data Net Assets, End of Period (Millions) $24 $22 Ratio of Total Expenses to Average Net Assets 0.08% 0.08% 2 Ratio of Net Investment Income to Average Net Assets 0.69% 0.75% 2 Portfolio Turnover Rate 3 32% 40% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception—See Notes to Financial Statements. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 44 S&P Mid-Cap 400 Growth Index Fund Financial Highlights ETF Shares Six Months Sept. 7, Ended 2010 1 to February 29, Aug. 31, For a Share Outstanding Throughout Each Period 2012 2011 Net Asset Value, Beginning of Period $61.13 $50.04 Investment Operations Net Investment Income 1 .178 .280 Net Realized and Unrealized Gain (Loss) on Investments 6.543 10.910 Total from Investment Operations 6.721 11.190 Distributions Dividends from Net Investment Income (.331) (.100) Distributions from Realized Capital Gains — — Total Distributions (.331) (.100) Net Asset Value, End of Period $67.52 $61.13 Total Return 11.06% 22.36% Ratios/Supplemental Data Net Assets, End of Period (Millions) $34 $31 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 2 Ratio of Net Investment Income to Average Net Assets 0.57% 0.63% 2 Portfolio Turnover Rate 3 32% 40% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception—See Notes to Financial Statements. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 45 S&P Mid-Cap 400 Growth Index Fund Notes to Financial Statements Vanguard S&P Mid-Cap 400 Growth Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. Institutional Shares were first issued on December 15, 2010; the sole shareholder redeemed shortly thereafter. Institutional Shares were next issued on March 28, 2011. The Financial Highlights included in these financial statements are based on the activity of the Institutional Shares since March 28, 2011. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for its open federal income tax year ended August 31, 2011, and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $9,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.00% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 46 S&P Mid-Cap 400 Growth Index Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 29, 2012, 100% of the market value of the fund’s investments was based on Level 1 inputs. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. The fund realized losses of $1,350,000 during the period from November 1, 2010, through August 31, 2011, which are deferred and will be treated as realized for tax purposes in fiscal 2012. The fund will use these capital losses to offset net taxable gains, if any, realized during the year ending August, 31, 2012; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. During the six months ended February 29, 2012, the fund realized $745,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. At February 29, 2012, the cost of investment securities for tax purposes was $51,691,000. Net unrealized appreciation of investment securities for tax purposes was $6,227,000, consisting of unrealized gains of $7,262,000 on securities that had risen in value since their purchase and $1,035,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the six months ended February 29, 2012, the fund purchased $19,100,000 of investment securities and sold $19,750,000 of investment securities, other than temporary cash investments. 47 S&P Mid-Cap 400 Growth Index Fund F. Capital share transactions for each class of shares were: Six Months Ended Inception 1 to February 29, 2012 August 31, 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Institutional Shares Issued 1,401 12 26,992 205 Issued in Lieu of Cash Distributions 137 1 — — Redeemed (2,179) (18) (2,582) (20) Net Increase (Decrease)—Institutional Shares (641) (5) 24,410 185 ETF Shares Issued 5,930 100 36,105 600 Issued in Lieu of Cash Distributions — Redeemed (5,922) (100) (5,768) (100) Net Increase (Decrease)—ETF Shares 8 — 30,337 500 1 Inception was September 7, 2010, for ETF Shares. Institutional Shares were first issued on December 15, 2010; the sole shareholder redeemed shortly thereafter. Institutional Shares were next issued on March 28, 2011. The table reflects all Institutional Shares transactions beginning December 15, 2010. G. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 4 8 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 49 Six Months Ended February 29, 2012 Beginning Ending Expenses Account Value Account Value Paid During 8/31/2011 2/29/2012 Period Based on Actual Fund Return S&P Mid-Cap 400 Index Fund Institutional Shares $1,000.00 $1,125.00 $0.42 ETF Shares 1,000.00 1,124.65 0.79 S&P Mid-Cap 400 Value Index Fund Institutional Shares $1,000.00 $1,138.96 $0.43 ETF Shares 1,000.00 1,138.15 1.06 S&P Mid-Cap 400 Growth Index Fund Institutional Shares $1,000.00 $1,111.27 $0.42 ETF Shares 1,000.00 1,110.56 1.05 Based on Hypothetical 5% Yearly Return S&P Mid-Cap 400 Index Fund Institutional Shares $1,000.00 $1,024.47 $0.40 ETF Shares 1,000.00 1,024.12 0.75 S&P Mid-Cap 400 Value Index Fund Institutional Shares $1,000.00 $1,024.47 $0.40 ETF Shares 1,000.00 1,023.87 1.01 S&P Mid-Cap 400 Growth Index Fund Institutional Shares $1,000.00 $1,024.47 $0.40 ETF Shares 1,000.00 1,023.87 1.01 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the S&P Mid-Cap 400 Index Fund, 0.08% for Institutional Shares and 0.15% for ETF Shares; for the S&P Mid-Cap 400 Value Index Fund, 0.08% for Institutional Shares and 0.20% for ETF Shares; and for the S&P Mid-Cap 400 Growth Index Fund, 0.08% for Institutional Shares and 0.20% for ETF Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 50 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. 51 Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (2006–2008) of Rohm Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services), Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing), Board. Principal Occupation(s) During the Past Five and Delphi Automotive LLP (automotive components); Years: Chairman of the Board of The Vanguard Group, Senior Advisor at New Mountain Capital; Trustee of Inc., and of each of the investment companies served The Conference Board. by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Amy Gutmann Officer and President of The Vanguard Group and of Born 1949. Trustee Since June 2006. Principal each of the investment companies served by The Occupation(s) During the Past Five Years: President Vanguard Group since 2008; Director of Vanguard of the University of Pennsylvania; Christopher H. Marketing Corporation; Managing Director of The Browne Distinguished Professor of Political Science Vanguard Group (1995–2008). in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- nication and the Graduate School of Education Independent Trustees of the University of Pennsylvania; Director of Carnegie Corporation of New York, Schuylkill River Emerson U. Fullwood Development Corporation, and Greater Philadelphia Born 1948. Trustee Since January 2008. Principal Chamber of Commerce; Trustee of the National Occupation(s) During the Past Five Years: Executive Constitution Center; Chair of the Presidential Chief Staff and Marketing Officer for North America Commission for the Study of Bioethical Issues. and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and JoAnn Heffernan Heisen services); Executive in Residence and 2010 Born 1950. Trustee Since July 1998. Principal Distinguished Minett Professor at the Rochester Occupation(s) During the Past Five Years: Corporate Institute of Technology; Director of SPX Corporation Vice President and Chief Global Diversity Officer (multi-industry manufacturing), the United Way of (retired 2008) and Member of the Executive Rochester, Amerigroup Corporation (managed health Committee (1997–2008) of Johnson & Johnson care), the University of Rochester Medical Center, (pharmaceuticals/medical devices/consumer Monroe Community College Foundation, and North products); Director of Skytop Lodge Corporation Carolina A&T University. (hotels), the University Medical Center at Princeton, the Robert Wood Johnson Foundation, and the Center Rajiv L. Gupta for Talent Innovation; Member of the Advisory Board Born 1945. Trustee Since December 2001. 2 of the Maxwell School of Citizenship and Public Affairs Principal Occupation(s) During the Past Five Years: at Syracuse University. Chairman and Chief Executive Officer (retired 2009) F. Joseph Loughrey Group since 2010; Assistant Controller of each of Born 1949. Trustee Since October 2009. Principal the investment companies served by The Vanguard Occupation(s) During the Past Five Years: President Group (2001–2010). and Chief Operating Officer (retired 2009) and Vice Chairman of the Board (2008–2009) of Cummins Inc. Thomas J. Higgins (industrial machinery); Director of SKF AB (industrial Born 1957. Chief Financial Officer Since September machinery), Hillenbrand, Inc. (specialized consumer 2008. Principal Occupation(s) During the Past Five services), the Lumina Foundation for Education, and Years: Principal of The Vanguard Group, Inc.; Chief Oxfam America; Chairman of the Advisory Council Financial Officer of each of the investment companies for the College of Arts and Letters and Member served by The Vanguard Group since 2008; Treasurer of the Advisory Board to the Kellogg Institute for of each of the investment companies served by The International Studies at the University of Notre Dame. Vanguard Group (1998–2008). André F. Perold Kathryn J. Hyatt Born 1952. Trustee Since December 2004. Principal Born 1955. Treasurer Since November 2008. Principal Occupation(s) During the Past Five Years: George Occupation(s) During the Past Five Years: Principal Gund Professor of Finance and Banking at the Harvard of The Vanguard Group, Inc.; Treasurer of each of Business School (retired 2011); Chief Investment the investment companies served by The Vanguard Officer and Managing Partner of HighVista Strategies Group since 2008; Assistant Treasurer of each of the LLC (private investment firm); Director of Rand investment companies served by The Vanguard Group Merchant Bank; Overseer of the Museum of Fine (1988–2008). Arts Boston. Heidi Stam Alfred M. Rankin, Jr. Born 1956. Secretary Since July 2005. Principal Born 1941. Trustee Since January 1993. Principal Occupation(s) During the Past Five Years: Managing Occupation(s) During the Past Five Years: Chairman, Director of The Vanguard Group, Inc., since 2006; President, and Chief Executive Officer of NACCO General Counsel of The Vanguard Group since 2005; Industries, Inc. (forklift trucks/housewares/lignite); Secretary of The Vanguard Group and of each of the Director of Goodrich Corporation (industrial products/ investment companies served by The Vanguard Group aircraft systems and services) and the National since 2005; Director and Senior Vice President of Association of Manufacturers; Chairman of the Board Vanguard Marketing Corporation since 2005; of the Federal Reserve Bank of Cleveland and of Principal of The Vanguard Group (1997–2006). University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Vanguard Senior Management Team Peter F. Volanakis Mortimer J. Buckley Michael S. Miller Born 1955. Trustee Since July 2009. Principal Kathleen C. Gubanich James M. Norris Occupation(s) During the Past Five Years: President Paul A. Heller Glenn W. Reed and Chief Operating Officer (retired 2010) of Corning Martha G. King George U. Sauter Incorporated (communications equipment); Director of Chris D. McIsaac Corning Incorporated (2000-2010) and Dow Corning (2001–2010); Director of SPX Corporation (multi- industry manufacturing); Overseer of the Amos Tuck School of Business Administration at Dartmouth Chairman Emeritus and Senior Advisor College; Advisor to the Norris Cotton Cancer Center. John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Executive Officers Glenn Booraem Born 1967. Controller Since July 2010. Principal Founder Occupation(s) During the Past Five Years: Principal John C. Bogle of The Vanguard Group, Inc.; Controller of each of Chairman and Chief Executive Officer, 1974–1996 the investment companies served by The Vanguard 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Standard & Poor’s® , S&P® , and S&P MidCap 400® are Direct Investor Account Services > 800-662-2739 registered trademarks of Standard & Poor’s Financial Services LLC (”S&P”) and have been licensed for use by Institutional Investor Services > 800-523-1036 The Vanguard Group, Inc. The Vanguard mutual funds Text Telephone for People and ETFs are not sponsored, endorsed, sold, or With Hearing Impairment > 800-749-7273 promoted by S&P or its Affiliates, and S&P and its Affiliates make no representation, warranty, or This material may be used in conjunction condition regarding the advisability of buying, selling, with the offering of shares of any Vanguard or holding units/shares in the funds. fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q18422 042012 Semiannual Report | February 29, 2012 Vanguard S&P 500 Value and Growth Index Funds Vanguard S&P 500 Value Index Fund Vanguard S&P 500 Growth Index Fund > For the six months ended February 29, Vanguard S&P 500 Value Index Fund returned about 14%, and Vanguard S&P 500 Growth Index Fund returned about 12%. > Both funds closely tracked the returns of their target indexes. > Financial stocks contributed most to the Value Fund’s performance, while the Growth Fund received a significant boost from information technology stocks. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 S&P 500 Value Index Fund. 6 S&P 500 Growth Index Fund. 18 About Your Fund’s Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended February 29, 2012 Total Returns Vanguard S&P 500 Value Index Fund ETF Shares Market Price 14.14% Net Asset Value 14.11 S&P 500 Value Index 14.22 Large-Cap Value Funds Average 12.39 Large-Cap Value Funds Average: Derived from data provided by Lipper Inc. Vanguard S&P 500 Growth Index Fund ETF Shares Market Price 12.43% Net Asset Value 12.45 S&P 500 Growth Index 12.56 Large-Cap Growth Funds Average 12.46 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Your Fund’s Performance at a Glance August 31, 2011, Through February 29, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard S&P 500 Value Index Fund ETF Shares $53.59 $60.42 $0.637 $0.000 Vanguard S&P 500 Growth Index Fund ETF Shares $58.81 $65.52 $0.542 $0.000 Chairman’s Letter Dear Shareholder, For the six months ended February 29, 2012, the ETF Shares of Vanguard S&P 500 Value Index Fund returned about 14%, and those of Vanguard S&P 500 Growth Index Fund returned about 12%. Both funds closely tracked their respective benchmarks for the period. The Value Fund led the average return of its peers by about 2 percentage points, while the Growth Fund’s return was in line with its peer-group average. (Vanguard 500 Index Fund, which is essentially a blend of the growth and value portfolios, is covered in a separate report.) Notes of economic optimism propelled stock prices higher U.S. stocks produced a strong return of 13.18% over the period. That statement is true enough, but the headline figure obscures the volatility that has been perhaps the most prominent feature of the financial markets over the past six months, and indeed the past few years. If our semiannual reporting period had started a month earlier, for example, the Dow Jones U.S. Total Stock Market Index would have returned just 1.97%. A start date two months earlier would have produced a return of –5.18%. In the six months through February, however, stock prices benefited from signs of acceleration in the U.S. economic expansion and hope that the European Union’s latest agreement on Greek debt would help to contain a threat that has menaced global markets for much of the 2 past two years. European stocks rallied on the news about Greece, but international stocks still trailed their U.S. counterparts for the full six months. The bond market’s strength confounded expectations Bonds produced solid returns, to the surprise of many long-time observers of the fixed income market. At the start of the period, the yield of the 10-year U.S. Treasury note stood at just 2.22%, suggesting that returns would be very modest by historical standards. Over the next six months, however, yields moved lower still, boosting bond prices, which move in the opposite direction. At the end of February, the yield of the 10-year T-note stood at 1.98%. As yields decline, obviously, the scope for continued declines—and price increases—diminishes. Municipal bonds performed even more strongly than the broad taxable market. The returns for 3-month Treasury bills and other money market instruments remained near 0%, consistent with the Federal Reserve’s policy on interest rates. Large-cap value stocks outpaced their growth counterparts Relatively new to Vanguard’s fund lineup, the S&P 500 Growth and Value Index Funds made their debut in September 2010. Their exchange-traded share classes are known as Vanguard S&P 500 Growth ETF and Value ETF. The funds’ target indexes represent the growth- and Market Barometer Total Returns Periods Ended February 29, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 13.31% 4.86% 1.77% Russell 2000 Index (Small-caps) 12.40 -0.15 1.83 Dow Jones U.S. Total Stock Market Index 13.18 4.35 2.07 MSCI All Country World Index ex USA (International) 3.97 -6.10 -0.75 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.73% 8.37% 6.36% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.67 12.42 5.50 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.06 1.20 CPI Consumer Price Index 0.49% 2.87% 2.27% 3 value-oriented stocks that together make up the S&P 500 Index, a benchmark that includes the nation’s largest companies. While both styles of investments produced double-digit results for the six months just ended, value stocks did somewhat better in the large-capitalization market; as a result, the Value Fund led the Growth Fund for the period. Both funds posted gains in all ten market sectors. The Value Fund benefited from strong performance in several sectors. Financial stocks—which accounted for about a quarter of the fund’s holdings, on average—were the most notable contributors, adding almost 3 percentage points to the overall return. The financial sector continues to wrestle with a number of challenges, but in the past six months investors seemed to gain faith that better times lie in store. While banks and insurance companies drove returns, strength was also evident in other areas of the sector. Stocks in the consumer discretionary, energy, industrial, and information technology sectors performed well, with each sector adding about 2 percentage points to the Value Fund’s overall return. In the consumer discretionary group, media companies and specialty retailers boosted performance, while among energy stocks, oil and gas integrators produced double-digit gains. Renewed optimism about the U.S. economic recovery lifted industrial stocks, with impressive results coming from industrial conglomerates and companies involved in aerospace and Expense Ratios Your Fund Compared With Its Peer Group ETF Peer Group Shares Average S&P 500 Value Index Fund 0.15% 1.23% S&P 500 Growth Index Fund 0.15 1.37 The fund expense ratios shown are from the prospectus dated December 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratios were: For the S&P 500 Value Index Fund, 0.15%; and for the S&P 500 Growth Index Fund, 0.15%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the S&P 500 Value Index Fund, Large-Cap Value Funds, and for the S&P 500 Growth Index Fund, Large-Cap Growth Funds. 4 defense. In technology, semiconductor, software, and communications equipment companies were among the fund’s top performers. About half of the Growth Fund’s return came from its holdings in the technology sector, which accounted for almost one-third of the portfolio on average. Strength was evident throughout the tech sector, but computer companies—thanks to stellar fourth-quarter sales of tablet computers and smart phones—were by far the top contributors. IT services firms, particularly those in the electronic payments industry, were also among the sector’s stars. Like the Value Fund, the Growth Fund benefited from the rally in industrials. Strong returns in the health care sector, most notably from pharmaceutical and biotechnology stocks, also contributed to the fund’s performance. In good times and bad times, a balanced portfolio is key As the volatility in the financial markets persists, we continue to believe investors are best served by maintaining a diver- sified, balanced investment plan. In strong markets, the equity portion of a balanced portfolio can offer investors the opportunity for long-term growth. In volatile times, bonds and short-term investments can provide a cushion from dramatic swings in the stock market. For these reasons, Vanguard encourages investors to create a long-term investment plan that includes a steady mix of stocks, bonds, and short-term investments appropriate for their time horizon and risk tolerance. Either of the Vanguard S&P 500 Value and Growth Index Funds can play a useful role in such a long-term investment plan. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 21, 2012 5 S&P 500 Value Index Fund Fund Profile As of February 29, 2012 Portfolio Characteristics DJ S&P 500 U.S. Total Value Market Fund Index Index Number of Stocks 369 369 3,733 Median Market Cap $41.8B $41.8B $33.9B Price/Earnings Ratio 14.4x 14.4x 16.5x Price/Book Ratio 1.6x 1.6x 2.2x Return on Equity 14.1% 14.0% 18.2% Earnings Growth Rate -0.8% -0.8% 7.6% Dividend Yield 2.4% 2.4% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 22% — — Ticker Symbol VOOV — — Expense Ratio 1 0.15% — — 30-Day SEC Yield 2.27% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) DJ S&P 500 U.S. Total Value Market Fund Index Index Consumer Discretionary 10.9% 10.9% 11.9% Consumer Staples 7.6 7.6 9.4 Energy 11.8 11.8 11.2 Financials 25.9 25.9 15.4 Health Care 7.0 7.0 11.4 Industrials 10.9 10.9 11.2 Information Technology 11.6 11.6 19.4 Materials 3.3 3.3 4.1 Telecommunication Services 4.9 4.9 2.5 Utilities 6.1 6.1 3.5 Ten Largest Holdings (% of total net assets) General Electric Co. Industrial Conglomerates 3.6% AT&T Inc. Integrated Telecommunication Services 3.2 Wells Fargo & Co. Diversified Banks 2.9 Pfizer Inc. Pharmaceuticals 2.9 Exxon Mobil Corp. Integrated Oil & Gas 2.6 JPMorgan Chase & Co. Diversified Financial Services 2.6 Berkshire Hathaway Inc. Property & Casualty Class B Insurance 2.4 Cisco Systems Inc. Communications Equipment 1.9 Microsoft Corp. Systems Software 1.8 ConocoPhillips Integrated Oil & Gas 1.8 Top Ten 25.7% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated December 27, 2011, and represents estimated costs for the current fiscal year. For the period ended February 29, 2012, the annualized expense ratio was 0.15%. 6 S&P 500 Value Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 7, 2010, Through February 29, 2012 Note: For 2012, performance data reflect the period ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception ETF Shares 9/7/2010 Market Price -0.70% 10.32% Net Asset Value -0.70 10.30 See Financial Highlights for dividend and capital gains information. 7 S&P 500 Value Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (10.9%) Comcast Corp. Class A 17,455 513 Walt Disney Co. 11,508 483 Ford Motor Co. 24,347 301 News Corp. Class A 14,027 279 Home Depot Inc. 5,329 253 Time Warner Inc. 6,407 238 Lowe’s Cos. Inc. 8,018 228 Johnson Controls Inc. 4,356 142 CBS Corp. Class B 4,193 125 Macy’s Inc. 2,679 102 Target Corp. 1,671 95 Carnival Corp. 2,888 87 Staples Inc. 4,463 65 Gap Inc. 2,214 52 Time Warner Cable Inc. 651 52 Best Buy Co. Inc. 1,873 46 * CarMax Inc. 1,445 44 Wyndham Worldwide Corp. 974 43 Harley-Davidson Inc. 874 41 Mattel Inc. 1,189 39 Whirlpool Corp. 487 37 Omnicom Group Inc. 739 36 Marriott International Inc. Class A 1,027 36 JC Penney Co. Inc. 911 36 McGraw-Hill Cos. Inc. 747 35 Interpublic Group of Cos. Inc. 2,943 34 Newell Rubbermaid Inc. 1,847 34 H&R Block Inc. 1,868 30 International Game Technology 1,899 28 Kohl’s Corp. 565 28 Starwood Hotels & Resorts Worldwide Inc. 515 28 DR Horton Inc. 1,774 25 Abercrombie & Fitch Co. 549 25 Lennar Corp. Class A 1,027 24 Limited Brands Inc. 487 23 Gannett Co. Inc. 1,520 23 Harman International Industries Inc. 448 22 * Sears Holdings Corp. 296 21 GameStop Corp. Class A 883 20 Leggett & Platt Inc. 887 20 Cablevision Systems Corp. Class A 1,409 20 * Goodyear Tire & Rubber Co. 1,559 20 Genuine Parts Co. 297 19 Washington Post Co. Class B 40 16 Nordstrom Inc. 259 14 * BorgWarner Inc. 162 13 Darden Restaurants Inc. 253 13 * PulteGroup Inc. 1,310 12 Hasbro Inc. 304 11 * AutoNation Inc. 287 10 * Big Lots Inc. 213 9 Expedia Inc. 224 8 * TripAdvisor Inc. 224 7 * Urban Outfitters Inc. 163 5 3,970 Consumer Staples (7.6%) CVS Caremark Corp. 8,338 376 Procter & Gamble Co. 4,400 297 Altria Group Inc. 8,813 265 Wal-Mart Stores Inc. 4,134 244 Kraft Foods Inc. 5,203 198 Walgreen Co. 5,693 189 Archer-Daniels-Midland Co. 4,278 133 Sysco Corp. 3,781 111 Costco Wholesale Corp. 1,139 98 Kroger Co. 3,809 91 ConAgra Foods Inc. 2,644 69 Coca-Cola Enterprises Inc. 1,991 58 Beam Inc. 991 55 General Mills Inc. 1,354 52 Avon Products Inc. 2,749 51 Sara Lee Corp. 2,379 48 Safeway Inc. 2,168 46 8 S&P 500 Value Index Fund Market Value Shares ($000) Molson Coors Brewing Co. Class B 1,005 44 Reynolds American Inc. 970 41 Lorillard Inc. 275 36 Tyson Foods Inc. Class A 1,863 35 HJ Heinz Co. 490 26 Dr Pepper Snapple Group Inc. 657 25 * Constellation Brands Inc. Class A 1,110 24 JM Smucker Co. 305 23 Whole Foods Market Inc. 255 21 * Dean Foods Co. 1,435 18 Campbell Soup Co. 514 17 Clorox Co. 252 17 Hormel Foods Corp. 485 14 McCormick & Co. Inc. 237 12 SUPERVALU Inc. 1,657 11 2,745 Energy (11.8%) Exxon Mobil Corp. 11,054 956 ConocoPhillips 8,500 651 Chevron Corp. 5,865 640 Devon Energy Corp. 2,586 190 Marathon Oil Corp. 4,505 153 Occidental Petroleum Corp. 1,455 152 Anadarko Petroleum Corp. 1,626 137 Hess Corp. 1,909 124 Chesapeake Energy Corp. 4,207 105 Marathon Petroleum Corp. 2,286 95 Halliburton Co. 2,465 90 Valero Energy Corp. 3,571 87 Apache Corp. 735 79 Murphy Oil Corp. 1,235 79 Spectra Energy Corp. 2,282 72 El Paso Corp. 2,563 71 National Oilwell Varco Inc. 812 67 Noble Corp. 1,611 65 Williams Cos. Inc. 2,143 64 Baker Hughes Inc. 1,113 56 * Denbury Resources Inc. 2,535 50 Noble Energy Inc. 414 40 * Nabors Industries Ltd. 1,834 40 QEP Resources Inc. 1,128 39 * Rowan Cos. Inc. 797 29 Sunoco Inc. 681 26 * Alpha Natural Resources Inc. 1,403 26 * Tesoro Corp. 907 24 EQT Corp. 381 20 Range Resources Corp. 279 18 Consol Energy Inc. 406 15 * WPX Energy Inc. 714 13 * Newfield Exploration Co. 271 10 4,283 Financials (25.9%) Wells Fargo & Co. 33,781 1,057 JPMorgan Chase & Co. 24,340 955 * Berkshire Hathaway Inc. Class B 11,262 884 Citigroup Inc. 18,717 624 Bank of America Corp. 64,927 517 Goldman Sachs Group Inc. 3,154 363 US Bancorp 12,225 359 MetLife Inc. 6,765 261 PNC Financial Services Group Inc. 3,368 200 Prudential Financial Inc. 3,022 185 Capital One Financial Corp. 3,544 179 Morgan Stanley 9,500 176 Bank of New York Mellon Corp. 7,763 172 ACE Ltd. 2,157 155 American Express Co. 2,588 137 State Street Corp. 3,151 133 BB&T Corp. 4,464 131 CME Group Inc. 425 123 Marsh & McLennan Cos. Inc. 3,448 108 Discover Financial Services 3,523 106 Allstate Corp. 3,241 102 Charles Schwab Corp. 6,888 96 Simon Property Group Inc. 638 86 Progressive Corp. 3,934 84 * American International Group Inc. 2,786 81 Ameriprise Financial Inc. 1,444 81 Fifth Third Bancorp 5,868 80 SunTrust Banks Inc. 3,426 79 Loews Corp. 1,948 76 Travelers Cos. Inc. 1,264 73 Weyerhaeuser Co. 3,422 71 Invesco Ltd. 2,878 71 Host Hotels & Resorts Inc. 4,506 71 Northern Trust Corp. 1,538 68 M&T Bank Corp. 801 65 ProLogis Inc. 1,841 62 Hartford Financial Services Group Inc. 2,843 59 HCP Inc. 1,460 58 Principal Financial Group Inc. 1,946 54 Chubb Corp. 762 52 SLM Corp. 3,245 51 NYSE Euronext 1,671 50 KeyCorp 6,089 49 Lincoln National Corp. 1,924 48 Kimco Realty Corp. 2,597 48 Regions Financial Corp. 8,031 46 Vornado Realty Trust 553 45 Boston Properties Inc. 433 44 Unum Group 1,865 43 XL Group plc Class A 2,044 43 * CBRE Group Inc. Class A 2,070 38 Comerica Inc. 1,267 38 Cincinnati Financial Corp. 1,034 36 9 S&P 500 Value Index Fund Market Value Shares ($000) Leucadia National Corp. 1,264 36 Public Storage 262 35 Huntington Bancshares Inc. 5,522 32 Aon Corp. 680 32 Torchmark Corp. 650 32 Equity Residential 549 31 Health Care REIT Inc. 573 31 People’s United Financial Inc. 2,300 29 * Genworth Financial Inc. Class A 3,132 28 Assurant Inc. 587 25 AvalonBay Communities Inc. 189 25 Hudson City Bancorp Inc. 3,366 23 Moody’s Corp. 585 23 Zions Bancorporation 1,175 22 Legg Mason Inc. 793 22 * NASDAQ OMX Group Inc. 813 21 Plum Creek Timber Co. Inc. 545 21 * E*Trade Financial Corp. 1,968 19 First Horizon National Corp. 2,004 19 Federated Investors Inc. Class B 591 12 Apartment Investment & Management Co. 435 11 9,402 Health Care (7.0%) Pfizer Inc. 49,240 1,039 Merck & Co. Inc. 6,824 260 Bristol-Myers Squibb Co. 4,232 136 McKesson Corp. 1,573 131 Cardinal Health Inc. 2,204 92 Medtronic Inc. 2,369 90 Cigna Corp. 1,822 80 Eli Lilly & Co. 1,951 77 WellPoint Inc. 1,087 71 AmerisourceBergen Corp. Class A 1,649 62 * Boston Scientific Corp. 9,452 59 * Forest Laboratories Inc. 1,705 55 * Thermo Fisher Scientific Inc. 965 55 Aetna Inc. 1,063 50 Covidien plc 861 45 Humana Inc. 438 38 * Hospira Inc. 1,051 37 * CareFusion Corp. 1,433 37 * Coventry Health Care Inc. 920 30 * Agilent Technologies Inc. 665 29 PerkinElmer Inc. 722 19 DENTSPLY International Inc. 430 17 * Tenet Healthcare Corp. 2,772 16 Patterson Cos. Inc. 273 9 2,534 Industrials (10.9%) General Electric Co. 67,627 1,288 FedEx Corp. 2,031 183 Caterpillar Inc. 1,449 166 Tyco International Ltd. 2,959 153 United Technologies Corp. 1,625 136 Boeing Co. 1,808 136 Eaton Corp. 2,133 111 Honeywell International Inc. 1,834 109 PACCAR Inc. 2,297 106 Waste Management Inc. 2,952 103 Northrop Grumman Corp. 1,675 100 3M Co. 1,034 91 Ingersoll-Rand plc 1,992 79 CSX Corp. 3,556 75 Emerson Electric Co. 1,361 68 Illinois Tool Works Inc. 1,202 67 General Dynamics Corp. 863 63 Republic Services Inc. Class A 2,009 60 Precision Castparts Corp. 332 56 Textron Inc. 1,774 49 Raytheon Co. 927 47 L-3 Communications Holdings Inc. 637 45 Southwest Airlines Co. 4,968 45 Danaher Corp. 835 44 * Jacobs Engineering Group Inc. 817 38 Stanley Black & Decker Inc. 484 37 Cummins Inc. 308 37 Norfolk Southern Corp. 514 35 Xylem Inc. 1,179 31 Parker Hannifin Corp. 337 30 Fastenal Co. 547 29 * Quanta Services Inc. 1,340 28 Cintas Corp. 703 27 Fluor Corp. 443 27 Cooper Industries plc 404 25 Dover Corp. 366 23 Pitney Bowes Inc. 1,273 23 Avery Dennison Corp. 673 21 Iron Mountain Inc. 656 20 Masco Corp. 1,575 19 Robert Half International Inc. 643 18 Ryder System Inc. 326 17 Expeditors International of Washington Inc. 392 17 RR Donnelley & Sons Co. 1,198 17 Equifax Inc. 385 16 Rockwell Collins Inc. 261 16 Snap-on Inc. 170 10 Flowserve Corp. 86 10 3,951 Information Technology (11.6%) Cisco Systems Inc. 34,437 685 Microsoft Corp. 20,625 655 Intel Corp. 15,983 430 Hewlett-Packard Co. 12,728 322 * Dell Inc. 9,775 169 10 S&P 500 Value Index Fund Market Value Shares ($000) * EMC Corp. 5,877 163 Corning Inc. 10,064 131 * Yahoo! Inc. 7,947 118 Texas Instruments Inc. 3,150 105 Applied Materials Inc. 8,369 102 TE Connectivity Ltd. 2,709 99 * eBay Inc. 2,566 92 Motorola Solutions Inc. 1,827 91 Xerox Corp. 8,849 73 CA Inc. 2,361 64 Accenture plc Class A 1,022 61 * Western Digital Corp. 1,492 59 * Adobe Systems Inc. 1,691 56 * Micron Technology Inc. 6,301 54 * Symantec Corp. 2,775 49 Fidelity National Information Services Inc. 1,547 49 * NVIDIA Corp. 2,650 40 * Motorola Mobility Holdings Inc. 992 39 Western Union Co. 2,094 37 Paychex Inc. 1,060 33 Harris Corp. 739 32 Computer Sciences Corp. 989 31 Jabil Circuit Inc. 1,168 30 Analog Devices Inc. 742 29 * Autodesk Inc. 738 28 * Advanced Micro Devices Inc. 3,735 27 * Juniper Networks Inc. 1,142 26 Molex Inc. 875 24 Total System Services Inc. 1,036 23 * SAIC Inc. 1,763 22 VeriSign Inc. 581 21 Lexmark International Inc. Class A 552 20 * JDS Uniphase Corp. 1,462 19 * Electronic Arts Inc. 1,099 18 Linear Technology Corp. 509 17 * LSI Corp. 1,797 15 * Novellus Systems Inc. 270 13 * BMC Software Inc. 272 10 * Teradyne Inc. 608 10 FLIR Systems Inc. 229 6 4,197 Materials (3.3%) Freeport-McMoRan Copper & Gold Inc. 6,064 258 Dow Chemical Co. 7,565 253 International Paper Co. 2,788 98 EI du Pont de Nemours & Co. 1,896 96 Nucor Corp. 2,020 88 Alcoa Inc. 6,790 69 Air Products & Chemicals Inc. 456 41 Mosaic Co. 703 40 Vulcan Materials Co. 824 37 MeadWestvaco Corp. 1,089 33 Allegheny Technologies Inc. 679 30 Eastman Chemical Co. 533 29 United States Steel Corp. 921 25 * Owens-Illinois Inc. 1,047 25 Sealed Air Corp. 1,226 24 Bemis Co. Inc. 657 21 Ball Corp. 457 18 Airgas Inc. 117 10 Titanium Metals Corp. 527 8 1,203 Telecommunication Services (4.9%) AT&T Inc. 37,960 1,161 Verizon Communications Inc. 8,344 318 CenturyLink Inc. 3,955 159 * Sprint Nextel Corp. 19,113 47 Windstream Corp. 3,719 45 Frontier Communications Corp. 6,349 29 * MetroPCS Communications Inc. 1,873 20 1,779 Utilities (6.1%) Duke Energy Corp. 8,532 178 Exelon Corp. 4,245 166 FirstEnergy Corp. 2,680 119 American Electric Power Co. Inc. 3,094 116 PG&E Corp. 2,601 108 PPL Corp. 3,707 106 Southern Co. 2,266 100 Public Service Enterprise Group Inc. 3,243 100 Sempra Energy 1,529 91 Edison International 2,078 87 Xcel Energy Inc. 3,094 82 Entergy Corp. 1,123 75 NextEra Energy Inc. 1,132 67 DTE Energy Co. 1,079 58 * AES Corp. 4,113 56 Dominion Resources Inc. 1,090 55 CenterPoint Energy Inc. 2,717 53 Consolidated Edison Inc. 878 51 Wisconsin Energy Corp. 1,476 50 Ameren Corp. 1,545 50 Constellation Energy Group Inc. 1,285 47 NiSource Inc. 1,793 43 Progress Energy Inc. 771 41 Northeast Utilities 1,129 40 CMS Energy Corp. 1,607 34 SCANA Corp. 736 33 Pinnacle West Capital Corp. 696 33 AGL Resources Inc. 768 31 Pepco Holdings Inc. 1,447 28 11 S&P 500 Value Index Fund Market Value Shares ($000) Integrys Energy Group Inc. 497 26 * NRG Energy Inc. 1,467 25 TECO Energy Inc. 1,376 25 ONEOK Inc. 262 22 2,196 Total Investments (100.0%) (Cost $32,125) 36,260 Other Assets and Liabilities (0.0%) Other Assets 100 Liabilities (109) (9) ETF Shares—Net Assets (100%) Applicable to 600,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 36,251 Net Asset Value Per Share— ETF Shares $60.42 At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 33,405 Undistributed Net Investment Income 137 Accumulated Net Realized Losses (1,426) Unrealized Appreciation (Depreciation) 4,135 Net Assets 36,251 See Note A in Notes to Financial Statements. * Non-income-producing security. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 12 S&P 500 Value Index Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Dividends 414 Total Income 414 Expenses The Vanguard Group—Note B Management and Administrative 18 Custodian Fees 6 Total Expenses 24 Net Investment Income 390 Realized Net Gain (Loss) on Investment Securities Sold (98) Change in Unrealized Appreciation (Depreciation) of Investment Securities 4,133 Net Increase (Decrease) in Net Assets Resulting from Operations 4,425 See accompanying Notes, which are an integral part of the Financial Statements. 13 S&P 500 Value Index Fund Statement of Changes in Net Assets September 7, Six Months Ended 2010 1 to February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 390 323 Realized Net Gain (Loss) (98) (332) Change in Unrealized Appreciation (Depreciation) 4,133 2 Net Increase (Decrease) in Net Assets Resulting from Operations 4,425 (7) Distributions Net Investment Income (356) (220) Realized Capital Gain — — Total Distributions (356) (220) Capital Share Transactions Issued 13,454 29,606 Issued in Lieu of Cash Distributions — — Redeemed (8,067) (2,584) Net Increase (Decrease) from Capital Share Transactions 5,387 27,022 Total Increase (Decrease) 9,456 26,795 Net Assets Beginning of Period 26,795 — End of Period 2 36,251 26,795 1 Inception. 2 Net Assets—End of Period includes undistributed net investment income of $137,000 and $103,000. See accompanying Notes, which are an integral part of the Financial Statements. 14 S&P 500 Value Index Fund Financial Highlights ETF Shares Six Months Sept. 7, Ended 2010 1 to February 29, Aug. 31, For a Share Outstanding Throughout Each Period 2012 2011 Net Asset Value, Beginning of Period $53.59 $49.93 Investment Operations Net Investment Income .660 1.051 Net Realized and Unrealized Gain (Loss) on Investments 6.807 3.454 Total from Investment Operations 7.467 4.505 Distributions Dividends from Net Investment Income (.637) (.845) Distributions from Realized Capital Gains — — Total Distributions (.637) (.845) Net Asset Value, End of Period $60.42 $53.59 Total Return 14.11% 8.92% Ratios/Supplemental Data Net Assets, End of Period (Millions) $36 $27 Ratio of Total Expenses to Average Net Assets 0.15% 0.15% 2 Ratio of Net Investment Income to Average Net Assets 2.48% 2.25% 2 Portfolio Turnover Rate 3 22% 23% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 15 S&P 500 Value Index Fund Notes to Financial Statements Vanguard S&P 500 Value Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. The fund has not issued any Institutional Shares as of February 29, 2012. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for its open federal income tax year ended August 31, 2011, and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $5,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.00% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 29, 2012, 100% of the market value of the fund’s investments was based on Level 1 inputs. 16 S&P 500 Value Index Fund D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended February 29, 2012, the fund realized $720,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. The fund realized losses of $588,000 during the period from November 1, 2010, through August 31, 2011, which are deferred and will be treated as realized for tax purposes in fiscal 2012. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending August 31, 2012. At February 29, 2012, the cost of investment securities for tax purposes was $32,125,000. Net unrealized appreciation of investment securities for tax purposes was $4,135,000, consisting of unrealized gains of $4,327,000 on securities that had risen in value since their purchase and $192,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the six months ended February 29, 2012, the fund purchased $19,625,000 of investment securities and sold $14,181,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended September 7, 2010 1 to February 29, 2012 August 31, 2011 Shares Shares (000) (000) ETF Shares Issued 250 550 Issued in Lieu of Cash Distributions — — Redeemed (150) (50) Net Increase (Decrease) in Shares Outstanding 100 500 1 Inception. G. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 17 S&P 500 Growth Index Fund Fund Profile As of February 29, 2012 Portfolio Characteristics DJ S&P 500 U.S. Total Growth Market Fund Index Index Number of Stocks 278 278 3,733 Median Market Cap $63.6B $63.6B $33.9B Price/Earnings Ratio 16.7x 16.7x 16.5x Price/Book Ratio 3.7x 3.7x 2.2x Return on Equity 25.2% 24.9% 18.2% Earnings Growth Rate 14.8% 14.8% 7.6% Dividend Yield 1.8% 1.8% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 43% — — Ticker Symbol VOOG — — Expense Ratio 1 0.15% — — 30-Day SEC Yield 1.69% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) DJ S&P 500 U.S. Total Growth Market Fund Index Index Consumer Discretionary 10.8% 10.8% 11.9% Consumer Staples 13.5 13.5 9.4 Energy 12.3 12.3 11.2 Financials 4.4 4.4 15.4 Health Care 15.0 15.0 11.4 Industrials 10.6 10.6 11.2 Information Technology 27.5 27.5 19.4 Materials 3.8 3.8 4.1 Telecommunication Services 0.9 0.9 2.5 Utilities 1.2 1.2 3.5 Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 7.5% Exxon Mobil Corp. Integrated Oil & Gas 4.0 International Business IT Consulting & Machines Corp. Other Services 3.5 Johnson & Johnson Pharmaceuticals 2.6 Coca-Cola Co. Soft Drinks 2.4 Google Inc. Class A Internet Software & Services 2.3 Philip Morris International Inc. Tobacco 2.2 Procter & Gamble Co. Household Products 2.1 Microsoft Corp. Systems Software 2.0 Chevron Corp. Integrated Oil & Gas 1.7 Top Ten 30.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated December 27, 2011, and represents estimated costs for the current fiscal year. For the period ended February 29, 2012, the annualized expense ratio was 0.15%. 18 S&P 500 Growth Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 7, 2010, Through February 29, 2012 Note: For 2012, performance data reflect the period ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception ETF Shares 9/7/2010 Market Price 4.46% 16.64% Net Asset Value 4.44 16.60 See Financial Highlights for dividend and capital gains information. 19 S&P 500 Growth Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (10.8%) McDonald’s Corp. 10,999 1,092 * Amazon.com Inc. 3,911 703 NIKE Inc. Class B 3,984 430 Starbucks Corp. 8,007 389 Home Depot Inc. 7,618 362 * DIRECTV Class A 7,578 351 * priceline.com Inc. 535 335 Yum! Brands Inc. 4,947 328 TJX Cos. Inc. 8,109 297 Viacom Inc. Class B 5,929 282 Target Corp. 4,404 250 Coach Inc. 3,135 235 Time Warner Cable Inc. 2,333 185 * Bed Bath & Beyond Inc. 2,582 154 VF Corp. 936 137 Ross Stores Inc. 2,538 135 * Discovery Communications Inc. Class A 2,833 132 * Chipotle Mexican Grill Inc. Class A 337 132 Ralph Lauren Corp. Class A 693 120 * O’Reilly Automotive Inc. 1,377 119 * Dollar Tree Inc. 1,279 113 * AutoZone Inc. 301 113 Wynn Resorts Ltd. 850 101 Tiffany & Co. 1,361 88 Kohl’s Corp. 1,764 88 Limited Brands Inc. 1,824 85 Omnicom Group Inc. 1,715 85 McGraw-Hill Cos. Inc. 1,732 81 * BorgWarner Inc. 907 75 Genuine Parts Co. 1,170 73 Nordstrom Inc. 1,302 70 Family Dollar Stores Inc. 1,257 68 * Netflix Inc. 605 67 Starwood Hotels & Resorts Worldwide Inc. 1,195 64 * Apollo Group Inc. Class A 1,272 54 Mattel Inc. 1,635 53 Darden Restaurants Inc. 991 51 Scripps Networks Interactive Inc. Class A 1,073 49 Harley-Davidson Inc. 1,019 47 Marriott International Inc. Class A 1,150 41 * Urban Outfitters Inc. 918 26 Hasbro Inc. 733 26 DeVry Inc. 673 24 Expedia Inc. 641 22 * TripAdvisor Inc. 636 20 * Big Lots Inc. 458 20 * PulteGroup Inc. 1,411 12 7,784 Consumer Staples (13.5%) Coca-Cola Co. 24,415 1,706 Philip Morris International Inc. 18,672 1,559 Procter & Gamble Co. 22,182 1,498 PepsiCo Inc. 16,806 1,058 Wal-Mart Stores Inc. 11,829 699 Colgate-Palmolive Co. 5,204 485 Kraft Foods Inc. 10,247 390 Kimberly-Clark Corp. 4,233 309 Costco Wholesale Corp. 2,748 236 Altria Group Inc. 7,289 219 General Mills Inc. 4,625 177 Mead Johnson Nutrition Co. 2,189 170 Estee Lauder Cos. Inc. Class A 2,402 141 Kellogg Co. 2,663 139 HJ Heinz Co. 2,616 138 Lorillard Inc. 988 130 Whole Foods Market Inc. 1,284 104 Hershey Co. 1,646 100 Brown-Forman Corp. Class B 1,102 90 Reynolds American Inc. 1,997 84 Clorox Co. 991 67 20 S&P 500 Growth Index Fund Market Value Shares ($000) JM Smucker Co. 709 53 McCormick & Co. Inc. 1,025 52 Sara Lee Corp. 2,349 48 Dr Pepper Snapple Group Inc. 1,195 45 Campbell Soup Co. 1,065 35 Hormel Foods Corp. 663 19 9,751 Energy (12.3%) Exxon Mobil Corp. 32,976 2,852 Chevron Corp. 11,560 1,261 Schlumberger Ltd. 14,427 1,120 Occidental Petroleum Corp. 6,283 656 EOG Resources Inc. 2,888 329 Apache Corp. 2,888 312 National Oilwell Varco Inc. 3,188 263 Anadarko Petroleum Corp. 2,621 220 Halliburton Co. 5,732 210 * Cameron International Corp. 2,636 147 Pioneer Natural Resources Co. 1,314 144 Baker Hughes Inc. 2,815 142 * FMC Technologies Inc. 2,563 129 * Southwestern Energy Co. 3,737 124 Noble Energy Inc. 1,189 116 El Paso Corp. 3,973 110 Peabody Energy Corp. 2,903 101 Spectra Energy Corp. 3,144 99 Williams Cos. Inc. 2,725 81 Cabot Oil & Gas Corp. 2,246 78 Range Resources Corp. 1,211 77 Helmerich & Payne Inc. 1,150 71 Consol Energy Inc. 1,755 63 Diamond Offshore Drilling Inc. 760 52 EQT Corp. 965 51 * Newfield Exploration Co. 968 35 * WPX Energy Inc. 1,140 21 8,864 Financials (4.4%) American Express Co. 6,511 344 Simon Property Group Inc. 2,085 283 American Tower Corporation 4,225 264 Aflac Inc. 5,013 237 BlackRock Inc. 1,077 214 Franklin Resources Inc. 1,564 184 Ventas Inc. 3,095 173 T. Rowe Price Group Inc. 2,716 167 Public Storage 1,082 145 Travelers Cos. Inc. 2,308 134 Equity Residential 2,263 129 Chubb Corp. 1,701 116 Aon Corp. 2,329 109 * IntercontinentalExchange Inc. 781 108 AvalonBay Communities Inc. 704 91 Boston Properties Inc. 856 87 Vornado Realty Trust 1,050 86 HCP Inc. 1,924 76 Health Care REIT Inc. 1,273 69 ProLogis Inc. 1,821 61 Moody’s Corp. 1,107 43 Plum Creek Timber Co. Inc. 818 32 Apartment Investment & Management Co. 545 14 3,166 Health Care (15.0%) Johnson & Johnson 29,355 1,910 Abbott Laboratories 16,746 948 Merck & Co. Inc. 21,297 813 UnitedHealth Group Inc. 11,460 639 Amgen Inc. 8,529 580 * Gilead Sciences Inc. 8,077 367 Bristol-Myers Squibb Co. 11,103 357 Baxter International Inc. 6,057 352 * Celgene Corp. 4,772 350 * Biogen Idec Inc. 2,610 304 Eli Lilly & Co. 7,661 301 Allergan Inc. 3,279 294 * Medco Health Solutions Inc. 4,162 281 Medtronic Inc. 7,369 281 * Express Scripts Inc. 5,226 279 * Intuitive Surgical Inc. 419 214 Covidien plc 3,729 195 Stryker Corp. 3,498 188 Becton Dickinson and Co. 2,310 176 St. Jude Medical Inc. 3,430 144 * Thermo Fisher Scientific Inc. 2,434 138 WellPoint Inc. 1,903 125 * Cerner Corp. 1,590 117 * Zimmer Holdings Inc. 1,923 117 * Agilent Technologies Inc. 2,607 114 * Mylan Inc. 4,572 107 Perrigo Co. 999 103 Quest Diagnostics Inc. 1,695 98 Aetna Inc. 2,100 98 * Laboratory Corp. of America Holdings 1,066 96 * Life Technologies Corp. 1,910 90 * Edwards Lifesciences Corp. 1,224 90 Humana Inc. 1,018 89 * DaVita Inc. 1,023 89 * Waters Corp. 962 86 CR Bard Inc. 920 86 * Watson Pharmaceuticals Inc. 1,378 80 * Varian Medical Systems Inc. 1,207 79 DENTSPLY International Inc. 937 36 Patterson Cos. Inc. 482 15 10,826 Industrials (10.6%) United Parcel Service Inc. Class B 10,374 798 United Technologies Corp. 7,013 588 21 S&P 500 Growth Index Fund Market Value Shares ($000) Union Pacific Corp. 5,193 573 Caterpillar Inc. 4,515 516 3M Co. 5,802 508 Boeing Co. 4,954 371 Deere & Co. 4,447 369 Honeywell International Inc. 5,241 312 Emerson Electric Co. 5,613 282 Lockheed Martin Corp. 2,848 252 Danaher Corp. 4,712 249 Norfolk Southern Corp. 2,743 189 Cummins Inc. 1,552 187 Illinois Tool Works Inc. 3,168 176 General Dynamics Corp. 2,370 174 Goodrich Corp. 1,347 170 Precision Castparts Corp. 991 166 WW Grainger Inc. 652 135 Rockwell Automation Inc. 1,527 122 Fastenal Co. 2,250 119 CH Robinson Worldwide Inc. 1,767 117 CSX Corp. 5,299 111 Raytheon Co. 2,157 109 Joy Global Inc. 1,147 100 Roper Industries Inc. 1,051 96 Parker Hannifin Corp. 1,055 95 Dover Corp. 1,372 88 * Stericycle Inc. 915 79 Pall Corp. 1,233 78 Stanley Black & Decker Inc. 997 77 Expeditors International of Washington Inc. 1,615 70 Rockwell Collins Inc. 1,187 70 Fluor Corp. 1,086 66 Cooper Industries plc 1,017 62 Flowserve Corp. 455 54 Dun & Bradstreet Corp. 537 44 Iron Mountain Inc. 1,013 31 Equifax Inc. 701 30 Snap-on Inc. 338 21 Robert Half International Inc. 534 15 Masco Corp. 1,191 14 7,683 Information Technology (27.5%) * Apple Inc. 9,991 5,419 International Business Machines Corp. 12,670 2,493 * Google Inc. Class A 2,716 1,679 Microsoft Corp. 45,873 1,456 Oracle Corp. 42,297 1,238 QUALCOMM Inc. 18,069 1,124 Intel Corp. 27,916 750 Visa Inc. Class A 5,467 636 Mastercard Inc. Class A 1,147 482 * EMC Corp. 12,050 334 Accenture plc Class A 5,161 307 * eBay Inc. 8,020 287 Automatic Data Processing Inc. 5,248 285 Texas Instruments Inc. 6,994 233 * Cognizant Technology Solutions Corp. Class A 3,246 230 * Salesforce.com Inc. 1,461 209 Broadcom Corp. Class A 5,215 194 Intuit Inc. 3,196 185 * NetApp Inc. 3,856 166 * Citrix Systems Inc. 2,006 150 Altera Corp. 3,450 133 * SanDisk Corp. 2,586 128 * Teradata Corp. 1,796 119 * F5 Networks Inc. 853 107 * Red Hat Inc. 2,110 104 Xilinx Inc. 2,813 104 * Fiserv Inc. 1,515 100 Amphenol Corp. Class A 1,777 99 KLA-Tencor Corp. 1,789 87 * Juniper Networks Inc. 3,727 85 * Adobe Systems Inc. 2,424 80 Analog Devices Inc. 1,954 77 Microchip Technology Inc. 2,084 75 * Akamai Technologies Inc. 1,920 69 * Symantec Corp. 3,244 58 Paychex Inc. 1,762 55 Western Union Co. 3,126 55 Linear Technology Corp. 1,589 53 * BMC Software Inc. 1,369 51 * Motorola Mobility Holdings Inc. 1,163 46 * Autodesk Inc. 1,192 45 FLIR Systems Inc. 1,292 34 * NVIDIA Corp. 2,097 32 VeriSign Inc. 817 30 * Electronic Arts Inc. 1,708 28 * LSI Corp. 3,025 26 * First Solar Inc. 643 21 * Teradyne Inc. 1,246 20 * Novellus Systems Inc. 401 19 19,797 Materials (3.8%) Monsanto Co. 5,751 445 Praxair Inc. 3,223 351 EI du Pont de Nemours & Co. 6,747 343 Newmont Mining Corp. 5,315 316 Ecolab Inc. 3,227 194 PPG Industries Inc. 1,658 151 Air Products & Chemicals Inc. 1,494 135 CF Industries Holdings Inc. 701 131 Mosaic Co. 2,012 116 Cliffs Natural Resources Inc. 1,534 97 Sherwin-Williams Co. 926 96 22 S&P 500 Growth Index Fund Market Value Shares ($000) Sigma-Aldrich Corp. 1,292 93 FMC Corp. 759 75 International Flavors & Fragrances Inc. 882 50 Airgas Inc. 536 44 Ball Corp. 976 39 Eastman Chemical Co. 706 38 2,714 Telecommunication Services (0.9%) Verizon Communications Inc. 16,434 626 Utilities (1.2%) Southern Co. 5,463 241 Dominion Resources Inc. 4,281 216 NextEra Energy Inc. 2,630 157 Progress Energy Inc. 1,871 99 Consolidated Edison Inc. 1,669 97 ONEOK Inc. 664 55 865 Total Investments (100.0%) (Cost $65,055) 72,076 Other Assets and Liabilities (0.0%) Other Assets 172 Liabilities (171) 1 ETF Shares—Net Assets (100%) Applicable to 1,100,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 72,077 Net Asset Value Per Share— ETF Shares $65.52 At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 66,984 Undistributed Net Investment Income 191 Accumulated Net Realized Losses (2,119) Unrealized Appreciation (Depreciation) 7,021 Net Assets 72,077 See Note A in Notes to Financial Statements. * Non-income-producing security. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 23 S&P 500 Growth Index Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Dividends 507 Total Income 507 Expenses The Vanguard Group—Note B Management and Administrative 27 Custodian Fees 10 Shareholders’ Reports 2 Total Expenses 39 Net Investment Income 468 Realized Net Gain (Loss) on Investment Securities Sold 948 Change in Unrealized Appreciation (Depreciation) of Investment Securities 4,925 Net Increase (Decrease) in Net Assets Resulting from Operations 6,341 See accompanying Notes, which are an integral part of the Financial Statements. 24 S&P 500 Growth Index Fund Statement of Changes in Net Assets September 7, Six Months Ended 2010 1 to February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 468 550 Realized Net Gain (Loss) 948 (378) Change in Unrealized Appreciation (Depreciation) 4,925 2,096 Net Increase (Decrease) in Net Assets Resulting from Operations 6,341 2,268 Distributions Net Investment Income (435) (392) Realized Capital Gain — — Total Distributions (435) (392) Capital Share Transactions Issued 30,488 59,669 Issued in Lieu of Cash Distributions — — Redeemed (20,183) (5,679) Net Increase (Decrease) from Capital Share Transactions 10,305 53,990 Total Increase (Decrease) 16,211 55,866 Net Assets Beginning of Period 55,866 — End of Period 2 72,077 55,866 1 Inception. 2 Net Assets—End of Period includes undistributed net investment income of $191,000 and $158,000. See accompanying Notes, which are an integral part of the Financial Statements. 25 S&P 500 Growth Index Fund Financial Highlights ETF Shares Six Months Sept. 7, Ended 2010 1 to February 29, Aug. 31, For a Share Outstanding Throughout Each Period 2012 2011 Net Asset Value, Beginning of Period $58.81 $50.23 Investment Operations Net Investment Income .550 .797 Net Realized and Unrealized Gain (Loss) on Investments 6.702 8.414 Total from Investment Operations 7.252 9.211 Distributions Dividends from Net Investment Income (.542) (.631) Distributions from Realized Capital Gains — — Total Distributions (.542) (.631) Net Asset Value, End of Period $65.52 $58.81 Total Return 12.45% 18.33% Ratios/Supplemental Data Net Assets, End of Period (Millions) $72 $56 Ratio of Total Expenses to Average Net Assets 0.15% 0.15% 2 Ratio of Net Investment Income to Average Net Assets 1.82% 1.63% 2 Portfolio Turnover Rate 3 43% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 26 S&P 500 Growth Index Fund Notes to Financial Statements Vanguard S&P 500 Growth Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. The fund has not issued any Institutional Shares as of February 29, 2012. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for its open federal income tax year ended August 31, 2011, and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $11,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.00% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 29, 2012, 100% of the market value of the fund’s investments was based on Level 1 inputs. 27 S&P 500 Growth Index Fund D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended February 29, 2012, the fund realized $1,915,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. The fund realized losses of $1,152,000 during the period from November 1, 2010, through August 31, 2011, which are deferred and will be treated as realized for tax purposes in fiscal 2012. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending August 31, 2012. At February 29, 2012, the cost of investment securities for tax purposes was $65,055,000. Net unrealized appreciation of investment securities for tax purposes was $7,021,000, consisting of unrealized gains of $7,401,000 on securities that had risen in value since their purchase and $380,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the six months ended February 29, 2012, the fund purchased $43,220,000 of investment securities and sold $32,867,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended September 7, 2010 1 to February 29, 2012 August 31, 2011 Shares Shares (000) (000) ETF Shares Issued 500 1,050 Issued in Lieu of Cash Distributions — — Redeemed (350) (100) Net Increase (Decrease) in Shares Outstanding 150 950 1 Inception. G. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 28 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 29 Six Months Ended February 29, 2012 Beginning Ending Expenses Account Value Account Value Paid During 8/31/2011 2/29/2012 Period Based on Actual Fund Return S&P 500 Value Index Fund ETF Shares $1,000.00 $1,141.12 $0.80 S&P 500 Growth Index Fund ETF Shares $1,000.00 $1,124.54 $0.79 Based on Hypothetical 5% Yearly Return S&P 500 Value Index Fund ETF Shares $1,000.00 $1,024.12 $0.75 S&P 500 Growth Index Fund ETF Shares $1,000.00 $1,024.12 $0.75 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the S&P Value Index Fund, 0.15%; and for the S&P Growth Index Fund, 0.15%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month peiod, then divided by the number of days in the most recent 12-month period. 30 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. 31 Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 32 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (2006–2008) of Rohm Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services), Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing), Board. Principal Occupation(s) During the Past Five and Delphi Automotive LLP (automotive components); Years: Chairman of the Board of The Vanguard Group, Senior Advisor at New Mountain Capital; Trustee of Inc., and of each of the investment companies served The Conference Board. by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Amy Gutmann Officer and President of The Vanguard Group and of Born 1949. Trustee Since June 2006. Principal each of the investment companies served by The Occupation(s) During the Past Five Years: President Vanguard Group since 2008; Director of Vanguard of the University of Pennsylvania; Christopher H. Marketing Corporation; Managing Director of The Browne Distinguished Professor of Political Science Vanguard Group (1995–2008). in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- nication and the Graduate School of Education Independent Trustees of the University of Pennsylvania; Director of Carnegie Corporation of New York, Schuylkill River Emerson U. Fullwood Development Corporation, and Greater Philadelphia Born 1948. Trustee Since January 2008. Principal Chamber of Commerce; Trustee of the National Occupation(s) During the Past Five Years: Executive Constitution Center; Chair of the Presidential Chief Staff and Marketing Officer for North America Commission for the Study of Bioethical Issues. and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and JoAnn Heffernan Heisen services); Executive in Residence and 2010 Born 1950. Trustee Since July 1998. Principal Distinguished Minett Professor at the Rochester Occupation(s) During the Past Five Years: Corporate Institute of Technology; Director of SPX Corporation Vice President and Chief Global Diversity Officer (multi-industry manufacturing), the United Way of (retired 2008) and Member of the Executive Rochester, Amerigroup Corporation (managed health Committee (1997–2008) of Johnson & Johnson care), the University of Rochester Medical Center, (pharmaceuticals/medical devices/consumer Monroe Community College Foundation, and North products); Director of Skytop Lodge Corporation Carolina A&T University. (hotels), the University Medical Center at Princeton, the Robert Wood Johnson Foundation, and the Center Rajiv L. Gupta for Talent Innovation; Member of the Advisory Board Born 1945. Trustee Since December 2001. 2 of the Maxwell School of Citizenship and Public Affairs Principal Occupation(s) During the Past Five Years: at Syracuse University. Chairman and Chief Executive Officer (retired 2009) F. Joseph Loughrey Group since 2010; Assistant Controller of each of Born 1949. Trustee Since October 2009. Principal the investment companies served by The Vanguard Occupation(s) During the Past Five Years: President Group (2001–2010). and Chief Operating Officer (retired 2009) and Vice Chairman of the Board (2008–2009) of Cummins Inc. Thomas J. Higgins (industrial machinery); Director of SKF AB (industrial Born 1957. Chief Financial Officer Since September machinery), Hillenbrand, Inc. (specialized consumer 2008. Principal Occupation(s) During the Past Five services), the Lumina Foundation for Education, and Years: Principal of The Vanguard Group, Inc.; Chief Oxfam America; Chairman of the Advisory Council Financial Officer of each of the investment companies for the College of Arts and Letters and Member served by The Vanguard Group since 2008; Treasurer of the Advisory Board to the Kellogg Institute for of each of the investment companies served by The International Studies at the University of Notre Dame. Vanguard Group (1998–2008). André F. Perold Kathryn J. Hyatt Born 1952. Trustee Since December 2004. Principal Born 1955. Treasurer Since November 2008. Principal Occupation(s) During the Past Five Years: George Occupation(s) During the Past Five Years: Principal Gund Professor of Finance and Banking at the Harvard of The Vanguard Group, Inc.; Treasurer of each of Business School (retired 2011); Chief Investment the investment companies served by The Vanguard Officer and Managing Partner of HighVista Strategies Group since 2008; Assistant Treasurer of each of the LLC (private investment firm); Director of Rand investment companies served by The Vanguard Group Merchant Bank; Overseer of the Museum of Fine (1988–2008). Arts Boston. Heidi Stam Alfred M. Rankin, Jr. Born 1956. Secretary Since July 2005. Principal Born 1941. Trustee Since January 1993. Principal Occupation(s) During the Past Five Years: Managing Occupation(s) During the Past Five Years: Chairman, Director of The Vanguard Group, Inc., since 2006; President, and Chief Executive Officer of NACCO General Counsel of The Vanguard Group since 2005; Industries, Inc. (forklift trucks/housewares/lignite); Secretary of The Vanguard Group and of each of the Director of Goodrich Corporation (industrial products/ investment companies served by The Vanguard Group aircraft systems and services) and the National since 2005; Director and Senior Vice President of Association of Manufacturers; Chairman of the Board Vanguard Marketing Corporation since 2005; of the Federal Reserve Bank of Cleveland and of Principal of The Vanguard Group (1997–2006). University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Vanguard Senior Management Team Peter F. Volanakis Mortimer J. Buckley Michael S. Miller Born 1955. Trustee Since July 2009. Principal Kathleen C. Gubanich James M. Norris Occupation(s) During the Past Five Years: President Paul A. Heller Glenn W. Reed and Chief Operating Officer (retired 2010) of Corning Martha G. King George U. Sauter Incorporated (communications equipment); Director of Chris D. McIsaac Corning Incorporated (2000-2010) and Dow Corning (2001–2010); Director of SPX Corporation (multi- industry manufacturing); Overseer of the Amos Tuck School of Business Administration at Dartmouth Chairman Emeritus and Senior Advisor College; Advisor to the Norris Cotton Cancer Center. John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Executive Officers Glenn Booraem Born 1967. Controller Since July 2010. Principal Founder Occupation(s) During the Past Five Years: Principal John C. Bogle of The Vanguard Group, Inc.; Controller of each of Chairman and Chief Executive Officer, 1974–1996 the investment companies served by The Vanguard 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Standard & Poor’s®, S&P®, S&P 500® ,and 500® are Direct Investor Account Services > 800-662-2739 registered trademarks of Standard & Poor’s Financial Services LLC (“S&P”) and have been licensed for use by Institutional Investor Services > 800-523-1036 The Vanguard Group, Inc. The Vanguard mutual funds Text Telephone for People and ETFs are not sponsored, endorsed, sold, or With Hearing Impairment > 800-749-7273 promoted by S&P or its Affiliates, and S&P and its Affiliates make no representation, warranty, or This material may be used in conjunction condition regarding the advisability of buying, selling, with the offering of shares of any Vanguard or holding units/shares in the funds. fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q18402 042012 Semiannual Report | February 29, 2012 Vanguard S&P Small-Cap 600 Index Funds Vanguard S&P Small-Cap 600 Index Fund Vanguard S&P Small-Cap 600 Value Index Fund Vanguard S&P Small-Cap 600 Growth Index Fund > For the six months ended February 29, 2012, returns for the Vanguard S&P Small-Cap 600 Index Funds ranged from more than 12% for the S&P Small-Cap 600 Growth Index Fund to about 16% for the S&P Small-Cap 600 Value Index Fund. > Each fund closely tracked the return of its benchmark index and surpassed the average return of its peers. > The three funds benefited from strength in several sectors, including information technology, financials, and consumer discretionary. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 S&P Small-Cap 600 Index Fund. 8 S&P Small-Cap 600 Value Index Fund. 25 S&P Small-Cap 600 Growth Index Fund. 38 About Your Fund’s Expenses. 51 Glossary. 53 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended February 29, 2012 Total Returns Vanguard S&P Small-Cap 600 Index Fund Institutional Shares 14.31% ETF Shares Market Price 14.42 Net Asset Value 14.27 S&P SmallCap 600 Index 14.40 Small-Cap Core Funds Average 12.08 Small-Cap Core Funds Average: Derived from data provided by Lipper Inc. Vanguard S&P Small-Cap 600 Value Index Fund ETF Shares Market Price 16.15% Net Asset Value 16.12 S&P SmallCap 600 Value Index 16.20 Small-Cap Value Funds Average 13.12 Small-Cap Value Funds Average: Derived from data provided by Lipper Inc. Vanguard S&P Small-Cap 600 Growth Index Fund ETF Shares Market Price 12.69% Net Asset Value 12.67 S&P SmallCap 600 Growth Index 12.75 Small-Cap Growth Funds Average 12.55 Small-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 1 Chairman’s Letter Dear Shareholder, The Vanguard S&P Small-Cap 600 Index Funds bounced back from a weak start to deliver double-digit returns for the six months ended February 29, 2012. The funds rallied amid signs that the U.S. economy was improving and Europe’s debt problems were stabilizing. Returns ranged from 12.67% for Vanguard S&P Small-Cap 600 Growth Index Fund to 16.12% for Vanguard S&P Small-Cap 600 Value Index Fund. (All returns cited in this letter are for ETF Shares, based on net asset value.) Vanguard S&P Small-Cap 600 Index Fund, a blend of the growth and value funds, returned 14.27%. Each fund closely tracked the return of its benchmark index and exceeded the average return of its peers. Notes of optimism propelled stock prices higher U.S. stocks produced a strong double-digit return of 13.18% over the period. That statement is true enough, but the headline figure obscures the volatility that has been perhaps the most prominent feature of the financial markets over the past six months and indeed the past few years. If the six-month period had started a month earlier, for example, the Dow Jones U.S. Total Stock Market Index would have returned just 1.97%. A start date two months earlier would have put the six-month return at –5.18%. 2 In the six months through February, however, stock prices benefited from signs of acceleration in the U.S. economic expansion and hope that the European Union’s latest agreement on Greek debt would help contain a threat that has menaced global markets for much of the past two years. European stocks rallied on the news about Greece, but international stocks still trailed their U.S. counterparts for the full six months. Bonds’ strength confounded expectations Bonds produced solid returns, to the surprise of many long-time observers of the fixed income markets. At the start of the period, the yield of the 10-year U.S. Treasury note stood at 2.22%, suggesting that returns would be very modest by historical standards. Over the next six months, however, yields moved lower still, boosting bond prices, which move in the opposite direction. At the end of February, the yield of the 10-year T-note stood at 1.98%. As yields decline, obviously, the scope for continued declines—and price increases—diminishes. Municipal bonds performed even more strongly than the broad taxable market. The returns for 3-month Treasury bills and other money market instruments remained near 0%, consistent with the Federal Reserve’s policy on interest rates. Market Barometer Total Returns Periods Ended February 29, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 13.31% 4.86% 1.77% Russell 2000 Index (Small-caps) 12.40 -0.15 1.83 Dow Jones U.S. Total Stock Market Index 13.18 4.35 2.07 MSCI All Country World Index ex USA (International) 3.97 -6.10 -0.75 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.73% 8.37% 6.36% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.67 12.42 5.50 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.06 1.20 CPI Consumer Price Index 0.49% 2.87% 2.27% 3 Value stocks outperformed growth in S&P small-cap funds Stocks suffered in the summer and early fall as investors worried about the U.S. economy and the European debt crisis. These concerns hurt the performance of small-capitalization stocks, which tend to be more sensitive to macroeconomic events and are generally deemed riskier than their large-cap counterparts. But small-cap companies also are seen as having more potential for earnings growth than big, established businesses. So as hopes about the economy grew, small-cap stocks rebounded sharply. For the six months, the returns of the S&P Small-Cap 600 Value Index Fund and the S&P Small-Cap 600 Index Fund beat that of the broad U.S. market, while the S&P Small-Cap 600 Growth Index Fund lagged. The S&P Small-Cap 600 Value Index Fund bested the returns of its small-cap brethren. Among small-caps, the value segment may have been helped by the perception that it’s less volatile than its growth counterpart. Expense Ratios Your Fund Compared With Its Peer Group Institutional ETF Peer Group Shares Shares Average S&P Small-Cap 600 Index Fund 0.09% 0.16% 1.37% S&P Small-Cap 600 Value Index Fund — 0.22 1.45 S&P Small-Cap 600 Growth Index Fund — 0.20 1.51 The fund expense ratios shown are from the prospectus dated December 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratios were: for the S&P Small-Cap 600 Index Fund, 0.08% for Institutional Shares and 0.15% for ETF Shares; for the S&P Small-Cap 600 Value Index Fund, 0.20% for ETF Shares; and for the S&P Small-Cap 600 Growth Index Fund, 0.20% for ETF Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the S&P Small-Cap 600 Index Fund, Small-Cap Core Funds; for the S&P Small-Cap 600 Value Index Fund, Small-Cap Value Funds; and for the S&P Small-Cap 600 Growth Index Fund, Small-Cap Growth Funds. 4 The S&P Small-Cap 600 Value Index Fund benefited most from its financial, consumer discretionary, and industrial stocks. Financials, which represented about one-quarter of the fund’s holdings on average during the period, produced impressive results. Regional banks that weathered the recent financial crisis and subsequent regulatory challenges stood out. Insurance companies, real estate investment trusts (REITs), asset managers, and custodial banks also did well. In consumer discretionary, performance got a boost from specialty automotive and apparel retailers, household goods businesses, and restaurant chains. As the U.S. economy reached firmer ground, renewed optimism lifted industrial stocks. Businesses within that sector, including manufacturers of industrial machinery, building products, and electrical equipment, posted solid returns. The S&P Small-Cap 600 Index Fund also benefited from strength in financial and consumer discretionary stocks. But the brightest spot was information technology. Software producers, electronic equipment and instrument makers and marketers, and semiconductor producers and suppliers each produced double-digit gains. While technology stocks boosted the returns of all three small-cap funds, they made an especially big contribution to the S&P Small-Cap 600 Growth Index Fund. The sector accounted for more than one-quarter of the fund’s holdings on average during the period and contributed nearly 5 percentage points to its total return. Health care stocks also added significantly to the fund’s overall result. Pharmaceuticals, insurers, health care service providers, and equipment and supply businesses delivered noteworthy A note on expense ratios The Expense Ratios table in each report’s Chairman’s Letter displays fund expense ratios from the most recent prospectus. These figures include the funds’ actual operating expenses. For some funds, the figures also include “acquired fund fees and expenses,” which result from the funds’ holdings in business development companies (BDCs). Although the Securities and Exchange Commission requires that BDC costs be included in a fund’s expense ratio, these fees are not incurred by the fund. They have no impact on a fund’s total return or on its tracking error relative to an index. A footnote to the Expense Ratios table reports an annualized calculation of the fund’s actual expenses for the period, a more relevant tally of the operating costs incurred by shareholders. 5 returns. In consumer discretionary, specialty retailers and restaurant chains produced double-digit gains. Still, the growth fund’s overall results were hurt by its consumer staples and telecommunication services sector holdings, both of which produced negative returns for the period. In consumer staples, retailers of food products faced a variety of challenges, including higher production costs, lower prices, and internal financial problems. In telecommunication services, a few wireless communications stocks dragged down returns. Another source of weakness for the fund was its relatively small and narrow allocation to financial stocks—a sector more associated with value stocks—compared with its small-cap counterparts. Balance and diversification are critical over the long term A look back at the half-year shows how drastically the stock market can change within a short time. The S&P Small-Cap 600 Index Funds opened the period with double-digit negative returns but ended with double-digit gains. Although the stock market has a tendency to swing from one direction to the other, it should not significantly influence the way you invest for the long term. At Vanguard, we continue to encourage investors to stick to the same guiding principles we have advocated for years, regardless of market conditions; Create a balanced, diversified portfolio with an allocation to stocks, bonds, and money market funds in proportions consistent with your long-term goals and risk tolerance. A recent Vanguard research paper, Asset Allocation in a Low-Yield and Volatile Environment (available at vanguard.com/ research), confirms our belief in the importance of maintaining a balanced plan. If you had held a portfolio with a 50/50 blend of stocks and bonds between October 2007—the peak of the U.S. stock market before the recession started—and September 30, 2011, you would have ended up with a gain of 3.21%. An investor in 100% stocks, by contrast, would be down 22.23%. As you develop your long-term investment plan, you may also want to consider diversifying within asset classes; that way, you get some access to whichever sectors or investing styles are in favor, along with some buffering when trends suddenly shift. Vanguard’s S&P Small-Cap Index Funds, with their low-cost exposure to different segments of the U.S. small-cap market, can be a valuable component of such a balanced investment portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 21, 2012 6 Your Fund’s Performance at a Glance August 31, 2011, Through February 29, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard S&P Small-Cap 600 Index Fund Institutional Shares $118.12 $133.93 $1.014 $0.000 ETF Shares 58.84 66.72 0.477 0.000 Vanguard S&P Small-Cap 600 Value Index Fund ETF Shares $56.68 $65.11 $0.651 $0.000 Vanguard S&P Small-Cap 600 Growth Index Fund ETF Shares $61.18 $68.57 $0.337 $0.000 7 S&P Small-Cap 600 Index Fund Fund Profile As of February 29, 2012 Share-Class Characteristics Institutional ETF Shares Shares Ticker Symbol VSMSX VIOO Expense Ratio 1 0.09% 0.16% 30-Day SEC Yield 1.10% 1.03% Portfolio Characteristics DJ S&P U.S. Total SmallCap Market Fund 600 Index Index Number of Stocks 601 600 3,733 Median Market Cap $1.2B $1.2B $33.9B Price/Earnings Ratio 21.6x 21.6x 16.5x Price/Book Ratio 1.8x 1.8x 2.2x Return on Equity 10.3% 10.3% 18.2% Earnings Growth Rate 3.4% 3.4% 7.6% Dividend Yield 1.2% 1.2% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 15% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) DJ S&P U.S. Total SmallCap Market Fund 600 Index Index Consumer Discretionary 15.5% 15.5% 11.9% Consumer Staples 4.1 4.1 9.4 Energy 4.6 4.6 11.2 Financials 19.7 19.7 15.4 Health Care 10.8 10.8 11.4 Industrials 15.7 15.7 11.2 Information Technology 19.5 19.5 19.4 Materials 5.3 5.3 4.1 Telecommunication Services 0.6 0.6 2.5 Utilities 4.2 4.2 3.5 Ten Largest Holdings (% of total net assets) Kilroy Realty Corp. Office REITs 0.6% Salix Pharmaceuticals Ltd. Pharmaceuticals 0.6 BioMed Realty Trust Inc. Office REITs 0.6 ProAssurance Corp. Property & Casualty Insurance 0.5 Cubist Pharmaceuticals Inc. Biotechnology 0.5 Tanger Factory Outlet Centers Retail REITs 0.5 Extra Space Storage Inc. Specialized REITs 0.5 Questcor Pharmaceuticals Inc. Pharmaceuticals 0.5 Centene Corp. Managed Health Care 0.5 Delphi Financial Group Life & Health Inc. Insurance 0.5 Top Ten 5.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratios were 0.08% for Institutional Shares and 0.15% for ETF Shares. 8 S&P Small-Cap 600 Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 7, 2010, Through February 29, 2012 Note: For 2012, performance data reflect the six months ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Institutional Shares 4/1/2011 — -6.67% ETF Shares 9/7/2010 Market Price 0.69% 18.31 Net Asset Value 0.77 18.33 Institutional Shares were first issued on December 15, 2010, and the sole shareholder redeemed shortly thereafter. Institutional Shares were next issued on April 1, 2011. The total returns shown are based on the period beginning April 1, 2011. See Financial Highlights for dividend and capital gains information. 9 S&P Small-Cap 600 Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.9%) Consumer Discretionary (15.5%) Brunswick Corp. 19,743 472 Men’s Wearhouse Inc. 11,344 439 Wolverine World Wide Inc. 10,702 408 * Coinstar Inc. 6,849 399 * Crocs Inc. 20,027 393 Pool Corp. 10,590 385 * Select Comfort Corp. 12,532 371 * Steven Madden Ltd. 8,506 367 * Genesco Inc. 5,386 367 * Buffalo Wild Wings Inc. 4,042 350 * Cabela’s Inc. 9,521 338 Hillenbrand Inc. 13,941 320 * JOS A Bank Clothiers Inc. 6,217 320 Monro Muffler Brake Inc. 6,788 311 * Live Nation Entertainment Inc. 32,884 306 * Iconix Brand Group Inc. 16,433 298 * Hibbett Sports Inc. 5,825 285 Cracker Barrel Old Country Store Inc. 5,056 281 * Childrens Place Retail Stores Inc. 5,478 278 * Vitamin Shoppe Inc. 6,428 273 Buckle Inc. 5,960 268 * BJ’s Restaurants Inc. 5,320 264 Finish Line Inc. Class A 11,463 264 Group 1 Automotive Inc. 5,010 258 * Jack in the Box Inc. 9,730 232 * Helen of Troy Ltd. 6,983 227 Texas Roadhouse Inc. Class A 13,157 220 * Liz Claiborne Inc. 21,000 205 Arbitron Inc. 6,030 202 * Peet’s Coffee & Tea Inc. 2,877 185 * DineEquity Inc. 3,458 185 PF Chang’s China Bistro Inc. 4,736 181 Ryland Group Inc. 9,871 179 Cato Corp. Class A 6,553 178 Sturm Ruger & Co. Inc. 4,241 177 PEP Boys-Manny Moe & Jack 11,745 177 * Shuffle Master Inc. 11,994 175 * La-Z-Boy Inc. 11,580 165 CEC Entertainment Inc. 4,217 161 * Meritage Homes Corp. 6,213 161 Oxford Industries Inc. 3,094 156 * American Public Education Inc. 3,980 156 * Pinnacle Entertainment Inc. 13,999 154 * Papa John’s International Inc. 4,133 154 * Zumiez Inc. 4,880 153 * iRobot Corp. 6,002 153 * Marriott Vacations Worldwide Corp. 6,044 151 * True Religion Apparel Inc. 5,662 149 Ethan Allen Interiors Inc. 5,804 147 * Lumber Liquidators Holdings Inc. 6,226 136 Sonic Automotive Inc. Class A 7,804 134 * Biglari Holdings Inc. 323 133 * Quiksilver Inc. 27,132 127 * Capella Education Co. 3,237 126 * Interval Leisure Group Inc. 8,966 121 Fred’s Inc. Class A 8,669 120 * Career Education Corp. 13,404 116 * Drew Industries Inc. 4,154 114 * Sonic Corp. 13,472 111 Lithia Motors Inc. Class A 4,685 111 * Ruby Tuesday Inc. 14,153 110 * OfficeMax Inc. 19,501 109 * Blue Nile Inc. 3,047 109 * Maidenform Brands Inc. 5,096 107 * Skechers U.S.A. Inc. Class A 8,336 106 * Arctic Cat Inc. 2,762 102 Stage Stores Inc. 6,628 99 10 S&P Small-Cap 600 Index Fund Market Value Shares ($000) Brown Shoe Co. Inc. 9,070 98 * Boyd Gaming Corp. 12,120 97 * Standard Pacific Corp. 21,890 96 Callaway Golf Co. 14,567 95 Superior Industries International Inc. 5,106 92 * Rue21 Inc. 3,384 90 Jakks Pacific Inc. 5,614 87 * Corinthian Colleges Inc. 19,097 86 * Red Robin Gourmet Burgers Inc. 2,491 86 HOT Topic Inc. 9,387 84 Harte-Hanks Inc. 9,501 83 Movado Group Inc. 3,867 83 Blyth Inc. 1,137 73 Nutrisystem Inc. 6,199 70 * EW Scripps Co. Class A 6,745 64 * Universal Electronics Inc. 3,157 62 * Multimedia Games Holding Co. Inc. 6,028 62 * Universal Technical Institute Inc. 4,643 60 * Digital Generation Inc. 5,971 60 * Winnebago Industries Inc. 6,682 60 * Kirkland’s Inc. 3,531 56 PetMed Express Inc. 4,602 56 * VOXX International Corp. Class A 4,296 55 Marcus Corp. 4,548 55 * M/I Homes Inc. 4,167 50 * Ruth’s Hospitality Group Inc. 7,490 47 * Perry Ellis International Inc. 2,627 46 Haverty Furniture Cos. Inc. 4,014 44 Spartan Motors Inc. 7,712 44 * O’Charleys Inc. 4,399 44 * MarineMax Inc. 5,353 43 * Stein Mart Inc. 5,781 41 Lincoln Educational Services Corp. 4,784 40 Big 5 Sporting Goods Corp. 4,761 37 * Tuesday Morning Corp. 9,301 32 * Midas Inc. 3,064 28 * Monarch Casino & Resort Inc. 2,397 25 * Zale Corp. 6,451 21 * K-Swiss Inc. Class A 6,060 20 * Coldwater Creek Inc. 18,957 18 Christopher & Banks Corp. 7,902 17 16,995 Consumer Staples (4.1%) * United Natural Foods Inc. 10,777 491 * TreeHouse Foods Inc. 7,926 457 Casey’s General Stores Inc. 8,418 431 * Darling International Inc. 25,971 415 * Hain Celestial Group Inc. 9,789 400 B&G Foods Inc. Class A 10,520 245 Snyders-Lance Inc. 10,325 232 Sanderson Farms Inc. 4,170 205 * Prestige Brands Holdings Inc. 11,352 187 Andersons Inc. 4,114 177 * Boston Beer Co. Inc. Class A 1,868 177 J&J Snack Foods Corp. 3,217 161 WD-40 Co. 3,566 154 Cal-Maine Foods Inc. 3,232 124 Diamond Foods Inc. 4,903 117 Spartan Stores Inc. 5,032 90 * Central Garden and Pet Co. Class A 9,368 90 Calavo Growers Inc. 2,733 75 * Alliance One International Inc. 19,357 71 Nash Finch Co. 2,623 70 Inter Parfums Inc. 3,634 61 * Medifast Inc. 3,178 52 * Seneca Foods Corp. Class A 1,975 51 4,533 Energy (4.6%) Lufkin Industries Inc. 6,727 536 * SEACOR Holdings Inc. 4,804 475 Bristow Group Inc. 8,034 379 * Stone Energy Corp. 10,925 349 * Gulfport Energy Corp. 9,936 334 * Hornbeck Offshore Services Inc. 7,498 306 * Swift Energy Co. 9,490 285 * Cloud Peak Energy Inc. 13,573 241 * Approach Resources Inc. 5,905 204 * ION Geophysical Corp. 28,257 202 * Exterran Holdings Inc. 13,986 201 * Contango Oil & Gas Co. 2,836 180 * Petroleum Development Corp. 5,256 171 * Comstock Resources Inc. 10,382 167 * Tetra Technologies Inc. 17,228 157 * OYO Geospace Corp. 1,407 155 * GeoResources Inc. 4,471 143 * Pioneer Drilling Co. 13,450 134 * Basic Energy Services Inc. 6,608 131 Gulf Island Fabrication Inc. 3,102 91 * Matrix Service Co. 5,869 78 * Petroquest Energy Inc. 12,462 76 Overseas Shipholding Group Inc. 5,810 51 Penn Virginia Corp. 10,377 51 5,097 Financials (19.6%) Kilroy Realty Corp. 14,793 648 BioMed Realty Trust Inc. 34,129 629 ProAssurance Corp. 6,783 595 Tanger Factory Outlet Centers 19,256 564 11 S&P Small-Cap 600 Index Fund Market Value Shares ($000) Extra Space Storage Inc. 20,987 553 Delphi Financial Group Inc. 12,138 541 Mid-America Apartment Communities Inc. 8,411 525 Post Properties Inc. 11,552 504 LaSalle Hotel Properties 18,497 493 Entertainment Properties Trust 10,322 470 * Stifel Financial Corp. 11,904 447 Colonial Properties Trust 19,370 397 Susquehanna Bancshares Inc. 41,387 384 DiamondRock Hospitality Co. 37,161 370 FNB Corp. 31,025 366 Healthcare Realty Trust Inc. 17,325 358 Umpqua Holdings Corp. 25,535 315 * Ezcorp Inc. Class A 9,655 304 Cash America International Inc. 6,440 299 UMB Financial Corp. 7,106 296 Sovran Self Storage Inc. 6,134 291 Prospect Capital Corp. 26,945 291 United Bankshares Inc. 9,936 291 EastGroup Properties Inc. 5,914 285 * First Cash Financial Services Inc. 6,638 280 Medical Properties Trust Inc. 28,857 280 * Texas Capital Bancshares Inc. 8,253 280 Northwest Bancshares Inc. 21,460 271 Wintrust Financial Corp. 7,923 267 RLI Corp. 3,667 257 Lexington Realty Trust 29,667 257 PS Business Parks Inc. 4,101 256 Old National Bancorp 20,885 252 First Financial Bankshares Inc. 6,941 238 National Penn Bancshares Inc. 27,120 237 Community Bank System Inc. 8,647 236 Glacier Bancorp Inc. 15,898 219 First Financial Bancorp 12,871 211 LTC Properties Inc. 6,714 207 Selective Insurance Group Inc. 11,994 206 * World Acceptance Corp. 3,223 205 Tower Group Inc. 8,850 204 Acadia Realty Trust 9,442 200 * Financial Engines Inc. 8,670 200 PrivateBancorp Inc. Class A 13,233 192 First Midwest Bancorp Inc. 16,560 191 Columbia Banking System Inc. 8,775 186 Bank of the Ozarks Inc. 6,319 185 * BBCN Bancorp Inc. 17,344 178 Cousins Properties Inc. 23,104 171 Pennsylvania REIT 12,429 167 Boston Private Financial Holdings Inc. 17,421 166 Franklin Street Properties Corp. 16,089 166 Provident Financial Services Inc. 11,988 165 PacWest Bancorp 7,480 163 NBT Bancorp Inc. 7,376 161 Horace Mann Educators Corp. 8,955 155 Inland Real Estate Corp. 17,308 150 Infinity Property & Casualty Corp. 2,645 145 Safety Insurance Group Inc. 3,396 145 Brookline Bancorp Inc. 15,737 144 * National Financial Partners Corp. 9,318 142 First Commonwealth Financial Corp. 23,545 141 Interactive Brokers Group Inc. 8,691 138 Employers Holdings Inc. 7,815 135 Oritani Financial Corp. 10,295 134 S&T Bancorp Inc. 6,304 134 Independent Bank Corp. 4,829 133 * Pinnacle Financial Partners Inc. 7,709 128 * Forestar Group Inc. 7,942 125 Home Bancshares Inc. 4,852 122 * Navigators Group Inc. 2,480 117 City Holding Co. 3,343 115 ViewPoint Financial Group 7,456 112 Meadowbrook Insurance Group Inc. 11,544 110 Trustco Bank Corp. NY 20,386 109 Universal Health Realty Income Trust 2,866 108 * Virtus Investment Partners Inc. 1,338 106 Getty Realty Corp. 5,986 102 * Investment Technology Group Inc. 8,806 101 Simmons First National Corp. Class A 3,802 100 Saul Centers Inc. 2,542 96 Urstadt Biddle Properties Inc. Class A 4,988 95 * AMERISAFE Inc. 4,060 92 United Fire Group Inc. 4,464 90 Dime Community Bancshares Inc. 6,329 88 * Piper Jaffray Cos. 3,366 83 12 S&P Small-Cap 600 Index Fund Market Value Shares ($000) Tompkins Financial Corp. 1,790 74 Kite Realty Group Trust 14,191 70 * eHealth Inc. 4,421 66 Sterling Bancorp 6,929 62 * Hanmi Financial Corp. 7,109 62 * Wilshire Bancorp Inc. 13,421 58 Cedar Realty Trust Inc. 11,971 57 Stewart Information Services Corp. 4,207 55 Calamos Asset Management Inc. Class A 4,418 54 Presidential Life Corp. 4,617 50 Parkway Properties Inc. 4,960 49 Bank Mutual Corp. 10,638 42 * United Community Banks Inc. 4,380 39 SWS Group Inc. 6,461 36 * First BanCorp 4,114 16 21,555 Health Care (10.8%) * Salix Pharmaceuticals Ltd. 13,122 647 * Cubist Pharmaceuticals Inc. 13,680 586 * Questcor Pharmaceuticals Inc. 13,960 543 * Centene Corp. 11,127 543 * Viropharma Inc. 15,596 500 * Align Technology Inc. 15,163 388 Quality Systems Inc. 8,773 376 * Haemonetics Corp. 5,554 372 * Zoll Medical Corp. 4,930 361 * PAREXEL International Corp. 13,027 319 West Pharmaceutical Services Inc. 7,415 308 * Magellan Health Services Inc. 6,246 295 * Par Pharmaceutical Cos. Inc. 7,902 293 * PSS World Medical Inc. 11,609 281 Chemed Corp. 4,393 272 * Medicines Co. 11,728 251 * MWI Veterinary Supply Inc. 2,814 244 * Air Methods Corp. 2,504 226 * Molina Healthcare Inc. 6,290 214 * Cyberonics Inc. 5,523 206 * CONMED Corp. 6,204 185 * Akorn Inc. 14,774 185 * Amsurg Corp. Class A 6,966 182 * Neogen Corp. 5,207 181 Meridian Bioscience Inc. 9,201 166 Analogic Corp. 2,732 156 * Hanger Orthopedic Group Inc. 7,449 154 Computer Programs & Systems Inc. 2,479 151 * NuVasive Inc. 9,450 148 * Integra LifeSciences Holdings Corp. 4,457 141 * Momenta Pharmaceuticals Inc. 9,601 141 * IPC The Hospitalist Co. Inc. 3,710 135 * Abaxis Inc. 4,866 129 * Greatbatch Inc. 5,107 126 * ICU Medical Inc. 2,650 122 * Kindred Healthcare Inc. 11,654 120 Invacare Corp. 7,170 118 * Merit Medical Systems Inc. 9,433 118 Landauer Inc. 2,128 114 * Bio-Reference Labs Inc. 5,506 111 * Omnicell Inc. 7,244 108 Ensign Group Inc. 3,555 97 * Medidata Solutions Inc. 4,821 96 Cantel Medical Corp. 4,444 90 * Hi-Tech Pharmacal Co. Inc. 2,218 89 * Arqule Inc. 11,847 84 * Amedisys Inc. 6,434 83 * Emergent Biosolutions Inc. 5,361 82 * PharMerica Corp. 6,402 79 * Natus Medical Inc. 6,720 70 * Affymetrix Inc. 16,075 67 * Corvel Corp. 1,427 65 * Healthways Inc. 7,664 61 * eResearchTechnology Inc. 9,439 60 * LHC Group Inc. 3,528 60 * Symmetry Medical Inc. 8,002 58 * Gentiva Health Services Inc. 6,921 54 * SurModics Inc. 3,282 47 * Palomar Medical Technologies Inc. 4,193 46 * AMN Healthcare Services Inc. 8,546 46 * Cambrex Corp. 6,330 42 * Almost Family Inc. 1,810 41 * Cross Country Healthcare Inc. 6,853 39 Kensey Nash Corp. 1,642 37 * CryoLife Inc. 6,333 35 * Savient Pharmaceuticals Inc. 16,486 33 * Enzo Biochem Inc. 7,541 19 11,796 Industrials (15.7%) Robbins & Myers Inc. 10,225 499 * Teledyne Technologies Inc. 8,168 487 Toro Co. 6,787 460 * Old Dominion Freight Line Inc. 10,422 453 * Moog Inc. Class A 10,008 439 Actuant Corp. Class A 15,284 431 EMCOR Group Inc. 14,782 411 Belden Inc. 10,328 408 Mueller Industries Inc. 8,489 390 AO Smith Corp. 8,629 390 Curtiss-Wright Corp. 10,351 385 13 S&P Small-Cap 600 Index Fund Market Value Shares ($000) Applied Industrial Technologies Inc. 9,329 375 Brady Corp. Class A 11,624 371 * EnerSys 10,635 357 * Tetra Tech Inc. 13,948 343 * HUB Group Inc. Class A 8,256 294 Barnes Group Inc. 10,375 287 Healthcare Services Group Inc. 14,711 287 * II-VI Inc. 12,039 282 United Stationers Inc. 9,522 276 Simpson Manufacturing Co. Inc. 9,043 270 Kaydon Corp. 7,095 267 * Portfolio Recovery Associates Inc. 3,776 263 Watts Water Technologies Inc. Class A 6,414 254 * Geo Group Inc. 13,814 243 ABM Industries Inc. 10,597 241 Knight Transportation Inc. 12,980 222 Forward Air Corp. 6,312 213 ESCO Technologies Inc. 5,933 212 Franklin Electric Co. Inc. 4,165 208 Unifirst Corp. 3,389 204 Kaman Corp. 5,827 201 AAR Corp. 8,638 190 Briggs & Stratton Corp. 11,147 189 Lindsay Corp. 2,820 185 Heartland Express Inc. 12,781 185 * Orbital Sciences Corp. 13,031 183 * EnPro Industries Inc. 4,632 175 Tennant Co. 4,198 172 * Astec Industries Inc. 4,463 169 * Mobile Mini Inc. 7,824 169 Cubic Corp. 3,519 168 * Allegiant Travel Co. Class A 3,348 167 * Ceradyne Inc. 5,383 166 * Dycom Industries Inc. 7,502 160 * Navigant Consulting Inc. 11,678 158 Interface Inc. Class A 12,830 157 * Aegion Corp. Class A 8,720 154 Insperity Inc. 5,019 151 Albany International Corp. 6,292 150 * TrueBlue Inc. 8,968 148 American Science & Engineering Inc. 1,995 145 * Exponent Inc. 2,965 143 AZZ Inc. 2,823 142 G&K Services Inc. Class A 4,239 141 Quanex Building Products Corp. 8,284 141 Universal Forest Products Inc. 4,381 141 SkyWest Inc. 11,354 130 CIRCOR International Inc. 3,863 128 Encore Wire Corp. 4,329 126 Resources Connection Inc. 9,621 126 * SYKES Enterprises Inc. 8,860 122 * On Assignment Inc. 8,345 116 * Aerovironment Inc. 3,993 114 John Bean Technologies Corp. 6,487 112 * Encore Capital Group Inc. 4,926 110 Griffon Corp. 10,180 109 Standex International Corp. 2,785 106 Cascade Corp. 1,956 104 Arkansas Best Corp. 5,503 98 Kelly Services Inc. Class A 6,427 96 * Gibraltar Industries Inc. 6,890 95 National Presto Industries Inc. 1,090 94 Comfort Systems USA Inc. 8,095 93 * Consolidated Graphics Inc. 1,929 90 Viad Corp. 4,468 87 Apogee Enterprises Inc. 6,139 81 Heidrick & Struggles International Inc. 3,898 79 * GenCorp Inc. 12,987 78 AAON Inc. 4,079 76 * Powell Industries Inc. 1,953 64 * Federal Signal Corp. 13,563 64 * Dolan Co. 6,686 60 * NCI Building Systems Inc. 4,489 54 CDI Corp. 2,933 44 * Orion Marine Group Inc. 5,841 43 Vicor Corp. 4,129 34 * Lydall Inc. 3,582 33 Lawson Products Inc. 861 14 Standard Register Co. 3,824 6 17,258 Information Technology (19.5%) * Wright Express Corp. 8,538 528 * CommVault Systems Inc. 9,627 496 * Viasat Inc. 9,342 431 * Anixter International Inc. 6,135 427 * Taleo Corp. Class A 9,211 422 * Microsemi Corp. 19,269 403 Cognex Corp. 9,339 398 * FEI Co. 8,345 372 * Hittite Microwave Corp. 6,217 356 MKS Instruments Inc. 11,665 349 * CACI International Inc. Class A 5,883 348 * Cirrus Logic Inc. 14,065 332 * Progress Software Corp. 14,094 327 * Netgear Inc. 8,382 315 j2 Global Inc. 10,601 314 * Cymer Inc. 6,805 313 MAXIMUS Inc. 7,483 312 Blackbaud Inc. 9,531 301 * Arris Group Inc. 25,929 295 14 S&P Small-Cap 600 Index Fund Market Value Shares ($000) * Take-Two Interactive Software Inc. 19,069 295 * Sourcefire Inc. 6,373 287 * Plexus Corp. 7,630 265 * Synaptics Inc. 7,109 261 Littelfuse Inc. 4,929 261 * Cardtronics Inc. 9,669 257 * OSI Systems Inc. 4,350 257 * DealerTrack Holdings Inc. 9,150 255 * Cabot Microelectronics Corp. 4,977 250 Heartland Payment Systems Inc. 8,742 248 * MicroStrategy Inc. Class A 1,788 242 * TriQuint Semiconductor Inc. 36,815 237 * SYNNEX Corp. 5,700 235 * JDA Software Group Inc. 9,348 234 * Veeco Instruments Inc. 8,581 232 Power Integrations Inc. 6,211 232 * GT Advanced Technologies Inc. 26,565 227 * Bottomline Technologies Inc. 7,984 224 * Scansource Inc. 6,011 222 * Liquidity Services Inc. 5,112 221 * Manhattan Associates Inc. 4,588 213 * Benchmark Electronics Inc. 12,796 210 * FARO Technologies Inc. 3,691 205 * Tyler Technologies Inc. 5,408 204 * Insight Enterprises Inc. 9,756 204 * Diodes Inc. 8,181 203 * Synchronoss Technologies Inc. 5,922 198 * Tessera Technologies Inc. 11,396 191 * Kulicke & Soffa Industries Inc. 16,156 182 * Stratasys Inc. 4,720 174 * LogMeIn Inc. 4,696 173 Brooks Automation Inc. 14,439 173 MTS Systems Corp. 3,501 172 * Volterra Semiconductor Corp. 5,497 169 * Netscout Systems Inc. 7,691 163 Ebix Inc. 6,955 162 * comScore Inc. 7,365 162 * LivePerson Inc. 10,639 160 * Websense Inc. 8,654 156 * Ultratech Inc. 5,725 156 * ATMI Inc. 7,063 156 * Harmonic Inc. 25,917 153 * Rofin-Sinar Technologies Inc. 6,335 149 * Digital River Inc. 8,346 147 Comtech Telecommunications Corp. 4,553 147 * Newport Corp. 8,460 141 * TTM Technologies Inc. 11,478 134 * Rogers Corp. 3,623 134 * Brightpoint Inc. 15,163 133 * Standard Microsystems Corp. 5,115 131 * Ceva Inc. 5,263 130 Park Electrochemical Corp. 4,514 129 * Monolithic Power Systems Inc. 6,703 125 * CSG Systems International Inc. 7,643 122 * Advanced Energy Industries Inc. 10,046 121 * Entropic Communications Inc. 19,460 120 Micrel Inc. 11,210 120 * iGate Corp. 6,769 118 * Monotype Imaging Holdings Inc. 8,115 114 * Measurement Specialties Inc. 3,400 111 Badger Meter Inc. 3,350 108 * Forrester Research Inc. 3,339 108 Black Box Corp. 3,997 108 * InfoSpace Inc. 8,929 104 * Higher One Holdings Inc. 7,035 103 United Online Inc. 20,165 102 * DTS Inc. 3,610 101 * Super Micro Computer Inc. 5,949 98 * Checkpoint Systems Inc. 8,679 96 * Mercury Computer Systems Inc. 6,615 95 OPNET 3,210 92 * Interactive Intelligence Group Inc. 3,173 89 * TeleTech Holdings Inc. 5,462 83 * Intermec Inc. 11,111 83 * Perficient Inc. 6,722 81 EPIQ Systems Inc. 6,887 79 CTS Corp. 7,425 74 Methode Electronics Inc. 8,001 73 Daktronics Inc. 8,131 73 Electro Scientific Industries Inc. 5,230 72 * CIBER Inc. 16,474 72 * Stamps.com Inc. 2,781 72 * Avid Technology Inc. 6,623 71 * Rudolph Technologies Inc. 7,119 70 * Exar Corp. 9,998 70 * Oplink Communications Inc. 4,256 70 * Nanometrics Inc. 3,820 67 * Virtusa Corp. 4,095 64 * STR Holdings Inc. 8,973 64 * Digi International Inc. 5,593 63 Cohu Inc. 5,344 60 * XO Group Inc. 6,420 58 * Kopin Corp. 14,894 54 * Symmetricom Inc. 9,096 53 * Supertex Inc. 2,698 50 15 S&P Small-Cap 600 Index Fund Market Value Shares ($000) * Pericom Semiconductor Corp. 5,471 42 * Sigma Designs Inc. 7,035 40 Bel Fuse Inc. Class B 2,307 40 * Intevac Inc. 4,974 39 * Radisys Corp. 4,849 36 * Rubicon Technology Inc. 4,014 36 * DSP Group Inc. 5,496 35 PC-Tel Inc. 3,958 29 Pulse Electronics Corp. 9,417 29 * Agilysys Inc. 3,100 25 * Novatel Wireless Inc. 6,490 22 * NCI Inc. Class A 1,744 13 21,412 Materials (5.3%) HB Fuller Co. 10,781 325 Eagle Materials Inc. 10,025 315 Buckeye Technologies Inc. 8,796 300 PolyOne Corp. 20,007 269 Schweitzer-Mauduit International Inc. 3,568 250 * SunCoke Energy Inc. 15,643 224 Texas Industries Inc. 6,196 210 * Kraton Performance Polymers Inc. 7,116 198 * OM Group Inc. 7,170 197 AK Steel Holding Corp. 24,374 193 * Calgon Carbon Corp. 12,558 190 * KapStone Paper and Packaging Corp. 8,719 175 Balchem Corp. 6,380 174 * Clearwater Paper Corp. 5,053 173 Koppers Holdings Inc. 4,585 172 Haynes International Inc. 2,694 170 Kaiser Aluminum Corp. 3,520 170 A Schulman Inc. 6,563 170 * LSB Industries Inc. 4,142 167 AMCOL International Corp. 5,580 164 Stepan Co. 1,850 162 Deltic Timber Corp. 2,413 157 * RTI International Metals Inc. 6,725 152 * Materion Corp. 4,570 134 Tredegar Corp. 5,119 119 * Century Aluminum Co. 12,037 118 Quaker Chemical Corp. 2,822 116 Wausau Paper Corp. 11,146 104 Myers Industries Inc. 7,386 98 Neenah Paper Inc. 3,293 92 American Vanguard Corp. 5,070 84 Hawkins Inc. 2,004 78 Zep Inc. 4,750 72 Olympic Steel Inc. 1,979 46 * Headwaters Inc. 13,912 42 * AM Castle & Co. 3,597 41 5,821 Telecommunication Services (0.6%) * Cincinnati Bell Inc. 43,712 164 * General Communication Inc. Class A 7,535 80 NTELOS Holdings Corp. 3,332 77 * Neutral Tandem Inc. 6,830 76 Atlantic Tele-Network Inc. 1,988 76 USA Mobility Inc. 4,785 66 * Cbeyond Inc. 6,581 51 Lumos Networks Corp. 3,399 43 633 Utilities (4.2%) Piedmont Natural Gas Co. Inc. 16,047 520 Southwest Gas Corp. 10,159 433 New Jersey Resources Corp. 9,163 428 UIL Holdings Corp. 11,187 394 South Jersey Industries Inc. 6,696 348 Avista Corp. 12,974 321 Unisource Energy Corp. 8,249 304 Allete Inc. 7,122 296 El Paso Electric Co. 8,990 294 NorthWestern Corp. 7,978 277 Northwest Natural Gas Co. 5,877 269 CH Energy Group Inc. 3,306 220 Laclede Group Inc. 4,968 204 American States Water Co. 4,191 155 Central Vermont Public Service Corp. 2,903 102 4,565 Total Common Stocks (Cost $106,195) 109,665 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.111% (Cost $10) 9,682 10 Total Investments (99.9%) (Cost $106,205) 109,675 Other Assets and Liabilities (0.1%) Other Assets 155 Liabilities (47) 108 Net Assets (100%) 109,783 16 S&P Small-Cap 600 Index Fund At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 107,632 Undistributed Net Investment Income 46 Accumulated Net Realized Losses (1,365) Unrealized Appreciation (Depreciation) 3,470 Net Assets 109,783 Institutional Shares—Net Assets Applicable to 695,143 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 93,102 Net Asset Value Per Share— Institutional Shares $133.93 ETF Shares—Net Assets Applicable to 250,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 16,681 Net Asset Value Per Share— ETF Shares $66.72 See Note A in Notes to Financial Statements. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 17 S&P Small-Cap 600 Index Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Dividends 521 Interest 1 1 Total Income 522 Expenses The Vanguard Group—Note B Management and Administrative—Institutional Shares 24 Management and Administrative—ETF Shares 8 Custodian Fees 8 Shareholders’ Reports—Institutional Shares — Shareholders’ Reports—ETF Shares 1 Total Expenses 41 Net Investment Income 481 Realized Net Gain (Loss) on Investment Securities Sold 413 Change in Unrealized Appreciation (Depreciation) of Investment Securities 12,017 Net Increase (Decrease) in Net Assets Resulting from Operations 12,911 1 Interest income from an affiliated company of the fund was $1,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 S&P Small-Cap 600 Index Fund Statement of Changes in Net Assets September 7, Six Months Ended 2010 1 to February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 481 407 Realized Net Gain (Loss) 413 (403) Change in Unrealized Appreciation (Depreciation) 12,017 (8,547) Net Increase (Decrease) in Net Assets Resulting from Operations 12,911 (8,543) Distributions Net Investment Income Institutional Shares (681) — ETF Shares (95) (36) Realized Capital Gain Institutional Shares — — ETF Shares — — Total Distributions (776) (36) Capital Share Transactions Institutional Shares 9,656 81,749 ETF Shares 3,327 11,495 Net Increase (Decrease) from Capital Share Transactions 12,983 93,244 Total Increase (Decrease) 25,118 84,665 Net Assets Beginning of Period 84,665 — End of Period 2 109,783 84,665 1 Inception. 2 Net Assets—End of Period includes undistributed net investment income of $46,000 and $341,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 S&P Small-Cap 600 Index Fund Financial Highlights Institutional Shares Six Months April 1, Ended 2011 1 to February 29, Aug. 31, For a Share Outstanding Throughout Each Period 2012 2011 Net Asset Value, Beginning of Period $118.12 $132.94 Investment Operations Net Investment Income .591 .290 Net Realized and Unrealized Gain (Loss) on Investments 16.233 (15.110) Total from Investment Operations 16.824 (14.820) Distributions Dividends from Net Investment Income (1.014) — Distributions from Realized Capital Gains — — Total Distributions (1.014) — Net Asset Value, End of Period $133.93 $118.12 Total Return 14.31% -11.15% Ratios/Supplemental Data Net Assets, End of Period (Millions) $93 $73 Ratio of Total Expenses to Average Net Assets 0.08% 0.08% 2 Ratio of Net Investment Income to Average Net Assets 1.06% 1.03% 2 Portfolio Turnover Rate 3 15% 42% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception—See Notes to Financial Statements. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 20 S&P Small-Cap 600 Index Fund Financial Highlights ETF Shares Six Months Sept. 7, Ended 2010 1 to February 29, Aug. 31, For a Share Outstanding Throughout Each Period 2012 2011 Net Asset Value, Beginning of Period $58.84 $49.81 Investment Operations Net Investment Income .274 .605 Net Realized and Unrealized Gain (Loss) on Investments 8.083 8.785 Total from Investment Operations 8.357 9.390 Distributions Dividends from Net Investment Income (.477) (.360) Distributions from Realized Capital Gains — — Total Distributions (.477) (.360) Net Asset Value, End of Period $66.72 $58.84 Total Return 14.27% 18.81% Ratios/Supplemental Data Net Assets, End of Period (Millions) $17 $12 Ratio of Total Expenses to Average Net Assets 0.15% 0.15% 2 Ratio of Net Investment Income to Average Net Assets 0.99% 0.96% 2 Portfolio Turnover Rate 3 15% 42% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception—See Notes to Financial Statements. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 21 S&P Small-Cap 600 Index Fund Notes to Financial Statements Vanguard S&P Small-Cap 600 Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. Institutional Shares were first issued on December 15, 2010; the sole shareholder redeemed shortly thereafter. Institutional Shares were next issued on April 1, 2011. The Financial Highlights included in these financial statements are based on the activity of the Institutional Shares since April 1, 2011. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for its open federal income tax year ended August 31, 2011, and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $16,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.01% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 22 S&P Small-Cap 600 Index Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 29, 2012, 100% of the market value of the fund’s investments was based on Level 1 inputs. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended February 29, 2012, the fund realized $207,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. The fund realized losses of $1,407,000 during the period from November 1, 2010, through August 31, 2011, which are deferred and will be treated as realized for tax purposes in fiscal 2012. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending August 31, 2012. At February 29, 2012, the cost of investment securities for tax purposes was $106,205,000. Net unrealized appreciation of investment securities for tax purposes was $3,470,000, consisting of unrealized gains of $9,967,000 on securities that had risen in value since their purchase and $6,497,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the six months ended February 29, 2012, the fund purchased $21,910,000 of investment securities and sold $9,196,000 of investment securities, other than temporary cash investments. 23 S&P Small-Cap 600 Index Fund F. Capital share transactions for each class of shares were: Six Months Ended Inception 1 to February 29, 2012 August 31, 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Institutional Shares Issued 12,469 101 88,037 667 Issued in Lieu of Cash Distributions 681 5 — — Redeemed (3,494) (28) (6,288) (50) Net Increase (Decrease)—Institutional Shares 9,656 78 81,749 617 ETF Shares Issued 6,332 100 20,131 350 Issued in Lieu of Cash Distributions — Redeemed (3,005) (50) (8,636) (150) Net Increase (Decrease)—ETF Shares 3,327 50 11,495 200 1 Inception was September 7, 2010, for ETF Shares. Institutional Shares were first issued on December 15, 2010; the sole shareholder redeemed shortly thereafter. Institutional Shares were next issued on April 1, 2011. The table reflects all Institutional Share transactions beginning December 15, 2010. At February 29, 2012, one shareholder was the record or beneficial owner of 73% of the fund’s net assets. If the shareholder were to redeem its total investment in the fund, the redemption might result in an increase in the fund’s expense ratio, cause the fund to incur higher transaction costs, or result in the realization of taxable capital gains. G. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 24 S&P Small-Cap 600 Value Index Fund Fund Profile As of February 29, 2012 Portfolio Characteristics S&P DJ SmallCap U.S. Total 600 Value Market Fund Index Index Number of Stocks 454 453 3,733 Median Market Cap $1.0B $1.0B $33.9B Price/Earnings Ratio 22.5x 22.5x 16.5x Price/Book Ratio 1.4x 1.4x 2.2x Return on Equity 7.2% 7.2% 18.2% Earnings Growth Rate -4.7% -4.7% 7.6% Dividend Yield 1.5% 1.5% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 31% — — Ticker Symbol VIOV — — Expense Ratio 1 0.22% — — 30-Day SEC Yield 1.28% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) S&P DJ SmallCap U.S. Total 600 Value Market Fund Index Index Consumer Discretionary 15.6% 15.6% 11.9% Consumer Staples 3.3 3.3 9.4 Energy 5.0 5.0 11.2 Financials 26.1 26.1 15.4 Health Care 5.3 5.3 11.4 Industrials 19.9 19.9 11.2 Information Technology 13.1 13.1 19.4 Materials 6.7 6.7 4.1 Telecommunication Services 0.9 0.9 2.5 Utilities 4.1 4.1 3.5 Ten Largest Holdings (% of total net assets) BioMed Realty Trust Inc. Office REITs 1.2% Delphi Financial Group Life & Health Inc. Insurance 1.0 LaSalle Hotel Properties Specialized REITs 0.9 Men's Wearhouse Inc. Apparel Retail 0.8 Actuant Corp. Class A Industrial Machinery 0.8 Anixter International Inc. Technology Distributors 0.8 EMCOR Group Inc. Construction & Engineering 0.8 Mueller Industries Inc. Industrial Machinery 0.7 Susquehanna Bancshares Inc. Regional Banks 0.7 Curtiss-Wright Corp. Aerospace & Defense 0.7 Top Ten 8.4% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated December 27, 2011, and represents estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratio was 0.20%. 25 S&P Small-Cap 600 Value Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 7, 2010, Through February 29, 2012 Note: For 2012, performance data reflect the six months ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception ETF Shares 9/7/2010 Market Price -1.58% 15.73% Net Asset Value -1.54 15.71 See Financial Highlights for dividend and capital gains information. 26 S&P Small-Cap 600 Value Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (15.6%) Men’s Wearhouse Inc. 3,396 132 * Cabela’s Inc. 2,862 102 Brunswick Corp. 4,019 96 * Live Nation Entertainment Inc. 9,784 91 Group 1 Automotive Inc. 1,502 77 * Crocs Inc. 3,839 75 * Jack in the Box Inc. 2,920 70 * Select Comfort Corp. 2,159 64 Pool Corp. 1,673 61 PEP Boys-Manny Moe & Jack 3,492 53 * La-Z-Boy Inc. 3,432 49 * Meritage Homes Corp. 1,848 48 * Pinnacle Entertainment Inc. 4,111 45 * Marriott Vacations Worldwide Corp. 1,777 44 Ethan Allen Interiors Inc. 1,715 43 Sonic Automotive Inc. Class A 2,292 39 Finish Line Inc. Class A 1,707 39 * Quiksilver Inc. 8,144 38 Fred’s Inc. Class A 2,541 35 * Drew Industries Inc. 1,263 35 * Career Education Corp. 3,986 34 * Sonic Corp. 4,125 34 Lithia Motors Inc. Class A 1,434 34 * Ruby Tuesday Inc. 4,164 32 * OfficeMax Inc. 5,721 32 Hillenbrand Inc. 1,374 32 * Skechers U.S.A. Inc. Class A 2,461 31 * Liz Claiborne Inc. 3,142 31 Stage Stores Inc. 2,025 30 Brown Shoe Co. Inc. 2,787 30 Cracker Barrel Old Country Store Inc. 535 30 * Arctic Cat Inc. 808 30 Standard Motor Products Inc. 1,293 29 * Helen of Troy Ltd. 903 29 * Standard Pacific Corp. 6,687 29 * Shuffle Master Inc. 1,992 29 * Boyd Gaming Corp. 3,608 29 Superior Industries International Inc. 1,570 28 Callaway Golf Co. 4,306 28 Ryland Group Inc. 1,533 28 Jakks Pacific Inc. 1,724 27 Oxford Industries Inc. 523 26 Texas Roadhouse Inc. Class A 1,575 26 Harte-Hanks Inc. 2,925 26 * Corinthian Colleges Inc. 5,664 25 * Red Robin Gourmet Burgers Inc. 736 25 HOT Topic Inc. 2,788 25 * Iconix Brand Group Inc. 1,367 25 Movado Group Inc. 1,153 25 Cato Corp. Class A 777 21 Nutrisystem Inc. 1,866 21 PF Chang’s China Bistro Inc. 544 21 * EW Scripps Co. Class A 2,051 20 * Interval Leisure Group Inc. 1,418 19 * Universal Electronics Inc. 970 19 * Digital Generation Inc. 1,822 18 * Winnebago Industries Inc. 1,910 17 PetMed Express Inc. 1,331 16 Marcus Corp. 1,307 16 * VOXX International Corp. Class A 1,228 16 * Maidenform Brands Inc. 721 15 * M/I Homes Inc. 1,226 15 * Ruth’s Hospitality Group Inc. 2,309 14 * Zumiez Inc. 456 14 * Perry Ellis International Inc. 812 14 Haverty Furniture Cos. Inc. 1,251 14 * Stein Mart Inc. 1,765 13 Spartan Motors Inc. 2,196 13 * O’Charleys Inc. 1,264 13 Lincoln Educational Services Corp. 1,479 13 * MarineMax Inc. 1,519 12 27 S&P Small-Cap 600 Value Index Fund Market Value Shares ($000) * Lumber Liquidators Holdings Inc. 541 12 * Multimedia Games Holding Co. Inc. 1,151 12 Big 5 Sporting Goods Corp. 1,423 11 * Tuesday Morning Corp. 2,877 10 * Monarch Casino & Resort Inc. 777 8 * Kirkland’s Inc. 495 8 * Universal Technical Institute Inc. 597 8 Blyth Inc. 112 7 * K-Swiss Inc. Class A 1,841 6 * Zale Corp. 1,764 6 * Coldwater Creek Inc. 6,014 6 * Midas Inc. 605 6 Christopher & Banks Corp. 2,433 5 2,534 Consumer Staples (3.3%) * Darling International Inc. 4,116 66 * United Natural Foods Inc. 1,326 60 * Prestige Brands Holdings Inc. 3,334 55 Andersons Inc. 1,230 53 * Hain Celestial Group Inc. 1,077 44 B&G Foods Inc. Class A 1,702 40 Snyders-Lance Inc. 1,762 40 Cal-Maine Foods Inc. 956 37 Spartan Stores Inc. 1,521 27 * Central Garden and Pet Co. Class A 2,833 27 Nash Finch Co. 804 22 * Alliance One International Inc. 5,741 21 * Seneca Foods Corp. Class A 601 15 Diamond Foods Inc. 581 14 Calavo Growers Inc. 332 9 Inter Parfums Inc. 538 9 539 Energy (5.0%) Bristow Group Inc. 2,399 113 * Stone Energy Corp. 3,240 104 * Swift Energy Co. 2,811 84 * Exterran Holdings Inc. 4,122 59 * Cloud Peak Energy Inc. 3,074 54 * Comstock Resources Inc. 3,159 51 * Tetra Technologies Inc. 5,116 46 * Hornbeck Offshore Services Inc. 1,096 45 * ION Geophysical Corp. 5,717 41 * Gulfport Energy Corp. 1,010 34 * Petroleum Development Corp. 945 31 Gulf Island Fabrication Inc. 955 28 * Basic Energy Services Inc. 1,265 25 * Pioneer Drilling Co. 2,326 23 * Petroquest Energy Inc. 3,791 23 * Matrix Service Co. 1,700 23 Overseas Shipholding Group Inc. 1,728 15 Penn Virginia Corp. 3,001 15 814 Financials (26.1%) BioMed Realty Trust Inc. 10,194 188 Delphi Financial Group Inc. 3,619 161 LaSalle Hotel Properties 5,549 148 Susquehanna Bancshares Inc. 12,377 115 DiamondRock Hospitality Co. 11,115 111 FNB Corp. 9,226 109 Kilroy Realty Corp. 2,166 95 Umpqua Holdings Corp. 7,588 93 United Bankshares Inc. 2,989 87 Prospect Capital Corp. 8,048 87 Medical Properties Trust Inc. 8,709 85 Colonial Properties Trust 4,105 84 Extra Space Storage Inc. 3,183 84 Northwest Bancshares Inc. 6,443 81 Wintrust Financial Corp. 2,389 81 Lexington Realty Trust 8,923 77 Old National Bancorp 6,301 76 National Penn Bancshares Inc. 8,150 71 Tanger Factory Outlet Centers 2,361 69 Entertainment Properties Trust 1,458 66 Post Properties Inc. 1,516 66 Glacier Bancorp Inc. 4,775 66 Healthcare Realty Trust Inc. 3,047 63 Selective Insurance Group Inc. 3,601 62 Tower Group Inc. 2,645 61 * Stifel Financial Corp. 1,530 57 PrivateBancorp Inc. Class A 3,950 57 First Midwest Bancorp Inc. 4,942 57 Columbia Banking System Inc. 2,619 55 * BBCN Bancorp Inc. 5,170 53 Cousins Properties Inc. 6,869 51 Pennsylvania REIT 3,685 49 Franklin Street Properties Corp. 4,777 49 Boston Private Financial Holdings Inc. 5,162 49 Provident Financial Services Inc. 3,566 49 * Texas Capital Bancshares Inc. 1,413 48 NBT Bancorp Inc. 2,194 48 Horace Mann Educators Corp. 2,636 46 Safety Insurance Group Inc. 1,003 43 Brookline Bancorp Inc. 4,635 43 28 S&P Small-Cap 600 Value Index Fund Market Value Shares ($000) * National Financial Partners Corp. 2,733 42 First Commonwealth Financial Corp. 6,924 41 Interactive Brokers Group Inc. 2,557 41 Sovran Self Storage Inc. 845 40 Employers Holdings Inc. 2,306 40 S&T Bancorp Inc. 1,856 39 Independent Bank Corp. 1,418 39 Community Bank System Inc. 1,391 38 * Pinnacle Financial Partners Inc. 2,264 37 * Forestar Group Inc. 2,331 37 First Financial Bancorp 2,113 35 UMB Financial Corp. 817 34 Trustco Bank Corp. NY 6,231 33 PacWest Bancorp 1,495 33 Meadowbrook Insurance Group Inc. 3,360 32 First Financial Bankshares Inc. 901 31 Inland Real Estate Corp. 3,551 31 * Investment Technology Group Inc. 2,662 31 Getty Realty Corp. 1,796 30 Simmons First National Corp. Class A 1,152 30 LTC Properties Inc. 928 29 United Fire Group Inc. 1,374 28 * AMERISAFE Inc. 1,202 27 Dime Community Bancshares Inc. 1,858 26 * Piper Jaffray Cos. 1,029 25 Bank of the Ozarks Inc. 792 23 Acadia Realty Trust 1,071 23 Home Bancshares Inc. 873 22 Kite Realty Group Trust 4,199 21 City Holding Co. 546 19 Sterling Bancorp 2,037 18 Cedar Realty Trust Inc. 3,662 17 * Wilshire Bancorp Inc. 3,921 17 Stewart Information Services Corp. 1,266 17 Calamos Asset Management Inc. Class A 1,324 16 * Navigators Group Inc. 332 16 Presidential Life Corp. 1,395 15 Urstadt Biddle Properties Inc. Class A 785 15 Parkway Properties Inc. 1,440 14 * Hanmi Financial Corp. 1,386 12 Bank Mutual Corp. 3,017 12 * United Community Banks Inc. 1,286 12 Universal Health Realty Income Trust 291 11 ViewPoint Financial Group 719 11 SWS Group Inc. 1,919 11 Oritani Financial Corp. 806 10 Saul Centers Inc. 254 10 * Virtus Investment Partners Inc. 103 8 Tompkins Financial Corp. 167 7 * eHealth Inc. 421 6 * First BanCorp. 1,390 5 4,257 Health Care (5.3%) * Molina Healthcare Inc. 1,877 64 * CONMED Corp. 1,850 55 * Centene Corp. 1,101 54 * PAREXEL International Corp. 2,193 54 * Hanger Orthopedic Group Inc. 2,200 46 * Align Technology Inc. 1,487 38 * Kindred Healthcare Inc. 3,448 35 Invacare Corp. 2,124 35 West Pharmaceutical Services Inc. 785 33 * PSS World Medical Inc. 1,300 31 * Amedisys Inc. 1,947 25 * PharMerica Corp. 1,956 24 * Par Pharmaceutical Cos. Inc. 617 23 Meridian Bioscience Inc. 1,146 21 * Natus Medical Inc. 1,941 20 * Amsurg Corp. Class A 766 20 * Affymetrix Inc. 4,654 19 * Omnicell Inc. 1,298 19 * LHC Group Inc. 1,034 18 * Healthways Inc. 2,185 17 * Symmetry Medical Inc. 2,398 17 * Gentiva Health Services Inc. 2,015 16 * AMN Healthcare Services Inc. 2,647 14 * Merit Medical Systems Inc. 1,125 14 * Palomar Medical Technologies Inc. 1,275 14 * Cambrex Corp. 1,930 13 * Almost Family Inc. 559 13 * Greatbatch Inc. 507 13 * Bio-Reference Labs Inc. 616 12 * Cross Country Healthcare Inc. 2,039 12 * Integra LifeSciences Holdings Corp. 348 11 * CryoLife Inc. 1,907 10 * eResearchTechnology Inc. 1,603 10 * SurModics Inc. 641 9 Cantel Medical Corp. 426 9 * Emergent Biosolutions Inc. 537 8 * Savient Pharmaceuticals Inc. 2,378 5 Kensey Nash Corp. 169 4 * Enzo Biochem Inc. 1,325 3 858 29 S&P Small-Cap 600 Value Index Fund Market Value Shares ($000) Industrials (19.9%) Actuant Corp. Class A 4,571 129 EMCOR Group Inc. 4,429 123 Mueller Industries Inc. 2,533 117 Curtiss-Wright Corp. 3,096 115 Brady Corp. Class A 3,477 111 * EnerSys 3,155 106 Barnes Group Inc. 3,125 87 United Stationers Inc. 2,823 82 Belden Inc. 1,944 77 * Geo Group Inc. 4,163 73 ABM Industries Inc. 3,183 72 AO Smith Corp. 1,464 66 ESCO Technologies Inc. 1,772 63 AAR Corp. 2,576 57 Briggs & Stratton Corp. 3,320 56 * Orbital Sciences Corp. 3,899 55 * EnPro Industries Inc. 1,376 52 Applied Industrial Technologies Inc. 1,250 50 * Mobile Mini Inc. 2,323 50 * Astec Industries Inc. 1,321 50 * Ceradyne Inc. 1,603 50 Kaydon Corp. 1,295 49 * Dycom Industries Inc. 2,228 47 Interface Inc. Class A 3,813 47 * Navigant Consulting Inc. 3,457 47 * Moog Inc. Class A 1,047 46 * Aegion Corp. Class A 2,580 45 Simpson Manufacturing Co. Inc. 1,501 45 Insperity Inc. 1,484 45 Albany International Corp. 1,863 45 * TrueBlue Inc. 2,650 44 Quanex Building Products Corp. 2,445 42 * Tetra Tech Inc. 1,691 42 Universal Forest Products Inc. 1,292 42 Robbins & Myers Inc. 849 41 G&K Services Inc. Class A 1,242 41 Resources Connection Inc. 2,943 38 * HUB Group Inc. Class A 1,076 38 SkyWest Inc. 3,356 38 * Old Dominion Freight Line Inc. 880 38 Encore Wire Corp. 1,281 37 Knight Transportation Inc. 2,155 37 Watts Water Technologies Inc. Class A 929 37 * SYKES Enterprises Inc. 2,627 36 * On Assignment Inc. 2,453 34 John Bean Technologies Corp. 1,910 33 Griffon Corp. 3,068 33 Standex International Corp. 841 32 Heartland Express Inc. 2,188 32 Healthcare Services Group Inc. 1,601 31 Arkansas Best Corp. 1,695 30 Comfort Systems USA Inc. 2,491 28 Kelly Services Inc. Class A 1,882 28 * Gibraltar Industries Inc. 2,024 28 Kaman Corp. 798 28 Viad Corp. 1,333 26 Apogee Enterprises Inc. 1,878 25 Heidrick & Struggles International Inc. 1,186 24 * GenCorp Inc. 3,949 24 CIRCOR International Inc. 672 22 * Powell Industries Inc. 588 19 * Federal Signal Corp. 4,093 19 Tennant Co. 407 17 Cascade Corp. 308 16 Unifirst Corp. 270 16 * Orion Marine Group Inc. 1,772 13 CDI Corp. 839 13 * NCI Building Systems Inc. 970 12 * Consolidated Graphics Inc. 242 11 * Lydall Inc. 1,162 11 AAON Inc. 568 11 * Encore Capital Group Inc. 398 9 Vicor Corp. 626 5 Lawson Products Inc. 255 4 Standard Register Co. 795 1 3,243 Information Technology (13.1%) * Anixter International Inc. 1,836 128 * Arris Group Inc. 7,799 89 * Take-Two Interactive Software Inc. 5,728 88 * Plexus Corp. 2,295 80 * SYNNEX Corp. 1,706 70 * Scansource Inc. 1,806 67 * Benchmark Electronics Inc. 3,834 63 * Insight Enterprises Inc. 2,908 61 * Progress Software Corp. 2,248 52 * Harmonic Inc. 7,677 45 * Digital River Inc. 2,462 43 Comtech Telecommunications Corp. 1,345 43 * Newport Corp. 2,483 41 * Brightpoint Inc. 4,521 40 * TTM Technologies Inc. 3,389 40 MKS Instruments Inc. 1,281 38 * Advanced Energy Industries Inc. 2,960 36 * Microsemi Corp. 1,676 35 * FEI Co. 776 35 * DealerTrack Holdings Inc. 1,229 34 Black Box Corp. 1,179 32 30 S&P Small-Cap 600 Value Index Fund Market Value Shares ($000) * Super Micro Computer Inc. 1,833 30 United Online Inc. 5,949 30 * TriQuint Semiconductor Inc. 4,624 30 * Checkpoint Systems Inc. 2,674 30 * Cardtronics Inc. 1,111 30 Heartland Payment Systems Inc. 993 28 * ATMI Inc. 1,176 26 * Intermec Inc. 3,399 25 * Perficient Inc. 2,025 24 * Bottomline Technologies Inc. 833 23 * Diodes Inc. 929 23 * Rofin-Sinar Technologies Inc. 982 23 CTS Corp. 2,272 23 Methode Electronics Inc. 2,448 22 Park Electrochemical Corp. 781 22 Electro Scientific Industries Inc. 1,604 22 Daktronics Inc. 2,445 22 * CIBER Inc. 4,769 21 * Standard Microsystems Corp. 814 21 * Rudolph Technologies Inc. 2,105 21 * Avid Technology Inc. 1,929 21 * Tessera Technologies Inc. 1,191 20 * Digi International Inc. 1,694 19 * iGate Corp. 1,066 19 Cohu Inc. 1,594 18 * XO Group Inc. 1,883 17 * Stratasys Inc. 460 17 * Monotype Imaging Holdings Inc. 1,189 17 * Symmetricom Inc. 2,795 16 Brooks Automation Inc. 1,355 16 * TeleTech Holdings Inc. 1,048 16 * Ultratech Inc. 538 15 * CSG Systems International Inc. 887 14 * Rogers Corp. 381 14 * Mercury Computer Systems Inc. 918 13 Micrel Inc. 1,208 13 EPIQ Systems Inc. 1,101 13 * Monolithic Power Systems Inc. 676 13 * Intevac Inc. 1,559 12 * Pericom Semiconductor Corp. 1,586 12 * Sigma Designs Inc. 2,095 12 Bel Fuse Inc. Class B 663 12 * Radisys Corp. 1,541 12 * Measurement Specialties Inc. 336 11 * Virtusa Corp. 674 11 Badger Meter Inc. 327 10 * DSP Group Inc. 1,559 10 * Supertex Inc. 506 9 PC-Tel Inc. 1,234 9 * Kopin Corp. 2,436 9 Pulse Electronics Corp. 2,796 9 * Agilysys Inc. 1,027 8 * Oplink Communications Inc. 480 8 * Novatel Wireless Inc. 2,172 7 * STR Holdings Inc. 1,040 7 * Nanometrics Inc. 371 6 * NCI Inc. Class A 534 4 2,125 Materials (6.7%) PolyOne Corp. 6,005 81 * SunCoke Energy Inc. 4,655 67 Texas Industries Inc. 1,850 63 Eagle Materials Inc. 1,905 60 * OM Group Inc. 2,144 59 AK Steel Holding Corp. 7,328 58 HB Fuller Co. 1,750 53 Kaiser Aluminum Corp. 1,048 51 A Schulman Inc. 1,945 50 * RTI International Metals Inc. 2,001 45 * Materion Corp. 1,339 39 Tredegar Corp. 1,560 36 * Century Aluminum Co. 3,645 36 * Calgon Carbon Corp. 2,154 33 Wausau Paper Corp. 3,270 30 Buckeye Technologies Inc. 891 30 Myers Industries Inc. 2,221 30 Neenah Paper Inc. 995 28 Koppers Holdings Inc. 710 27 * Kraton Performance Polymers Inc. 909 25 * LSB Industries Inc. 609 24 Zep Inc. 1,455 22 * Clearwater Paper Corp. 602 21 AMCOL International Corp. 675 20 Haynes International Inc. 285 18 American Vanguard Corp. 944 16 * KapStone Paper and Packaging Corp. 765 15 Quaker Chemical Corp. 346 14 Stepan Co. 162 14 Olympic Steel Inc. 600 14 * AM Castle & Co. 1,081 12 * Headwaters Inc. 2,435 7 1,098 Telecommunication Services (0.9%) * Cincinnati Bell Inc. 12,959 49 NTELOS Holdings Corp. 989 23 USA Mobility Inc. 1,463 20 * Cbeyond Inc. 1,994 15 * General Communication Inc. CLASS A 1,277 14 Lumos Networks Corp. 968 12 * Neutral Tandem Inc. 618 7 140 31 S&P Small-Cap 600 Value Index Fund Market Value Shares ($000) Utilities (4.1%) Avista Corp. 3,857 95 Piedmont Natural Gas Co. Inc. 2,580 84 UIL Holdings Corp. 2,078 73 Southwest Gas Corp. 1,646 70 Laclede Group Inc. 1,487 61 New Jersey Resources Corp. 1,265 59 Allete Inc. 1,071 45 NorthWestern Corp. 1,150 40 Unisource Energy Corp. 972 36 El Paso Electric Co. 1,021 33 Northwest Natural Gas Co. 730 33 CH Energy Group Inc. 384 26 Central Vermont Public Service Corp. 458 16 671 Total Investments (100.0%) (Cost $14,274) 16,279 Other Assets and Liabilities (0.0%) Other Assets 18 Liabilities (19) (1) ETF Shares—Net Assets (100%) Applicable to 250,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 16,278 Net Asset Value Per Share— ETF Shares $65.11 At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 15,237 Undistributed Net Investment Income 12 Accumulated Net Realized Losses (976) Unrealized Appreciation (Depreciation) 2,005 Net Assets 16,278 See Note A in Notes to Financial Statements. * Non-income-producing security. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 32 S&P Small-Cap 600 Value Index Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Dividends 108 Total Income 108 Expenses The Vanguard Group—Note B Management and Administrative 11 Custodian Fees 4 Total Expenses 15 Net Investment Income 93 Realized Net Gain (Loss) on Investment Securities Sold 98 Change in Unrealized Appreciation (Depreciation) of Investment Securities 2,101 Net Increase (Decrease) in Net Assets Resulting from Operations 2,292 See accompanying Notes, which are an integral part of the Financial Statements. 33 S&P Small-Cap 600 Value Index Fund Statement of Changes in Net Assets September 7, Six Months Ended 2010 1 to February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 93 129 Realized Net Gain (Loss) 98 319 Change in Unrealized Appreciation (Depreciation) 2,101 (96) Net Increase (Decrease) in Net Assets Resulting from Operations 2,292 352 Distributions Net Investment Income Institutional Shares — — ETF Shares (163) (37) Realized Capital Gain Institutional Shares — — ETF Shares — — Return of Capital Total Distributions (163) (37) Capital Share Transactions Institutional Shares — (1) ETF Shares (21) 13,856 Net Increase (Decrease) from Capital Share Transactions (21) 13,855 Total Increase (Decrease) 2,108 14,170 Net Assets Beginning of Period 14,170 — End of Period 2 16,278 14,170 1 Inception. 2 Net Assets—End of Period includes undistributed net investment income of $12,000 and $82,000. See accompanying Notes, which are an integral part of the Financial Statements. 34 S&P Small-Cap 600 Value Index Fund Financial Highlights ETF Shares Six Months Sept. 7, Ended 2010 1 to February 29, Aug. 31, For a Share Outstanding Throughout Each Period 2012 2011 Net Asset Value, Beginning of Period $56.68 $49.79 Investment Operations Net Investment Income .370 .741 Net Realized and Unrealized Gain (Loss) on Investments 8.711 6.519 Total from Investment Operations 9.081 7.260 Distributions Dividends from Net Investment Income (.651) (.370) Distributions from Realized Capital Gains — — Total Distributions (.651) (.370) Net Asset Value, End of Period $65.11 $56.68 Total Return 16.12% 14.52% Ratios/Supplemental Data Net Assets, End of Period (Millions) $16 $14 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 2 Ratio of Net Investment Income to Average Net Assets 1.26% 1.32% 2 Portfolio Turnover Rate 3 31% 70% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception—See Notes to Financial Statements. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 35 S&P Small-Cap 600 Value Index Fund Notes to Financial Statements Vanguard S&P Small-Cap 600 Value Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. Institutional Shares were first issued on December 15, 2010; the sole shareholder redeemed shortly thereafter. As of February 29, 2012, there were no investors in the Institutional share class. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for its open federal income tax year ended August 31, 2011, and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $3,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.00% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 29, 2012, 100% of the market value of the fund’s investments was based on Level 1 inputs. 36 S&P Small-Cap 600 Value Index Fund D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended February 29, 2012, the fund realized $345,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. The fund realized losses of $729,000 during the period from November 1, 2010, through August 31, 2011, which are deferred and will be treated as realized for tax purposes in fiscal 2012. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending August 31, 2012. At February 29, 2012, the cost of investment securities for tax purposes was $14,274,000. Net unrealized appreciation of investment securities for tax purposes was $2,005,000, consisting of unrealized gains of $2,304,000 on securities that had risen in value since their purchase and $299,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the six months ended February 29, 2012, the fund purchased $6,511,000 of investment securities and sold $6,590,000 of investment securities, other than temporary cash investments. F. Capital share transactions for each class of shares were: Six Months Ended Inception 1 to February 29, 2012 August 31, 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Institutional Shares Issued — — 70 1 Issued in Lieu of Cash Distributions — Redeemed — — (71) (1) Net Increase (Decrease)—Institutional Shares — — (1) — ETF Shares Issued 2,869 50 22,271 400 Issued in Lieu of Cash Distributions — Redeemed (2,890) (50) (8,415) (150) Net Increase (Decrease)—ETF Shares (21) — 13,856 250 1 Inception was September 7, 2010, for ETF Shares. Institutional Shares were first issued on December 15, 2010; the sole shareholder redeemed shortly thereafter. As of February 29, 2012, there were no investors in the Institutional share class. G. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 37 S&P Small-Cap 600 Growth Index Fund Fund Profile As of February 29, 2012 Portfolio Characteristics S&P DJ SmallCap U.S. Total 600 Growth Market Fund Index Index Number of Stocks 325 325 3,733 Median Market Cap $1.3B $1.3B $33.9B Price/Earnings Ratio 20.7x 20.7x 16.5x Price/Book Ratio 2.6x 2.6x 2.2x Return on Equity 13.6% 13.6% 18.2% Earnings Growth Rate 10.1% 10.1% 7.6% Dividend Yield 0.9% 0.9% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 67% — — Ticker Symbol VIOG — — Expense Ratio 1 0.20% — — 30-Day SEC Yield 0.67% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) S&P SmallCap DJ 600 U.S. Total Growth Market Fund Index Index Consumer Discretionary 15.4% 15.4% 11.9% Consumer Staples 5.0 5.0 9.4 Energy 4.3 4.3 11.2 Financials 13.2 13.2 15.4 Health Care 16.2 16.2 11.4 Industrials 11.6 11.6 11.2 Information Technology 25.9 25.9 19.4 Materials 3.9 3.9 4.1 Telecommunication Services 0.3 0.3 2.5 Utilities 4.2 4.2 3.5 Ten Largest Holdings (% of total net assets) Salix Pharmaceuticals Ltd. Pharmaceuticals 1.2% ProAssurance Corp. Property & Casualty Insurance 1.1 Cubist Pharmaceuticals Inc. Biotechnology 1.1 Questcor Pharmaceuticals Inc. Pharmaceuticals 1.0 Lufkin Industries Inc. Oil & Gas Equipment & Services 1.0 Wright Express Corp. Data Processing & Outsourced Services 1.0 Mid-America Apartment Communities Inc. Residential REITs 1.0 Viropharma Inc. Pharmaceuticals 0.9 CommVault Systems Inc. Systems Software 0.9 Teledyne Technologies Aerospace & Inc. Defense 0.9 Top Ten 10.1% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated December 27, 2011, and represents estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratio was 0.20%. 38 S&P Small-Cap 600 Growth Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 7, 2010, Through February 29, 2012 Note: For 2012, performance data reflect the six months ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception ETF Shares 9/7/2010 Market Price 3.28% 21.20% Net Asset Value 3.41 21.24 See Financial Highlights for dividend and capital gains information. 39 S&P Small-Cap 600 Growth Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (15.4%) Wolverine World Wide Inc. 3,330 127 * Coinstar Inc. 2,122 124 * Genesco Inc. 1,668 114 * Steven Madden Ltd. 2,630 114 * Buffalo Wild Wings Inc. 1,266 109 * JOS A Bank Clothiers Inc. 1,919 99 Monro Muffler Brake Inc. 2,124 97 * Hibbett Sports Inc. 1,825 89 * Childrens Place Retail Stores Inc. 1,716 87 * Vitamin Shoppe Inc. 2,014 85 Buckle Inc. 1,864 84 * BJ’s Restaurants Inc. 1,663 83 * Iconix Brand Group Inc. 3,657 66 Hillenbrand Inc. 2,888 66 Arbitron Inc. 1,880 63 * Peet’s Coffee & Tea Inc. 892 57 Cracker Barrel Old Country Store Inc. 1,029 57 * DineEquity Inc. 1,070 57 Pool Corp. 1,544 56 Sturm Ruger & Co. Inc. 1,313 55 CEC Entertainment Inc. 1,300 50 * American Public Education Inc. 1,231 48 * Select Comfort Corp. 1,629 48 * iRobot Corp. 1,865 48 * Papa John’s International Inc. 1,278 47 Brunswick Corp. 1,969 47 * True Religion Apparel Inc. 1,763 46 * Crocs Inc. 2,242 44 Texas Roadhouse Inc. Class A 2,465 41 Finish Line Inc. Class A 1,792 41 * Helen of Troy Ltd. 1,230 40 * Biglari Holdings Inc. 97 40 * Capella Education Co. 998 39 PF Chang’s China Bistro Inc. 887 34 * Blue Nile Inc. 926 33 Cato Corp. Class A 1,209 33 * Zumiez Inc. 1,015 32 * Liz Claiborne Inc. 3,240 32 * Lumber Liquidators Holdings Inc. 1,331 29 * Rue21 Inc. 1,074 29 Ryland Group Inc. 1,470 27 * Shuffle Master Inc. 1,630 24 Oxford Industries Inc. 412 21 * Maidenform Brands Inc. 863 18 * Interval Leisure Group Inc. 1,268 17 Blyth Inc. 246 16 * Universal Technical Institute Inc. 852 11 * Kirkland’s Inc. 600 10 * Multimedia Games Holding Co. Inc. 614 6 * Midas Inc. 370 3 2,643 Consumer Staples (5.0%) * TreeHouse Foods Inc. 2,475 143 Casey’s General Stores Inc. 2,624 134 * United Natural Foods Inc. 1,984 90 * Hain Celestial Group Inc. 1,915 78 Sanderson Farms Inc. 1,299 64 * Darling International Inc. 3,793 61 * Boston Beer Co. Inc. Class A 580 55 J&J Snack Foods Corp. 995 50 WD-40 Co. 1,101 48 B&G Foods Inc. Class A 1,500 35 Snyders-Lance Inc. 1,377 31 Diamond Foods Inc. 918 22 * Medifast Inc. 942 15 Calavo Growers Inc. 517 14 Inter Parfums Inc. 555 9 849 40 S&P Small-Cap 600 Growth Index Fund Market Value Shares ($000) Energy (4.3%) Lufkin Industries Inc. 2,101 167 * SEACOR Holdings Inc. 1,498 148 * Gulfport Energy Corp. 2,028 68 * Approach Resources Inc. 1,835 64 * Contango Oil & Gas Co. 879 56 * Hornbeck Offshore Services Inc. 1,197 49 * OYO Geospace Corp. 438 48 * GeoResources Inc. 1,378 44 * Petroleum Development Corp. 652 21 * ION Geophysical Corp. 2,811 20 * Pioneer Drilling Co. 1,841 18 * Cloud Peak Energy Inc. 991 18 * Basic Energy Services Inc. 691 14 735 Financials (13.2%) ProAssurance Corp. 2,106 185 Mid-America Apartment Communities Inc. 2,609 163 Tanger Factory Outlet Centers 3,526 103 Kilroy Realty Corp. 2,344 103 * Ezcorp Inc. Class A 3,021 95 Cash America International Inc. 2,020 94 EastGroup Properties Inc. 1,851 89 * First Cash Financial Services Inc. 2,074 88 Post Properties Inc. 2,004 88 Extra Space Storage Inc. 3,189 84 RLI Corp. 1,150 81 PS Business Parks Inc. 1,281 80 * Stifel Financial Corp. 2,111 79 Entertainment Properties Trust 1,708 78 * World Acceptance Corp. 1,005 64 * Financial Engines Inc. 2,698 62 UMB Financial Corp. 1,382 58 Sovran Self Storage Inc. 1,038 49 Healthcare Realty Trust Inc. 2,200 45 Infinity Property & Casualty Corp. 816 45 First Financial Bankshares Inc. 1,238 42 Acadia Realty Trust 1,803 38 * Texas Capital Bancshares Inc. 1,101 37 Colonial Properties Trust 1,731 36 LTC Properties Inc. 1,119 35 Community Bank System Inc. 1,228 34 Bank of the Ozarks Inc. 1,129 33 Oritani Financial Corp. 2,323 30 First Financial Bancorp 1,794 29 * Virtus Investment Partners Inc. 318 25 ViewPoint Financial Group 1,585 24 Universal Health Realty Income Trust 577 22 Saul Centers Inc. 553 21 * Navigators Group Inc. 411 19 PacWest Bancorp 770 17 Tompkins Financial Corp. 401 16 Home Bancshares Inc. 636 16 City Holding Co. 440 15 Urstadt Biddle Properties Inc. Class A 771 15 * eHealth Inc. 963 14 Inland Real Estate Corp. 1,617 14 * Hanmi Financial Corp. 746 6 2,271 Health Care (16.2%) * Salix Pharmaceuticals Ltd. 4,077 201 * Cubist Pharmaceuticals Inc. 4,233 181 * Questcor Pharmaceuticals Inc. 4,324 168 * Viropharma Inc. 4,863 156 Quality Systems Inc. 2,719 117 * Haemonetics Corp. 1,723 116 * Centene Corp. 2,328 114 * Zoll Medical Corp. 1,527 112 * Magellan Health Services Inc. 1,928 91 Chemed Corp. 1,371 85 * Align Technology Inc. 3,157 81 * Medicines Co. 3,661 78 * MWI Veterinary Supply Inc. 877 76 * Air Methods Corp. 780 70 * Par Pharmaceutical Cos. Inc. 1,833 68 * Cyberonics Inc. 1,715 64 West Pharmaceutical Services Inc. 1,511 63 * Akorn Inc. 4,610 58 * Neogen Corp. 1,612 56 * PSS World Medical Inc. 2,291 56 Analogic Corp. 844 48 Computer Programs & Systems Inc. 764 46 * NuVasive Inc. 2,915 46 * Momenta Pharmaceuticals Inc. 3,039 45 * PAREXEL International Corp. 1,782 44 * IPC The Hospitalist Co. Inc. 1,135 41 * Abaxis Inc. 1,497 40 * ICU Medical Inc. 831 38 * Amsurg Corp. Class A 1,350 35 Landauer Inc. 643 35 * Integra LifeSciences Holdings Corp. 993 31 Ensign Group Inc. 1,123 31 * Medidata Solutions Inc. 1,521 30 Meridian Bioscience Inc. 1,633 29 * Hi-Tech Pharmacal Co. Inc. 698 28 41 S&P Small-Cap 600 Growth Index Fund Market Value Shares ($000) * Greatbatch Inc. 1,099 27 * Arqule Inc. 3,681 26 * Bio-Reference Labs Inc. 1,064 21 * Merit Medical Systems Inc. 1,696 21 * Corvel Corp. 442 20 Cantel Medical Corp. 910 18 * Emergent Biosolutions Inc. 1,167 18 * Omnicell Inc. 919 14 * eResearchTechnology Inc. 1,406 9 Kensey Nash Corp. 356 8 * SurModics Inc. 342 5 * Savient Pharmaceuticals Inc. 2,363 5 * Enzo Biochem Inc. 953 2 2,772 Industrials (11.6%) * Teledyne Technologies Inc. 2,549 152 Toro Co. 2,116 143 Robbins & Myers Inc. 2,279 111 * Old Dominion Freight Line Inc. 2,327 101 * Moog Inc. Class A 2,028 89 * II-VI Inc. 3,762 88 * Portfolio Recovery Associates Inc. 1,180 82 Forward Air Corp. 1,969 66 Franklin Electric Co. Inc. 1,297 65 Applied Industrial Technologies Inc. 1,592 64 * Tetra Tech Inc. 2,545 63 Healthcare Services Group Inc. 2,947 57 Lindsay Corp. 874 57 * HUB Group Inc. Class A 1,475 53 AO Smith Corp. 1,153 52 Cubic Corp. 1,088 52 * Allegiant Travel Co. Class A 1,040 52 Belden Inc. 1,189 47 Unifirst Corp. 771 46 American Science & Engineering Inc. 617 45 * Exponent Inc. 914 44 AZZ Inc. 869 44 Watts Water Technologies Inc. Class A 1,033 41 Simpson Manufacturing Co. Inc. 1,231 37 Tennant Co. 863 35 * Aerovironment Inc. 1,212 35 Kaman Corp. 970 33 Kaydon Corp. 864 32 Knight Transportation Inc. 1,808 31 National Presto Industries Inc. 330 29 Heartland Express Inc. 1,708 25 * Encore Capital Group Inc. 1,088 24 * Dolan Co. 2,070 19 * Consolidated Graphics Inc. 370 17 CIRCOR International Inc. 490 16 Cascade Corp. 274 15 AAON Inc. 706 13 Vicor Corp. 701 6 * NCI Building Systems Inc. 383 5 1,986 Information Technology (25.9%) * Wright Express Corp. 2,666 165 * CommVault Systems Inc. 3,001 155 * Viasat Inc. 2,913 134 * Taleo Corp. Class A 2,861 131 Cognex Corp. 2,901 124 * Hittite Microwave Corp. 1,924 110 * CACI International Inc. Class A 1,822 108 * Cirrus Logic Inc. 4,407 104 * Netgear Inc. 2,590 97 * Cymer Inc. 2,108 97 j2 Global Inc. 3,271 97 MAXIMUS Inc. 2,316 97 Blackbaud Inc. 2,971 94 * Sourcefire Inc. 1,980 89 * Microsemi Corp. 4,252 89 * Synaptics Inc. 2,221 82 Littelfuse Inc. 1,534 81 * OSI Systems Inc. 1,355 80 * FEI Co. 1,788 80 * Cabot Microelectronics Corp. 1,556 78 * MicroStrategy Inc. Class A 557 75 * JDA Software Group Inc. 2,934 74 * Veeco Instruments Inc. 2,670 72 Power Integrations Inc. 1,935 72 * GT Advanced Technologies Inc. 8,253 71 * Liquidity Services Inc. 1,601 69 MKS Instruments Inc. 2,278 68 * Manhattan Associates Inc. 1,427 66 * FARO Technologies Inc. 1,147 64 * Tyler Technologies Inc. 1,680 63 * Synchronoss Technologies Inc. 1,842 62 * Kulicke & Soffa Industries Inc. 5,013 56 * LogMeIn Inc. 1,459 54 MTS Systems Corp. 1,082 53 * Volterra Semiconductor Corp. 1,695 52 * Netscout Systems Inc. 2,376 50 Ebix Inc. 2,155 50 * comScore Inc. 2,278 50 * Cardtronics Inc. 1,875 50 * LivePerson Inc. 3,273 49 * Websense Inc. 2,677 48 * Progress Software Corp. 2,076 48 Heartland Payment Systems Inc. 1,691 48 42 S&P Small-Cap 600 Growth Index Fund Market Value Shares ($000) * Bottomline Technologies Inc. 1,615 45 * DealerTrack Holdings Inc. 1,574 44 * TriQuint Semiconductor Inc. 6,664 43 * Ceva Inc. 1,623 40 * Diodes Inc. 1,582 39 * Tessera Technologies Inc. 2,310 39 * Entropic Communications Inc. 5,938 37 Brooks Automation Inc. 3,009 36 * Stratasys Inc. 970 36 * Ultratech Inc. 1,193 32 * Forrester Research Inc. 1,007 32 * DTS Inc. 1,142 32 * Higher One Holdings Inc. 2,151 32 * InfoSpace Inc. 2,697 31 OPNET 1,025 29 * Interactive Intelligence Group Inc. 980 27 * Rogers Corp. 715 26 * Monolithic Power Systems Inc. 1,330 25 Micrel Inc. 2,164 23 Badger Meter Inc. 709 23 * Measurement Specialties Inc. 694 23 * CSG Systems International Inc. 1,403 22 * Stamps.com Inc. 862 22 * Rofin-Sinar Technologies Inc. 944 22 * Exar Corp. 3,093 22 * ATMI Inc. 962 21 * Standard Microsystems Corp. 726 19 Park Electrochemical Corp. 619 18 * Monotype Imaging Holdings Inc. 1,245 17 * iGate Corp. 958 17 * Mercury Computer Systems Inc. 1,150 17 * Nanometrics Inc. 807 14 * Oplink Communications Inc. 839 14 * STR Holdings Inc. 1,809 13 EPIQ Systems Inc. 1,006 12 * Rubicon Technology Inc. 1,170 10 * TeleTech Holdings Inc. 629 10 * Virtusa Corp. 594 9 * Kopin Corp. 2,147 8 * Supertex Inc. 323 6 4,443 Materials (3.9%) Schweitzer-Mauduit International Inc. 1,115 78 Buckeye Technologies Inc. 1,791 61 Balchem Corp. 1,998 54 Deltic Timber Corp. 747 49 HB Fuller Co. 1,556 47 * KapStone Paper and Packaging Corp. 1,867 37 Stepan Co. 406 35 * Kraton Performance Polymers Inc. 1,250 35 Eagle Materials Inc. 1,105 35 Haynes International Inc. 530 33 * Clearwater Paper Corp. 933 32 AMCOL International Corp. 1,019 30 Koppers Holdings Inc. 683 26 * LSB Industries Inc. 639 26 * Calgon Carbon Corp. 1,671 25 Hawkins Inc. 612 24 Quaker Chemical Corp. 524 22 American Vanguard Corp. 595 10 * Headwaters Inc. 1,683 5 664 Telecommunication Services (0.3%) Atlantic Tele-Network Inc. 635 25 * Neutral Tandem Inc. 1,545 17 * General Communication Inc. Class A 1,033 11 53 Utilities (4.2%) South Jersey Industries Inc. 2,079 108 Piedmont Natural Gas Co. Inc. 2,290 74 New Jersey Resources Corp. 1,544 72 Southwest Gas Corp. 1,456 62 El Paso Electric Co. 1,721 56 Unisource Energy Corp. 1,528 56 Northwest Natural Gas Co. 1,087 50 American States Water Co. 1,293 48 UIL Holdings Corp. 1,322 47 Allete Inc. 1,118 47 NorthWestern Corp. 1,300 45 CH Energy Group Inc. 621 41 Central Vermont Public Service Corp. 449 16 722 Total Common Stocks (Cost $15,225) 17,138 43 S&P Small-Cap 600 Growth Index Fund Market Value Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.111% (Cost $6) 5,872 6 Total Investments (100.0%) (Cost $15,231) 17,144 Other Assets and Liabilities (0.0%) Other Assets 16 Liabilities (18) (2) ETF Shares—Net Assets (100%) Applicable to 250,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 17,142 Net Asset Value Per Share— ETF Shares $68.57 At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 16,173 Undistributed Net Investment Income 2 Accumulated Net Realized Losses (946) Unrealized Appreciation (Depreciation) 1,913 Net Assets 17,142 See Note A in Notes to Financial Statements. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 44 S&P Small-Cap 600 Growth Index Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Dividends 71 Interest 1 1 Total Income 72 Expenses The Vanguard Group—Note B Management and Administrative 13 Custodian Fees 4 Shareholders’ Reports 2 Total Expenses 19 Net Investment Income 53 Realized Net Gain (Loss) on Investment Securities Sold 1,723 Change in Unrealized Appreciation (Depreciation) of Investment Securities 439 Net Increase (Decrease) in Net Assets Resulting from Operations 2,215 1 Interest income from an affiliated company of the fund was $1,000. See accompanying Notes, which are an integral part of the Financial Statements. 45 S&P Small-Cap 600 Growth Index Fund Statement of Changes in Net Assets September 7, Six Months Ended 2010 1 to February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 53 97 Realized Net Gain (Loss) 1,723 104 Change in Unrealized Appreciation (Depreciation) 439 1,474 Net Increase (Decrease) in Net Assets Resulting from Operations 2,215 1,675 Distributions Net Investment Income Institutional Shares — — ETF Shares (101) (47) Realized Capital Gain Institutional Shares — — ETF Shares — — Total Distributions (101) (47) Capital Share Transactions Institutional Shares — (5) ETF Shares (12,504) 25,909 Net Increase (Decrease) from Capital Share Transactions (12,504) 25,904 Total Increase (Decrease) (10,390) 27,532 Net Assets Beginning of Period 27,532 — End of Period 2 17,142 27,532 1 Inception. 2 Net Assets—End of Period includes undistributed net investment income of $2,000 and $50,000. See accompanying Notes, which are an integral part of the Financial Statements. 46 S&P Small-Cap 600 Growth Index Fund Financial Highlights ETF Shares Six Months Sept. 7, Ended 2010 1 to February 29, Aug. 31, For a Share Outstanding Throughout Each Period 2012 2011 Net Asset Value, Beginning of Period $61.18 $49.82 Investment Operations Net Investment Income .232 .422 Net Realized and Unrealized Gain (Loss) on Investments 7.495 11.248 Total from Investment Operations 7.727 11.670 Distributions Dividends from Net Investment Income (.337) (.310) Distributions from Realized Capital Gains — — Total Distributions (.337) (.310) Net Asset Value, End of Period $68.57 $61.18 Total Return 12.67% 23.41% Ratios/Supplemental Data Net Assets, End of Period (Millions) $17 $28 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 2 Ratio of Net Investment Income to Average Net Assets 0.55% 0.78% 2 Portfolio Turnover Rate 3 67% 106% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception—See Notes to Financial Statements. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 47 S&P Small-Cap 600 Growth Index Fund Notes to Financial Statements Vanguard S&P Small-Cap 600 Growth Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. Institutional Shares were first issued on December 15, 2010; the sole shareholder redeemed shortly thereafter. As of February 29, 2012, there were no investors in the Institutional share class. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for its open federal income tax year ended August 31, 2011, and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $3,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.00% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 48 S&P Small-Cap 600 Growth Index Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 29, 2012, 100% of the market value of the fund’s investments was based on Level 1 inputs. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended February 29, 2012, the fund realized $2,080,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. The fund realized losses of $576,000 during the period from November 1, 2010, through August 31, 2011, which are deferred and will be treated as realized for tax purposes in fiscal 2012. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending August 31, 2012. At February 29, 2012, the cost of investment securities for tax purposes was $15,231,000. Net unrealized appreciation of investment securities for tax purposes was $1,913,000, consisting of unrealized gains of $2,270,000 on securities that had risen in value since their purchase and $357,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the six months ended February 29, 2012, the fund purchased $10,359,000 of investment securities and sold $22,890,000 of investment securities, other than temporary cash investments. 49 S&P Small-Cap 600 Growth Index Fund F. Capital share transactions for each class of shares were: Six Months Ended Inception 1 to February 29, 2012 August 31, 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Institutional Shares Issued — — 229 2 Issued in Lieu of Cash Distributions — Redeemed — — (234) (2) Net Increase (Decrease)—Institutional Shares — — (5) — ETF Shares Issued 3,108 50 28,955 500 Issued in Lieu of Cash Distributions — Redeemed (15,612) (250) (3,046) (50) Net Increase (Decrease)—ETF Shares (12,504) (200) 25,909 450 1 Inception was September 7, 2010, for ETF Shares. Institutional Shares were first issued on December 15, 2010; the sole shareholder redeemed shortly thereafter. As of February 29, 2012, there were no investors in the Institutional share class. G. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 50 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 51 Six Months Ended February 29, 2012 Beginning Ending Expenses Account Value Account Value Paid During 8/31/2011 2/29/2012 Period Based on Actual Fund Return S&P Small-Cap 600 Index Fund Institutional Shares $1,000.00 $1,143.12 $0.43 ETF Shares 1,000.00 1,142.65 0.80 S&P Small-Cap 600 Value Index Fund ETF Shares $1,000.00 $1,161.19 $1.07 S&P Small-Cap 600 Growth Index Fund ETF Shares $1,000.00 $1,126.68 $1.06 Based on Hypothetical 5% Yearly Return S&P Small-Cap 600 Index Fund Institutional Shares $1,000.00 $1,024.47 $0.40 ETF Shares 1,000.00 1,024.12 0.75 S&P Small-Cap 600 Value Index Fund ETF Shares $1,000.00 $1,023.87 $1.01 S&P Small-Cap 600 Growth Index Fund ETF Shares $1,000.00 $1,023.87 $1.01 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the S&P Small-Cap 600 Index Fund, 0.08% for Institutional Shares and 0.15% for ETF Shares; for the S&P Small-Cap 600 Value Index Fund, 0.20% for ETF Shares; and for the S&P Small-Cap 600 Growth Index Fund, 0.20% for ETF Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 52 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. 53 Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (2006–2008) of Rohm Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services), Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing), Board. Principal Occupation(s) During the Past Five and Delphi Automotive LLP (automotive components); Years: Chairman of the Board of The Vanguard Group, Senior Advisor at New Mountain Capital; Trustee of Inc., and of each of the investment companies served The Conference Board. by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Amy Gutmann Officer and President of The Vanguard Group and of Born 1949. Trustee Since June 2006. Principal each of the investment companies served by The Occupation(s) During the Past Five Years: President Vanguard Group since 2008; Director of Vanguard of the University of Pennsylvania; Christopher H. Marketing Corporation; Managing Director of The Browne Distinguished Professor of Political Science Vanguard Group (1995–2008). in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- nication and the Graduate School of Education Independent Trustees of the University of Pennsylvania; Director of Carnegie Corporation of New York, Schuylkill River Emerson U. Fullwood Development Corporation, and Greater Philadelphia Born 1948. Trustee Since January 2008. Principal Chamber of Commerce; Trustee of the National Occupation(s) During the Past Five Years: Executive Constitution Center; Chair of the Presidential Chief Staff and Marketing Officer for North America Commission for the Study of Bioethical Issues. and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and JoAnn Heffernan Heisen services); Executive in Residence and 2010 Born 1950. Trustee Since July 1998. Principal Distinguished Minett Professor at the Rochester Occupation(s) During the Past Five Years: Corporate Institute of Technology; Director of SPX Corporation Vice President and Chief Global Diversity Officer (multi-industry manufacturing), the United Way of (retired 2008) and Member of the Executive Rochester, Amerigroup Corporation (managed health Committee (1997–2008) of Johnson & Johnson care), the University of Rochester Medical Center, (pharmaceuticals/medical devices/consumer Monroe Community College Foundation, and North products); Director of Skytop Lodge Corporation Carolina A&T University. (hotels), the University Medical Center at Princeton, the Robert Wood Johnson Foundation, and the Center Rajiv L. Gupta for Talent Innovation; Member of the Advisory Board Born 1945. Trustee Since December 2001. 2 of the Maxwell School of Citizenship and Public Affairs Principal Occupation(s) During the Past Five Years: at Syracuse University. Chairman and Chief Executive Officer (retired 2009) F. Joseph Loughrey Group since 2010; Assistant Controller of each of Born 1949. Trustee Since October 2009. Principal the investment companies served by The Vanguard Occupation(s) During the Past Five Years: President Group (2001–2010). and Chief Operating Officer (retired 2009) and Vice Chairman of the Board (2008–2009) of Cummins Inc. Thomas J. Higgins (industrial machinery); Director of SKF AB (industrial Born 1957. Chief Financial Officer Since September machinery), Hillenbrand, Inc. (specialized consumer 2008. Principal Occupation(s) During the Past Five services), the Lumina Foundation for Education, and Years: Principal of The Vanguard Group, Inc.; Chief Oxfam America; Chairman of the Advisory Council Financial Officer of each of the investment companies for the College of Arts and Letters and Member served by The Vanguard Group since 2008; Treasurer of the Advisory Board to the Kellogg Institute for of each of the investment companies served by The International Studies at the University of Notre Dame. Vanguard Group (1998–2008). André F. Perold Kathryn J. Hyatt Born 1952. Trustee Since December 2004. Principal Born 1955. Treasurer Since November 2008. Principal Occupation(s) During the Past Five Years: George Occupation(s) During the Past Five Years: Principal Gund Professor of Finance and Banking at the Harvard of The Vanguard Group, Inc.; Treasurer of each of Business School (retired 2011); Chief Investment the investment companies served by The Vanguard Officer and Managing Partner of HighVista Strategies Group since 2008; Assistant Treasurer of each of the LLC (private investment firm); Director of Rand investment companies served by The Vanguard Group Merchant Bank; Overseer of the Museum of Fine (1988–2008). Arts Boston. Heidi Stam Alfred M. Rankin, Jr. Born 1956. Secretary Since July 2005. Principal Born 1941. Trustee Since January 1993. Principal Occupation(s) During the Past Five Years: Managing Occupation(s) During the Past Five Years: Chairman, Director of The Vanguard Group, Inc., since 2006; President, and Chief Executive Officer of NACCO General Counsel of The Vanguard Group since 2005; Industries, Inc. (forklift trucks/housewares/lignite); Secretary of The Vanguard Group and of each of the Director of Goodrich Corporation (industrial products/ investment companies served by The Vanguard Group aircraft systems and services) and the National since 2005; Director and Senior Vice President of Association of Manufacturers; Chairman of the Board Vanguard Marketing Corporation since 2005; of the Federal Reserve Bank of Cleveland and of Principal of The Vanguard Group (1997–2006). University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Vanguard Senior Management Team Peter F. Volanakis Mortimer J. Buckley Michael S. Miller Born 1955. Trustee Since July 2009. Principal Kathleen C. Gubanich James M. Norris Occupation(s) During the Past Five Years: President Paul A. Heller Glenn W. Reed and Chief Operating Officer (retired 2010) of Corning Martha G. King George U. Sauter Incorporated (communications equipment); Director of Chris D. McIsaac Corning Incorporated (2000-2010) and Dow Corning (2001–2010); Director of SPX Corporation (multi- industry manufacturing); Overseer of the Amos Tuck School of Business Administration at Dartmouth Chairman Emeritus and Senior Advisor College; Advisor to the Norris Cotton Cancer Center. John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Executive Officers Glenn Booraem Born 1967. Controller Since July 2010. Principal Founder Occupation(s) During the Past Five Years: Principal John C. Bogle of The Vanguard Group, Inc.; Controller of each of Chairman and Chief Executive Officer, 1974–1996 the investment companies served by The Vanguard 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Standard & Poor’s® , S&P® , and S&P SmallCap 600® Direct Investor Account Services > 800-662-2739 are registered trademarks of Standard & Poor’s Financial Services LLC (”S&P”) and have been licensed Institutional Investor Services > 800-523-1036 for use by The Vanguard Group, Inc. The Vanguard Text Telephone for People mutual funds and ETFs are not sponsored, endorsed, With Hearing Impairment > 800-749-7273 sold, or promoted by S&P or its Affiliates, and S&P and its Affiliates make no representation, warranty, or This material may be used in conjunction condition regarding the advisability of buying, selling, with the offering of shares of any Vanguard or holding units/shares in the funds. fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q18452 042012 Item 2 : Not Applicable. Item 3 : Not Applicable. Item 4 : Principal Accountant Fees and Services. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant's Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrant’s Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD ADMIRAL FUNDS BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD ADMIRAL FUNDS BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 20, 2012 VANGUARD ADMIRAL FUNDS BY: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 20, 2012 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
